--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 

 
EXECUTION COPY




REVOLVING CREDIT, TERM LOAN
AND
SECURITY AGREEMENT
 
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)
 
WITH
 
CONTINENTAL COMMERCIAL PRODUCTS, LLC
 
AND
 
GLIT/GEMTEX, LTD.
 
(BORROWERS)
 
AND
 
KATY INDUSTRIES, INC.
 
(GUARANTOR)








 
May 26, 2010
 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
                                                                                                                                                                                                                                                                           Page
 
 
I.            DEFINITIONS.
 
 
1.1.
Accounting Terms 
1

 
1.2.
General Terms 
1

 
1.3.
Uniform Commercial Code Terms 
29

 
1.4.
Certain Matters of Construction 
29

 
II.            ADVANCES, PAYMENTS.
 
 
2.1.
Revolving Advances. 
30

 
2.2.
Procedure for Revolving Advances Borrowing. 
32

 
2.3.
Disbursement of Advance Proceeds 
34

 
2.4.
Term Loans. 
35

 
2.5.
Maximum Advances 
36

 
2.6.
Repayment of Advances. 
36

 
2.7.
Repayment of Excess Advances 
37

 
2.8.
Statement of Account 
37

 
2.9.
Letters of Credit 
37

 
2.10.
Issuance of Letters of Credit. 
37

 
2.11.
Requirements For Issuance of Letters of Credit. 
38

 
2.12.
Disbursements, Reimbursement. 
39

 
2.13.
Repayment of Participation Advances. 
40

 
2.14.
Documentation 
40

 
2.15.
Determination to Honor Drawing Request 
41

 
2.16.
Nature of Participation and Reimbursement Obligations 
41

 
2.17.
Indemnity 
42

 
2.18.
Liability for Acts and Omissions 
42

 
2.19.
Additional Payments 
44

 
2.20.
Manner of Borrowing and Payment. 
44

 
2.21.
Mandatory and Voluntary Prepayments. 
46

 
2.22.
Use of Proceeds. 
47

 
2.23.
Defaulting Lender. 
47

 
III.            INTEREST AND FEES.
 
 
3.1.
Interest 
48

 
3.2.
Letter of Credit Fees. 
48

 
3.3.
Closing Fee and Facility Fee. 
49

 
3.4.
Collateral Evaluation Fee and Collateral Monitoring. 
50

 
3.5.
Computation of Interest and Fees. 
50

 
3.6.
Maximum Charges 
51

 
3.7.
Increased Costs 
51

 
3.8.
Basis For Determining Interest Rate Inadequate or Unfair 
51

 
3.9.
Capital Adequacy. 
52

 
3.10.
Gross Up for Taxes 
53

 
3.11.
Withholding Tax Exemption. 
53

 
3.12.
Currency Indemnity 
54

 
3.13.
Mitigation 
54

 
 
i

--------------------------------------------------------------------------------

 
 
IV.            COLLATERAL:   GENERAL TERMS.
 
 
4.1.
Security Interest in the Collateral 
55

 
4.2.
Perfection of Security Interest 
55

 
4.3.
Disposition of Collateral 
56

 
4.4.
Preservation of Collateral 
56

 
4.5.
Ownership of Collateral. 
56

 
4.6.
Defense of Agent’s and Lenders’ Interests 
57

 
4.7.
Books and Records 
57

 
4.8.
Financial Disclosure 
58

 
4.9.
Compliance with Laws 
58

 
4.10.
Inspection of Premises 
58

 
4.11.
Insurance 
58

 
4.12.
Failure to Pay Insurance 
60

 
4.13.
Payment of Taxes 
60

 
4.14.
Payment of Leasehold Obligations 
60

 
4.15.
Receivables. 
60

 
4.16.
Inventory 
63

 
4.17.
Maintenance of Equipment 
63

 
4.18.
Exculpation of Liability 
63

 
4.19.
Environmental Matters. 
63

 
4.20.
Financing Statements 
65

 
4.21.
Appraisals 
65

 
4.22.
Attachment 
66

 
V.            REPRESENTATIONS AND WARRANTIES.
 
 
5.1.
Authority 
66

 
5.2.
Formation and Qualification. 
66

 
5.3.
Survival of Representations and Warranties 
67

 
5.4.
Tax Returns 
67

 
5.5.
Financial Statements. 
67

 
5.6.
Entity Names 
68

 
5.7.
O.S.H.A. and Environmental Compliance. 
68

 
5.8.
Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance. 
69

 
5.9.
Patents, Trademarks, Copyrights and Licenses 
70

 
5.10.
Licenses and Permits 
71

 
5.11.
Default of Indebtedness 
71

 
5.12.
No Default 
71

 
5.13.
No Burdensome Restrictions 
71

 
5.14.
No Labor Disputes 
71

 
5.15.
Margin Regulations 
71

 
5.16.
Investment Company Act 
72

 
5.17.
Disclosure 
72

 
5.18.
Swaps 
72

 
5.19.
Conflicting Agreements 
72

 
5.20.
Application of Certain Laws and Regulations 
72

 
5.21.
Business and Property of Borrowers 
72

 
5.22.
Section 20 Subsidiaries 
72

 
5.23.
Anti-Terrorism Laws. 
72

 
5.24.
Trading with the Enemy 
73

 
5.25.
Federal Securities Laws 
73

 
5.26.
Equity Interests 
73

 
5.27.
Commercial Tort Claims 
74

 
5.28.
Letter of Credit Rights 
74

 
5.29.
Canadian Union Plans 
74

 
 
ii

--------------------------------------------------------------------------------

 
 
VI.            AFFIRMATIVE COVENANTS.
 
 
6.1.
Payment of Fees 
74

 
6.2.
Conduct of Business and Maintenance of Existence and Assets 
74

 
6.3.
Violations 
74

 
6.4.
Government Receivables 
74

 
6.5.
Financial Covenants. 
75

 
6.6.
Execution of Supplemental Instruments 
76

 
6.7.
Payment of Indebtedness 
76

 
6.8.
Standards of Financial Statements 
76

 
6.9.
Federal Securities Laws 
76

 
6.10.
Winddown of Collection Accounts 
76

 
VII.            NEGATIVE COVENANTS.
 
 
7.1.
Merger, Consolidation, Acquisition and Sale of Assets. 
76

 
7.2.
Creation of Liens 
77

 
7.3.
Guarantees 
77

 
7.4.
Investments 
77

 
7.5.
Loans 
77

 
7.6.
Capital Expenditures 
77

 
7.7.
Dividends and Distributions. 
78

 
7.8.
Indebtedness 
79

 
7.9.
Nature of Business 
79

 
7.10.
Transactions with Affiliates; Payment of Management Fees 
79

 
7.11.
Leases 
80

 
7.12.
Subsidiaries. 
80

 
7.13.
Fiscal Year and Accounting Changes 
80

 
7.14.
Pledge of Credit 
80

 
7.15.
Amendment of Articles of Incorporation, By-Laws Certificate of Formation,
Operating Agreement 
80

 
7.16.
Compliance with ERISA and Canadian Pension Laws. 
80

 
7.17.
Prepayment of Indebtedness; Pentland Payments 
81

 
7.18.
Anti-Terrorism Laws 
82

 
7.19.
Membership/Partnership Interests 
82

 
7.20.
Trading with the Enemy Act 
82

 
7.21.
Management Agreement 
82

 
7.22.
Canadian Union Plans 
82

 
 
iii

--------------------------------------------------------------------------------

 
 
VIII.            CONDITIONS PRECEDENT.
 
 
8.1.
Conditions to Initial Advances 
82

 
8.2.
Conditions to Each Advance 
86

 
IX.            INFORMATION AS TO BORROWERS.
 
 
9.1.
Disclosure of Material Matters 
87

 
9.2.
Schedules 
87

 
9.3.
Environmental Reports 
88

 
9.4.
Litigation 
88

 
9.5.
Material Occurrences 
88

 
9.6.
Government Receivables 
88

 
9.7.
Annual Financial Statements 
88

 
9.8.
Quarterly Financial Statements 
89

 
9.9.
Monthly Financial Statements 
89

 
9.10.
Other Reports 
89

 
9.11.
Additional Information 
89

 
9.12.
Projected Operating Budget 
90

 
9.13.
Variances From Operating Budget 
90

 
9.14.
Notice of Suits, Adverse Events 
90

 
9.15.
ERISA Notices and Requests 
90

 
9.16.
Additional Documents 
91

 
X.            EVENTS OF DEFAULT.
 
 
10.1.
Nonpayment 
91

 
10.2.
Breach of Representation 
91

 
10.3.
Financial Information 
91

 
10.4.
Judicial Actions 
92

 
10.5.
Noncompliance 
92

 
10.6.
Judgments 
92

 
10.6.
Bankruptcy 
92

 
10.7.
Inability to Pay 
92

 
10.8.
Subsidiary Bankruptcy 
92

 
10.9.
[Reserved.] 
93

 
10.10.
Lien Priority 
93

 
10.11.
[Reserved.] 
93

 
10.12.
Cross Default 
93

 
10.13.
Breach of Guaranty or Pledge Agreement 
93

 
10.14.
Change of Ownership 
93

 
10.15.
Invalidity 
93

 
10.16.
Licenses 
93

 
10.17.
Seizures 
94

 
10.18.
Operations 
94

 
10.19.
Pension Plans 
94

 
 
iv

--------------------------------------------------------------------------------

 
 
XI.            LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
 
 
11.1.
Rights and Remedies. 
94

 
11.2.
Agent’s Discretion 
96

 
11.3.
Setoff 
97

 
11.4.
Rights and Remedies not Exclusive 
97

 
11.5.
Allocation of Payments After Event of Default 
97

 
XII.            WAIVERS AND JUDICIAL PROCEEDINGS.
 
 
12.1.
Waiver of Notice 
98

 
12.2.
Delay 
98

 
12.3.
Jury Waiver 
98

 
XIII.            EFFECTIVE DATE AND TERMINATION.
 
 
13.1.
Term 
98

 
13.2.
Termination 
99

 
XIV.            REGARDING AGENT.
 
 
14.1.
Appointment 
99

 
14.2.
Nature of Duties 
99

 
14.3.
Lack of Reliance on Agent and Resignation 
100

 
14.4.
Certain Rights of Agent 
101

 
14.5.
Reliance 
101

 
14.6.
Notice of Default 
101

 
14.7.
Indemnification 
101

 
14.8.
Agent in its Individual Capacity 
101

 
14.9.
Delivery of Documents 
102

 
14.10.
Borrowers’ Undertaking to Agent 
102

 
14.11.
No Reliance on Agent’s Customer Identification Program 
102

 
14.12.
Other Agreements 
102

 
XV.            BORROWING AGENCY; GUARANTEE PROVISIONS.
 
 
15.1.
Borrowing Agency Provisions. 
102

 
15.2.
Waiver of Subrogation 
104

 
 
v

--------------------------------------------------------------------------------

 
 
XVI.            MISCELLANEOUS.
 
 
16.1.
Governing Law 
104

 
16.2.
Entire Understanding. 
104

 
16.3.
Successors and Assigns; Participations; New Lenders. 
107

 
16.4.
Application of Payments 
109

 
16.5.
Indemnity 
109

 
16.6.
Notice 
110

 
16.7.
Survival 
112

 
16.8.
Severability 
112

 
16.9.
Expenses 
112

 
16.10.
Injunctive Relief 
112

 
16.11.
Consequential Damages 
113

 
16.12.
Captions 
113

 
16.13.
Counterparts; Facsimile Signatures 
113

 
16.14.
Construction 
113

 
16.15.
Confidentiality; Sharing Information 
113

 
16.16.
Publicity 
114

 
16.17.
Certifications From Banks and Participants; USA PATRIOT Act 
114


 
 
 
vi

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES
 

 Exhibits        Exhibit 1.2      Borrowing Base Certificate  Exhibit 2.1(a)  
 Continental Revolving Credit Note  Exhibit 2.1(b)    Glit/Gemtex Revolving
Credit Note  Exhibit 2.4(a)    Term Note A  Exhibit 2.4(b)  Term Note B  Exhibit
5.5(b)   Financial Projections  Exhibit 8.1(j)  Financial Condition Certificate
 Exhibit 16.3  Commitment Transfer Supplement          Schedules        Schedule
1.2  Permitted Encumbrances  Schedule 4.5  Equipment and Inventory Locations
 Schedule 4.15(h)   Deposit and Investment Accounts  Schedule 4.19  Real
Property  Schedule 5.1    Consents  Schedule 5.2(a)   States of Qualification
and Good Standing  Schedule 5.2(b)   Subsidiaries  Schedule 5.4  Federal Tax
Identification Number  Schedule 5.6  Prior Names  Schedule 5.8(b)  Litigation
 Schedule 5.8(d)  Plans  Schedule 5.9  Intellectual Property, Source Code Escrow
Agreements  Schedule 5.10   Licenses and Permits  Schedule 5.14  Labor Disputes
 Schedule 5.26  Capitalization Table  Schedule 5.27  Commercial Tort Claims
 Schedule 5.28  Letter of Credit Rights  Schedule 7.3   Guarantees

 

 
 
 
vii

--------------------------------------------------------------------------------

 

REVOLVING CREDIT, TERM LOAN
 
AND
 
SECURITY AGREEMENT
 
Revolving Credit, Term Loan and Security Agreement dated as of May 26, 2010
among Continental Commercial Products, LLC, a limited liability company formed
under the laws of the State of Delaware (“Continental”), Glit/Gemtex, Ltd., a
corporation organized under the laws of the Province of Ontario (“Glit/Gemtex”)
(Continental, Glit/Gemtex and each Person joined hereto as a borrower from time
to time, collectively, the “Borrowers”, and each a “Borrower”), Katy Industries,
Inc., a corporation organized under the laws of Delaware (“Katy”), as guarantor,
the financial institutions which are now or which hereafter become a party
hereto (collectively, the “Lenders” and each individually a “Lender”) and PNC
Bank, National Association (“PNC”), as agent for Lenders (PNC, in such capacity,
the “Agent”).
 
IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:
 
I. DEFINITIONS.
 
1.1. Accounting Terms.  As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of Borrowers for the fiscal year ended December 31,
2009.  If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in this Agreement and any Other
Document, and either the Borrowing Agent or the Required Lenders shall so
request, the Agent, the Lenders and the Borrowing Agent shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowing Agent shall provide to the Agent and the Lenders as
reasonably requested hereunder a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
1.2. General Terms.  For purposes of this Agreement the following terms shall
have the following meanings:
 
“Accountants” shall have the meaning set forth in Section 9.7 hereof.
 
“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y)(II)(ii)
hereof.
 
“Advances” shall mean and include the Revolving Advances, Letters of Credit and
the Term Loan.
 
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, manager, member, managing
member, general partner or officer (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in clause (a) above.  For purposes
of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote 5% or more of the Equity Interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for any such Person, or (y) to direct or cause the direction
of the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise.
 
“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.
 
“Agreement” shall mean this Revolving Credit, Term Loan and Security Agreement,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.
 
“Alternate Canadian Base Rate” shall mean, for any day, a rate per annum equal
to the higher of (i) the interest rate per annum established from time to time
by PNC Bank Canada Branch at its Toronto, Canada office as its reference rate of
interest for loans in Canadian Dollars to Canadian borrowers, in effect on such
date and (ii) the sum of the one month CDOR Rate in effect on such day plus one
and three-quarters per cent (1.75%).
 
“Alternate U.S. Base Rate” shall mean, for any day, a rate per annum equal to
the higher of (i) the Base Rate in effect on such day, (ii) the Federal Funds
Open Rate in effect on such day plus one half of one-percent (1/2 of 1%), and
(iii) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.
 
“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Proceeds of Crime (Money Laundering and Terrorist Financing Act (Canada), the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).
 
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, provincial, federal and foreign constitutions, statutes,
rules, regulations, treaties, directives and orders of any Governmental Body,
and all orders, judgments and decrees of all courts and arbitrators.
 
“Applicable Margin” for Revolving Advances and the Term Loan shall mean, as of
the Closing Date, the applicable percentage specified below:
 
APPLICABLE MARGINS FOR DOMESTIC RATE LOANS
APPLICABLE MARGINS FOR EURODOLLAR RATE LOANS
APPLICABLE MARGIN FOR CANADIAN REVOLVING ADVANCES
Revolving
Advances
Term Loan
Revolving
Advances
Term Loan
 
2.25%
5.25%
3.25%
6.25%
2.25%

 
 
2

--------------------------------------------------------------------------------

 
 
“Authority” shall have the meaning set forth in Section 4.19(d) hereof.
 
“Availability Block” shall mean, as of the Closing Date, the sum of
$1,500,000.  Such amount shall be reduced to zero (-0-) upon the later to occur
of (i) the date upon which the Agent shall have received the audited year end
financial statements of Katy on a Consolidated Basis for the fiscal year ending
on December 31, 2010, so long as such financial statements evidence the
compliance by the Borrowers with the financial covenants set forth in Section
6.5 hereof for the applicable measuring periods ending on such date and (ii) the
date upon which the outstanding principal balance of Term Loan A shall have been
reduced by the aggregate sum of $1,500,000 pursuant to the application by the
Agent against such principal balance, as and when received by the Agent, of (a)
regularly scheduled payments of principal of Term Loan A made under Section
2.4(a) hereof and (b) mandatory prepayments of principal of Term Loan A made
under Section 2.21(b) hereof.
 
“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
 
“Benefited Lender” shall have the meaning set forth in Section 2.20(d) hereof.
 
“Blocked Accounts” shall have the meaning set forth in Section 4.15(h) hereof.
 
“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h)
hereof.
 
“Blocked Person” shall have the meaning set forth in Section 5.23(b) hereof.
 
“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
 
“Borrowers’ Account” shall have the meaning set forth in Section 2.8 hereof.
 
“Borrowing Agent” shall mean Continental.
 
 
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by the President, Chief Financial Officer or
Controller of Continental or Glit/Gemtex, as applicable, and delivered to the
Agent, appropriately completed, by which such officer shall certify to Agent the
Formula Amount and calculation thereof as of the date of such certificate.
 
 
3

--------------------------------------------------------------------------------

 
 
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and Toronto, Ontario and, if the
applicable Business Day relates to any Eurodollar Rate Loans, such day must also
be a day on which dealings are carried on in the London interbank market.
 
“Canadian Benefit Plans” shall mean any plan, fund, program, or policy, whether
or not written, formal or informal, funded or unfunded, insured or uninsured,
providing benefits including medical, hospital care, dental, sickness, accident,
disability, life insurance, pension, retirement or savings benefits under which
any Borrower has any liability with respect to any Canadian employees or former
Canadian employees, but excluding any Canadian Pension Plan.
 
“Canadian Dollar” shall mean lawful money of Canada.
 
“Canadian Lender” shall mean PNC Bank Canada Branch.
 
“Canadian Payment Office” shall mean initially The Exchange Tower, 130 King
Street West, Suite 2140 P.O. Box 462, Toronto, Ontario M5X 1E4; thereafter, such
other office of Agent, if any, which it may designate by notice to Borrowing
Agent and to each Canadian Lender to be the Canadian Payment Office.
 
“Canadian Pension Event” shall mean (a) the termination in whole or in part of
any Canadian Pension Plan or Canadian Union Plan that contains a defined benefit
provision or the institution of proceedings by any governmental authority to
terminate in whole or in part or have a trustee appointed to administer a
Canadian Pension Plan or Canadian Union Plan, (b) the merger of a Canadian
Pension Plan with another pension plan, (c) a material change in the funded
status of a Canadian Pension Plan or Canadian Union Plan, (d) the occurrence of
an event under the Income Tax Act (Canada) that could reasonably be expected to
affect the registered status of any Canadian Pension Plan, (e) the receipt by a
Borrower of any order or notice of intention to issue an order from the
applicable pension standards regulator that could reasonably be expected to
affect the registered status or cause the termination (in whole or in part) of
any Canadian Pension Plan that contains a defined benefit provision, (f) the
receipt of notice by the administrator or the funding agent of any failure to
remit contributions to a Canadian Pension Plan, (g) the adoption of any
amendment to a Canadian Pension Plan that would require the provision of
security pursuant to applicable law, or (h) any other extraordinary event or
condition with respect to a Canadian Pension Plan that could reasonably be
expected to result in a Lien or any acceleration of any statutory requirements
to fund all or a substantial portion of the unfunded accrued benefit liabilities
of such plan.
 
“Canadian Pension Plans” shall mean a pension plan or plan that is a “registered
pension plan” as defined in the Income Tax Act (Canada) or is subject to the
funding requirements of applicable pension benefits legislation in any Canadian
jurisdiction and is applicable to employees or former employees resident in
Canada of any Borrower.
 
“Canadian Revolving Advances” shall mean revolving loans and advances made to
Glit/Gemtex by the Canadian Lender pursuant to Section 2.1(a)(y)(II) hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
“Canadian Revolving Loans” shall mean any Canadian Revolving Advance that bears
interest based upon the Alternate Canadian Base Rate.
 
“Canadian Union Plans” means any and all pension and other benefit plans for the
benefit of Canadian employees or former Canadian employees of any Borrower that
are not maintained, sponsored or administered by such Borrower, but to which
such Borrower is or was required to contribute pursuant to a collective
agreement or participation agreement.
 
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.
 
“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
“CDOR Rate” shall mean, on any day and for any period, an annual rate of
interest equal to the greater of (i) one and one-half percent (1.5%) per annum
and (ii) the rate applicable to Canadian Dollar bankers’ acceptances for a term
equal to or comparable to thirty (30) days, as such rate appears on the “Reuters
Screen CDOR Page” (as defined in the International Swaps and Derivatives
Association, Inc. 2000 definitions, as modified and amended from time to time),
rounded to the nearest 1/100th of 1% (with .005% being rounded up), at
approximately 10:00 a.m. (Eastern Time), on such day, or if such day is not a
Business Day, then on the immediately preceding Business Day, provided that if
such rate does not appear on the Reuters Screen CDOR Page on such day, the CDOR
Rate on such day shall be the rate for such period applicable to Canadian Dollar
bankers’ acceptances quoted by a bank listed in Schedule 1 of the Bank Act
(Canada), as selected by the Agent, as of 10:00 a.m. (Eastern Time) on such day
or, if such day is not a Business Day, then on the immediately preceding
Business Day.
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
 
“Change of Control” shall mean (a) the occurrence of any event (whether in one
or more transactions) which results in a transfer of control of any Borrower to
a Person who is not the Original Owner or (b) any amalgamation, merger or
consolidation of or with any Borrower or sale of all or substantially all of the
property or assets of any Borrower.  For purposes of this definition, “control
of Borrower” shall mean the power, direct or indirect to vote 50% or more of the
Equity Interests having ordinary voting power for the election of directors (or
the individuals performing similar functions) of any Borrower.
 
“Change of Ownership” shall mean (a) any portion of the Equity Interests of any
Borrower is no longer owned or controlled by (including for the purposes of the
calculation of percentage ownership, any Equity Interests into which any Equity
Interests of any Borrower held by the Original Owner are convertible or for
which any such Equity Interests of any Borrower or of any other Person may be
exchanged and any Equity Interests issuable to the Original Owners upon exercise
of any warrants, options or similar rights which may at the time of calculation
be held by the Original Owners) a Person who is the Original Owner or (b) any
merger, consolidation or sale of substantially all of the property or assets of
any Borrower.
 
 
5

--------------------------------------------------------------------------------

 
 
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the PBGC or any
environmental agency or superfund), upon the Collateral, any Borrower or any of
its Affiliates.
 
“CIP Regulations” shall have the meaning set forth in Section 14.11 hereof.
 
“Closing Date” shall mean May 26, 2010 or such other date as may be agreed to by
the parties hereto.
 
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
 
“Collateral” shall mean and include:
 
(a) all Receivables;
 
(b) all Equipment;
 
(c) all General Intangibles;
 
(d) all Inventory;
 
(e) all Investment Property;
 
(f) all Real Property;
 
(g) all Subsidiary Stock;
 
(h) the Leasehold Interests;
 
(i) all of each Borrower’s right, title and interest in and to, whether now
owned or hereafter acquired and wherever located; (i) its respective goods and
other property including, but not limited to, all merchandise returned or
rejected by Customers, relating to or securing any of the Receivables; (ii) all
of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Borrower’s contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, documents of title, chattel paper (including electronic
chattel paper), warehouse receipts, deposit accounts, letters of credit and
money; (vi) all commercial tort claims (whether now existing or hereafter
arising); (vii) if and when obtained by any Borrower, all real and personal
property of third parties in which such Borrower has been granted a lien or
security interest as security for the payment or enforcement of Receivables;
(viii) all letter of credit rights (whether or not the respective letter of
credit is evidenced by a writing); (ix) all supporting obligations; and (x) any
other goods, personal property or real property now owned or hereafter acquired
in which any Borrower has expressly granted a security interest or may in the
future grant a security interest to Agent hereunder, or in any amendment or
supplement hereto or thereto, or under any other agreement between Agent and any
Borrower;
 
 
6

--------------------------------------------------------------------------------

 
 
(j) all of each Borrower’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by any Borrower or in which it has an interest), computer programs, tapes, disks
and documents relating to (a), (b), (c), (d), (e), (f), (g), (h) or (i) of this
paragraph; and
 
(k) all proceeds and products of (a), (b), (c), (d), (e), (f), (g), (h), (i) and
(j) in whatever form, including, but not limited to:  cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.
 
Notwithstanding the foregoing, none of the following items will be included in
the Collateral: (a) more than 65% of the common voting Equity Interests of any
Foreign Subsidiary, (b) assets if the granting of a security interest in such
asset would (I) be prohibited by Applicable Law (other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC or any comparable provision under Canadian law, notwithstanding such
prohibition), or (II) be prohibited by contract (except to the extent such
prohibition is overridden by UCC Section 9-408 any comparable provision under
Canadian law) so long as such negative pledge is otherwise permitted under
clause (d) hereof, (c) any property and assets, the pledge of which would
require governmental consent, approval, license or authorization, unless and
until such consent, approval, license or authorization shall have been obtained
or waived, and (d) assets in circumstances where the Agent and the Borrowing
Agent agree in writing that the cost, burden or consequences (including adverse
tax consequences) of obtaining or perfecting a security interest in such assets
is excessive in relation to the practical benefit afforded thereby.
 
For avoidance of doubt, as of the Closing Date, no Borrower has executed or
delivered in favor of Agent a leasehold mortgage encumbering any of the
Leasehold Interests, nor is the execution of any such leasehold mortgage a
condition precedent under Section 8.1 hereof.  In addition, no Borrower shall be
required after the Closing Date to execute or deliver in favor of the Agent any
such leasehold mortgage if the terms of the underlying lease prohibit such
Borrower from so doing.
 
 
7

--------------------------------------------------------------------------------

 
 
“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or (d) hereof.
 
“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.
 
“Compliance Certificate” shall mean a compliance certificate to be signed by the
Chief Financial Officer or Controller of Borrowing Agent, which shall state
that, based on an examination sufficient to permit such officer to make an
informed statement, no Default or Event of Default exists, or if such is not the
case, specifying such Default or Event of Default, its nature, when it occurred,
whether it is continuing and the steps being taken by Borrowers with respect to
such default and, such certificate shall have appended thereto calculations
which set forth Borrowers’ compliance with the requirements or restrictions
imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7, 7.8, 7.10 and 7.11.
 
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement or the Other
Documents, including any Consents required under all applicable federal, state,
provincial or other Applicable Law.
 
“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.
 
“Continental” shall have the meaning set forth in the preamble to this
Agreement.
 
“Continental Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(I)(ii) hereof.
 
“Continental Perfection Certificates” shall mean collectively, the Perfection
Certificates dated May 10, 2010 (as updated) and the responses thereto, provided
by each Borrower and delivered to Agent.
 
“Continental Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(I)(i) hereof.
 
“Continental Revolving Credit Note” shall have the meaning set forth in Section
2.1(a) hereof.
 
“Contract Rate” shall have the meaning set forth in Section 3.1 hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.
 
“Currency Due” shall have the meaning set forth in Section 3.12 hereof.
 
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
 
“Customs” shall have the meaning set forth in Section 2.11(b) hereof.
 
“Daily  LIBOR  Rate” shall mean, for any day, the rate per annum
determined  by  the Agent by dividing (x) the Published Rate by (y) a number
equal to 1.00 minus the Reserve Percentage.
 
“Debt Payments” shall mean and include (a) all cash actually expended by any
Borrower to make interest payments on any Advances under this Agreement and the
Ex-Im Agreement, plus (b) accrued but unpaid interest on account of Eurodollar
Rate Loans under this Agreement, plus (c) scheduled principal payments on the
Term Loan, plus (d) all cash actually expended by any Borrower to make payments
for all fees, commissions and charges set forth herein and with respect to any
Advances under this Agreement and the Ex-Im Agreement, plus (e) all cash
actually expended by any Borrower to make payments on Capitalized Lease
Obligations, plus (f) all cash actually expended by any Borrower to make
payments with respect to any other Indebtedness for borrowed money (other than
any such payment which is made in conjunction with a refinancing of the then
outstanding principal balance of such Indebtedness), plus (g) all cash actually
expended by any Borrower to pay dividends or distributions in respect of any
Equity Interests issued by it.
 
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
 
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
 
“Defaulting Lender” shall have the meaning set forth in Section 2.23(a) hereof.
 
“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.
 
“Designated Lender” shall have the meaning set forth in Section 16.2(b) hereof.
 
“Documents” shall have the meaning set forth in Section 8.1(m) hereof.
 
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
 
 
9

--------------------------------------------------------------------------------

 
 
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate U.S. Base Rate.
 
“Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.
 
“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.
 
“Earnings Before Interest and Taxes” shall mean for any period the sum of (i)
net income (or loss) of Katy on a Consolidated Basis for such period (excluding
extraordinary gains and losses), plus (ii) all interest expense of Katy on a
Consolidated Basis for such period, plus (iii) all charges against income of
Katy on a Consolidated Basis for such period for federal, state and local taxes.
 
“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period, plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period, plus (iv) Management Fees expensed
during such period, plus (v) to the extent not included in Earnings Before
Interest and Taxes, gains and income from the license and sale described in
Section 4.3(c) hereof received during such period, plus (vi) to the extent not
included in Earnings Before Interest and Taxes, gains and income from the sale
of the surplus brush equipment described in Section 4.3(d) hereof received
during such period, (vii) minus restructuring charges for such period to the
extent they are included in extraordinary gains and losses, minus (viii) to the
extent not included in extraordinary gains, all non-cash gains, and plus (ix) to
the extent not included in extraordinary losses, all non-cash losses.
 
 “Eligible Inventory” shall mean and include Inventory, excluding work in
process, with respect to each Borrower, valued at the lower of cost or market
value, determined on a first-in-first-out basis, which is not, in Agent’s sole
opinion, exercised in a commercially reasonable manner, obsolete, slow moving or
unmerchantable and which Agent, in its sole discretion, exercised in a
commercially reasonable manner, shall not deem ineligible Inventory, based on
such considerations as Agent may from time to time deem appropriate including
whether the Inventory is subject to a perfected, first priority security
interest in favor of Agent and no other Lien (other than a Permitted
Encumbrance).  In addition, Inventory shall not be Eligible Inventory if it (i)
does not conform to all standards imposed by any Governmental Body which has
regulatory authority over such goods or the use or sale thereof, (ii) is in
transit, other than Inventory which is in transit (x) between locations of the
Borrowers or (y) from a vendor located in the United States or Canada, to a
Borrower, as long as title to such in-transit Inventory has passed to such
Borrower, and, in each case described in clauses (x) and (y) hereof, to the
extent such location of such Borrower is situated in the United States or the
Province of Ontario, (iii) is located outside the continental United States, in
the case of Continental, or the Province of Ontario, in the case of Glit/Gemtex
or at a location that is not otherwise in compliance with this Agreement, (iv)
constitutes Consigned Inventory, (v) is the subject of an Intellectual Property
Claim; (vi) is subject to a License Agreement or other agreement that limits,
conditions or restricts any Borrower’s or Agent’s right to sell or otherwise
dispose of such Inventory, unless Agent is a party to a Licensor/Agent Agreement
with the Licensor under such License Agreement; (vii) is situated at a location
not owned by a Borrower unless the owner or occupier of such location has
executed in favor of Agent a Lien Waiver Agreement; (viii) if the sale of such
Inventory would result in an ineligible Receivable; or (ix) is included in the
Formula Amount under the Export-Import Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the Ordinary Course of Business and
which Agent, in its sole credit judgment, exercised in a commercially reasonable
manner, shall deem to be an Eligible Receivable, based on such considerations as
Agent may from time to time deem appropriate, in its commercially reasonable
judgment.  A Receivable shall not be deemed eligible unless such Receivable is
subject to Agent’s first priority perfected security interest and no other Lien
(other than Permitted Encumbrances), and is evidenced by an invoice or other
documentary evidence satisfactory to Agent in its commercially reasonable
judgment.  In addition, no Receivable shall be an Eligible Receivable if:
 
(a) it arises out of a sale made by any Borrower to an Affiliate of any Borrower
or to a Person controlled by an Affiliate of any Borrower;
 
(b) it is due and unpaid (i) in the case of Continental, more than sixty (60)
days after the original due date or more than (A) ninety (90) days after the
original invoice date, in the case of all Customers of Continental other than
those listed in clause (B) hereof, or (B) one hundred twenty (120) days after
the original invoice date, in the case of any of the Referenced Customers,
provided that not more than $250,000 (based on the original invoice amount) of
Receivables of Continental outstanding at any one time, in the aggregate, may
constitute Eligible Receivables under this clause (B), or (ii) in the case of
Glit/Gemtex, more than sixty (60) days after the original due date or more than
ninety (90) days after the original invoice date;
 
(c) fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables under any clause of this definition other than
clause (l).  Such percentage may, in Agent’s sole discretion, exercised in a
commercially reasonable manner, be increased or decreased from time to time;
 
(d) any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;
 
(e) the Customer shall (i) apply for, suffer, or consent to the appointment of,
or the taking of possession by, a receiver, receiver and manager, custodian,
trustee or liquidator of itself or of all or a substantial part of its property
or call a meeting of its creditors, (ii) admit in writing its inability, or be
generally unable, to pay its debts as they become due or cease operations of its
present business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case or proceeding under any state or federal
bankruptcy laws in effect in the United States or provincial or federal
bankruptcy laws in effect in Canada (in each case, whether now or hereafter in
effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, any petition which is filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;
 
 
11

--------------------------------------------------------------------------------

 
 
(f) the sale is to a Customer (i) in the case of Continental, outside the
continental United States of America, or (ii) in the case of Glit/Gemtex,
outside of Canada unless, in each case, the sale is on letter of credit,
guaranty or acceptance terms, in each case acceptable to Agent in its sole
discretion, exercised in a commercially reasonable manner;
 
(g) the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
 
(h) Agent believes, in its sole judgment, exercised in a commercially reasonable
manner, that collection of such Receivable is insecure or that such Receivable
may not be paid by reason of the Customer’s financial inability to pay;
 
(i) the Customer is (1) the United States of America, any state or any
department, agency or instrumentality of any of them (but only to the extent
that such Receivables exceed an aggregate face amount of $100,000), unless the
applicable Borrower assigns its right to payment of such Receivable to Agent
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise
complied with other applicable statutes or ordinances; or (2) Her Majesty in
right of Canada or any Provincial or local governmental authority, or any
ministry, unless (A) such Borrower assigns its right to payment of such
Receivable to the Agent in compliance with the provisions of the Financial
Administration Act, R.S.C. 185, c.F-11, as amended, or any similar applicable
federal, provincial or local law, regulation or requirement;
 
(j) the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;
 
(k) the Receivables of the Customer exceed a credit limit determined by Agent,
in its sole discretion, exercised in a commercially reasonable manner, to the
extent such Receivable exceeds such limit;
 
(l) the Receivable is subject to any offset, deduction, defense, dispute, or
counterclaim (to the extent of such offset, deduction, defense or counterclaim),
the Customer is also a creditor or supplier of a Borrower (to the extent of the
amount of the obligation owing by such Borrower to such Customer) or the
Receivable is contingent in any respect or for any reason;
 
(m) the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;
 
(n) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;
 
(o) such Receivable is not payable to a Borrower;
 
 
12

--------------------------------------------------------------------------------

 
 
(p) such Receivable is included in the Formula Amount under the Export-Import
Agreement; or
 
(q) such Receivable is not otherwise satisfactory to Agent as determined in good
faith by Agent in the exercise of its discretion in a reasonable manner.
 
“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.
 
“Environmental Laws” shall mean all federal, state, provincial, territorial and
local environmental, land use, zoning, health, chemical use, safety and
sanitation laws, statutes, ordinances and codes relating to the protection of
the environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations, policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local governmental
agencies and authorities with respect thereto.
 
“Equipment” shall mean and include as to each Borrower all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.
 
“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
 
“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto, the interest rate per annum determined by
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by Agent
which has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which Dollar deposits
are offered by leading banks in the London interbank deposit market (an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for Dollars for an amount comparable to such Eurodollar Rate Loan
and having a borrowing date and a maturity comparable to such Interest Period
(or if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any Alternate Source, a comparable replacement
rate determined by Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal 1.00 minus the Reserve
Percentage. The Eurodollar Rate may also be expressed by the following formula:
 
 
13

--------------------------------------------------------------------------------

 
 

 
Average of London interbank offered rates  quoted by Bloomberg or  appropriate
Successor as shown on
Eurodollar Rate =
Bloomberg Page BBAM1
1.00 - Reserve Percentage



The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
 
“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.
 
“Event of Default” shall have the meaning set forth in Article X hereof.
 
“Excess Cash Flow” for any fiscal period shall mean, in each case for Katy on a
Consolidated Basis, EBITDA for such fiscal period, minus Unfunded Capital
Expenditures during such fiscal period, minus taxes actually paid during such
fiscal period, minus dividends and distributions made during such period, minus
Debt Payments made during such period, minus Management Fees paid in cash during
such period, and minus transactional fees and expenses paid or incurred in
connection with the consummation of this Agreement, provided (i) such fees and
expenses are set forth in reasonable detail in the calculation of such Excess
Cash Flow, and (ii) the amount of such fees and expenses which may be used to
reduce the calculation of Excess Cash Flow may not exceed $250,000 in the
aggregate.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
 
“Ex-Im Agent” shall mean the “Agent” pursuant to the Ex-Im Agreement, as such
term is defined therein.
 
“Export-Import Agreement” or “Ex-Im Agreement” shall mean that certain
Export-Import Revolving Credit and Security Agreement among Ex-Im Agent, Lenders
and Continental of even date herewith (as the same may be amended, restated,
supplemented or replaced from time to time).
 
“Ex-Im Credit Documents” shall mean any and all documents executed in connection
with the Ex-Im Agreement.
 
“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
 
14

--------------------------------------------------------------------------------

 
 
“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.
 
“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA for such period, minus Unfunded Capital
Expenditures (other than Replacement CapEx) made during such period, minus
distributions (including tax distributions) and dividends made during such
period, minus without duplication, cash taxes paid during such period, to (b)
all Debt Payments made during such period, plus all Management Fees paid in cash
during such period.
 
“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.
 
“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.
 
“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capitalized Lease Obligations,
current maturities of long-term debt, revolving credit and short term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of Borrower, the Obligations and, without duplication, Indebtedness
consisting of guaranties of Funded Debt of other Persons.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
 
 
15

--------------------------------------------------------------------------------

 
 
“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles and intangibles (as such term is defined in the
PPSA), whether now owned or hereafter acquired, including all payment
intangibles, all choses in action, causes of action, corporate or other business
records, inventions, designs, patents, patent applications, equipment
formulations, manufacturing procedures, quality control procedures, trademarks,
trademark applications, service marks, trade secrets, goodwill, copyrights,
design rights, software, computer information, source codes, codes, records and
updates, registrations, licenses, franchises, customer lists, tax refunds, tax
refund claims, computer programs, all claims under guaranties, security
interests or other security held by or granted to such Borrower to secure
payment of any of the Receivables by a Customer (other than to the extent
covered by Receivables) all rights of indemnification and all other intangible
property of every kind and nature (other than Receivables).
 
“Glit/Gemtex” shall have the meaning set forth in the preamble of this
Agreement.
 
“Glit/Gemtex Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(II)(ii) hereof.
 
“Glit/Gemtex Receivable Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(II)(i) hereof.
 
“Glit/Gemtex Revolving Credit Note” shall have the meaning set forth in Section
2.1(a)(y)(II)(iii) hereof.
 
“Governmental Acts” shall have the meaning set forth in Section 2.17 hereof.
 
“Governmental Body” shall mean any nation or government, any state, province,
territory or other political subdivision thereof or any entity, authority,
agency, division or department exercising the legislative, judicial, regulatory
or administrative functions of or pertaining to a government.
 
“Gross-up Payment” shall have the meaning set forth in Section 3.10 hereof.
 
“Guarantor” shall mean Katy, and any other Person who may hereafter guarantee
payment or performance of the whole or any part of the Obligations and
“Guarantors” means collectively all such Persons.
 
“Guarantor Security Agreement” shall mean any security agreement executed by any
Guarantor in favor of Agent securing the Obligations or the Guaranty of such
Guarantor, in form and substance satisfactory to Agent.
 
“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent.
 
“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.
 
 
16

--------------------------------------------------------------------------------

 
 
“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 5101, et  seq.), RCRA or any other applicable Environmental Law
and in the regulations adopted pursuant thereto.
 
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal, state
and provincial laws now in force or hereafter enacted relating to hazardous
waste disposal.
 
“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.
 
“Increased Tax Burden” shall mean the additional federal, state, provincial or
local taxes assumed to be payable by a member of any Borrower as a result of
such Borrower’s status as a limited liability company as evidenced and
substantiated by the tax returns filed by such Borrower as a limited liability
company, with such taxes being calculated for all members at the highest
marginal rate applicable to any member.
 
“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and  all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person.  Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.
 
“Individual Formula Amount” shall mean at the date of determination thereof,
with respect to each Borrower an amount equal to: (a) up to the Receivables
Advance Rate of Eligible Receivables of such Borrower, plus (b) up to the
Inventory Advance Rate of the value of Eligible Inventory of such Borrower;
minus (c) in the case of Continental, the amount of the Availability Block as in
effect from time to time, and minus (d) in the case of each Borrower, such other
reserves as Agent may reasonably deem proper and necessary from time to time.
 
“Individual Maximum Revolving Advance Amount” shall mean (i) with respect to
Continental, as of any date of determination, an amount equal to $25,000,000
minus the aggregate principal amount of all then outstanding Revolving Advances
made to Glit/Gemtex, minus the aggregate principal amount of all Advances then
outstanding under the Ex-Im Agreement and (ii) with respect to Glit/Gemtex, the
sum of $2,000,000.
 
 
17

--------------------------------------------------------------------------------

 
 
“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.
 
“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.
 
“Intellectual Property Security Agreement” shall mean that certain security
agreement dated on or about the Closing Date among the Agent, the Borrowers and
Katy, pursuant to which each Borrower and Katy shall have separately granted to
the Agent, for the ratable benefit of the Lenders, a Lien on the Intellectual
Property owned by such Person or in which such Person has any rights or
interest, as the same may be amended, modified, supplemented or restated from
time to time.
 
“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b) hereof.
 
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
 
“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
documents of title or other documents representing them.
 
“Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(II)(ii) hereof.
 
“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.
 
“ISP98 Rules” shall have the meaning set forth in Section 2.10(b) hereof.
 
“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.  So long as PNC is the Agent, PNC shall be
the sole Issuer.
 
“Judgment Currency” shall have the meaning set forth in Section 3.12 hereof.
 
 
18

--------------------------------------------------------------------------------

 
 
“Katy” shall have the meaning set forth in the preamble to this Agreement.
 
“Katy on a Consolidated Basis” shall mean the consolidation in accordance with
GAAP of the accounts or other items of Katy and its Subsidiaries.
 
“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to, and as lessee, of the premises identified on Schedule 4.19
hereto.
 
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
permitted transferee, successor or assign of any Lender.
 
“Lender Default” shall have the meaning set forth in Section 2.23(a) hereof.
 
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which the Agent confirms meets the
following requirements: such Interest Rate Hedge (i) is documented in a standard
International Swap Dealer Association Agreement, (ii) provides for the method of
calculating the reimbursable amount of the provider's credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes.  The liabilities of any Borrower to the provider of
any Lender-Provided Interest Rate Hedge (the “Hedge Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty and secured
obligations under the Guarantor Security Agreement and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents.
 
“Letter of Credit Application” shall have the meaning set forth in Section
2.10(a) hereof.
 
“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.12(d)
hereof.
 
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2(a)
hereof.
 
“Letter of Credit Sublimit” shall mean $3,500,000.
 
“Letters of Credit” shall have the meaning set forth in Section 2.9 hereof.
 
“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.
 
“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.
 
 
19

--------------------------------------------------------------------------------

 
 
“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.
 
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
 
“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize Agent from time to time to enter upon the premises to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Inventory.
 
“Management Agreement” means that certain Management Agreement between Katy and
Subordinated Lender, dated as of June 18, 2001, as the same may be amended,
modified, supplemented or restated from time to time, in accordance with the
terms of this Agreement.
 
“Management Fees” means those certain fees payable by Katy pursuant to the
Management Agreement, as in effect on the Closing Date.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business, or
properties of (i) the Borrowers, taken as a whole, or (ii) Katy, (b) any
Borrower’s ability to duly and punctually pay or perform the Obligations in
accordance with the terms thereof, (c) the value of the Collateral, or Agent’s
Liens on the Collateral or the priority of any such Lien or (d) the practical
realization of the benefits of Agent’s and each Lender’s rights and remedies
under this Agreement and the Other Documents.
 
“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.
 
“Maximum Loan Amount” shall mean $33,182,000.
 
“Maximum Revolving Advance Amount” shall mean, as of any date of determination,
the sum of $25,000,000 less the aggregate principal amount of all Advances then
outstanding under the Ex-Im Agreement.
 
“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.
 
 
20

--------------------------------------------------------------------------------

 
 
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.
 
“Mortgage” shall mean that certain Deed To Secure Debt, Security Agreement and
Assignment of Rents and Leases (Georgia), dated on or about the Closing Date,
executed by Continental in favor of the Agent, for the ratable benefit of the
Lenders, encumbering the real estate owned by Continental, and improvements,
located at 809 Broad Street, Wrens, Georgia, together with all extensions,
renewals, amendments, supplements, modifications, substitutions and replacements
thereto and thereof.
 
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA to which contributions are required by any
Borrower or any member of the Controlled Group.
 
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.
 
“Non-Defaulting Lender” shall have the meaning set forth in Section 2.23(b)
hereof.
 
“Notes” shall mean, collectively, the Term Notes and the Revolving Credit Notes.
 
“Obligations” shall mean and include any and all loans (including without
limitation, all Advances), advances, debts, liabilities, obligations, covenants
and duties owing by any Borrower to Lenders or Agent or to any other direct or
indirect subsidiary or affiliate of Agent or any Lender of any kind or nature,
present or future (including any interest or other amounts accruing thereon, and
any costs and expenses of any Person payable by Borrower and any indemnification
obligations payable by Borrower arising or payable after maturity, or after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to any Borrower, whether or not a
claim for post-filing or post-petition interest or other amounts is allowable or
allowed in such proceeding), whether or not evidenced by any note, guaranty or
other instrument, whether arising under any agreement, instrument or document
(including this Agreement and the Other Documents), whether or not for the
payment of money, whether arising by reason of an extension of credit, opening
of a letter of credit, loan, equipment lease or guarantee, under any interest or
currency swap, future, option or other similar agreement, or in any other
manner, whether arising out of overdrafts or deposit or other accounts or
electronic funds transfers, (whether through automated clearing houses or
otherwise) or out of the Agent’s or any Lenders non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository
transfer check or other similar arrangements, whether direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, including,
but not limited to, any and all of any Borrower’s Indebtedness and/or
liabilities under this Agreement, the Export-Import Agreement or any other Ex-Im
Credit Documents, the Other Documents or under any other agreement between Agent
or Lenders and any Borrower and any amendments, extensions, renewals or
increases and all costs and expenses of Agent and any Lender incurred in the
documentation, negotiation, modification, enforcement, collection or otherwise
in connection with any of the foregoing, including but not limited to reasonable
attorneys’ fees and expenses and all obligations of any Borrower to Agent or
Lenders to perform acts or refrain from taking any action.
 
 
21

--------------------------------------------------------------------------------

 
 
“Old Lender” shall mean Bank of America, N.A.
 
“Order” shall have the meaning set forth in Section 2.18 hereof.
 
“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date.
 
“Original Owner” shall mean Katy.
 
“Other Documents” shall mean the Mortgage, the Notes, the Continental Perfection
Certificates, any Guaranty, any Guarantor Security Agreement, the Intellectual
Property Security Agreement, any Pledge Agreement, any Lender-Provided Interest
Rate Hedge and any and all other agreements, instruments and documents,
including the Subordination Agreement guaranties, pledges, powers of attorney,
consents, interest or currency swap agreements or other similar agreements and
all other writings heretofore, now or hereafter executed by any Borrower or any
Guarantor and/or delivered to Agent or any Lender in respect of the transactions
contemplated by this Agreement.
 
“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(b)
hereof.
 
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.
 
“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
 
“Participation Advance” shall have the meaning set forth in Section 2.12(d)
hereof.
 
“Participation Commitment” shall mean each Lender’s obligation to buy a
participation in the Letters of Credit issued hereunder.
 
“Payee” shall have the meaning set forth in Section 3.10 hereof.
 
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
 
 
22

--------------------------------------------------------------------------------

 
 
“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained or to which
contributions are required by any member of the Controlled Group for employees
of any member of the Controlled Group; or (ii) has at any time within the
preceding five years been maintained or to which contributions have been
required by any entity which was at such time a member of the Controlled Group
for employees of any entity which was at such time a member of the Controlled
Group.
 
“Pentland Payments” shall mean those certain payments made, on or before
May 31, 2010 by Katy to Pentland USA, Inc. in the aggregate amount of up to
$1,800,000.
 
 “Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent or being Properly Contested; (c) Liens disclosed in the
financial statements referred to in Section 5.5, the existence of which Agent
has consented to in writing; (d) deposits or pledges to secure obligations under
worker’s compensation, social security or similar laws, or under unemployment
insurance; (e) deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
and appeal bonds and other obligations of like nature arising in the Ordinary
Course of Business; (f) Liens arising by virtue of the rendition, entry or
issuance against any Borrower or any Subsidiary, or any property of any Borrower
or any Subsidiary, of any judgment, writ, order, or decree for so long as each
such Lien (I) is in existence for less than 30 consecutive days after it first
arises or is being Properly Contested and (II) is at all times junior in
priority to any Liens in favor of Agent; (g) mechanics’, workers’, materialmen’s
or other like Liens arising in the Ordinary Course of Business with respect to
obligations which are not due or which are being Properly Contested; (h) Liens
placed upon fixed assets hereafter acquired to secure a portion of the purchase
price thereof, provided that (I) any such lien shall not encumber any other
property of any Borrower and (II) the aggregate amount of Indebtedness secured
by such Liens incurred as a result of such purchases during any fiscal year
shall not exceed the amount provided for in Section 7.6; (i)other Liens
incidental to the conduct of any Borrower’s business or the ownership of its
property and assets which were not incurred in connection with the borrowing of
money or the obtaining of advances or credit, and which do not in the aggregate
materially detract from Agent’s or Lenders’ rights in and to the Collateral or
the value of any Borrower’s property or assets or which do not materially impair
the use thereof in the operation of any Borrower’s business; (i) easements,
rights-of-way, zoning restrictions, minor defects or irregularities in title and
other charges or encumbrances, in each case, which do not interfere in any
material respect with the Ordinary Course of Business of the Borrowers and their
Subsidiaries; (j) any exceptions listed on Schedule B of the title insurance
policies delivered to and accepted by, Agent and the Lenders under Section
8.1(g); and (k) Liens disclosed on Schedule 1.2 provided that such Liens shall
secure only those obligations which they secure on the Closing Date (and
extensions, renewals and refinancings such obligations permitted by Section 7.8
hereof) and shall not subsequently apply to any other property or assets of any
Borrower other than the property and assets to which they apply as of the
Closing Date.
 
 
23

--------------------------------------------------------------------------------

 
 
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, provincial, territorial, county,
city, municipal or otherwise, including any instrumentality, division, agency,
body or department thereof).
 
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan and a Multiemployer Plan), maintained
for employees of any Borrower or any member of the Controlled Group or any such
Plan to which any Borrower or any member of the Controlled Group is required to
contribute.
 
“Pledge Agreement” shall mean any pledge agreement executed on or after the
Closing Date in favor of the Agent by any Person to secure the Obligations.
 
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
 
“PPSA” shall mean the Personal Property Security Act (Ontario), the Civil Code
of Quebec or any other applicable Canadian federal or provincial statute
pertaining to the granting, perfecting, priority or ranking of security
interests, liens, hypothecs on personal property, and any successor statutes,
together with any regulations thereunder, in each case as in effect from time to
time.  References to sections of the PPSA shall be construed to also refer to
any successor sections.
 
“Priority Payables” shall mean (a) the full amount of the liabilities of any
Borrower which (i) have a trust imposed to provide for payment or a security
interest, pledge, lien, hypothec or charge ranking or capable of ranking senior
to or pari passu with security interests, liens, hypothecs or charges securing
the Obligations on any Collateral under any federal, provincial, state, county,
district, municipal, local or foreign law or (ii) have a right imposed to
provide for payment ranking or capable of ranking senior to or pari passu with
the Obligations under federal, provincial, state, county, district, municipal,
local or foreign law, regulation or directive, including, but not limited to,
claims for unremitted and/or accelerated rents, taxes, wages, withholdings
taxes, value added taxes, amounts payable to an insolvency administrator,
employee withholdings or deductions, vacation pay, severance and termination
pay, workers’ compensation obligations, government royalties or pension
obligations in each case to the extent such trust, or security interest, lien
hypothec or charge has been or may be imposed and (b) if a Default or Event of
Default occurs which, in Agent’s sole judgment, exercised in a commercially
reasonable manner, is not capable of cure, the amount equal to the aggregate
value of the Inventory which the Agent, in good faith, and on a reasonable
basis, considers is or may be subject to retention of title by a supplier or a
right of a supplier to recover possession thereof, where such supplier’s right
has priority over the security interests, liens, hypothecs or charges securing
the Obligations, including, without limitation, Inventory subject to a right of
a supplier to repossess goods pursuant to Section 81.1 of the Bankruptcy and
Insolvency Act (Canada) or any applicable laws granting revendication or similar
rights to unpaid suppliers or any similar laws of Canada or any other applicable
jurisdiction (provided, that, to the extent such Inventory has been identified
and has been excluded from Eligible Inventory, the amount owing to the supplier
shall not be considered a Priority Payable).
 
 
24

--------------------------------------------------------------------------------

 
 
“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.
 
“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.
 
“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof: (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness will not have a Material Adverse Effect and
will not result in the forfeiture of any assets of such Person; (iv) no Lien is
imposed upon any of such Person’s assets with respect to such Indebtedness
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of the Agent (except only with respect to property taxes that have
priority as a matter of applicable state law) and enforcement of such Lien is
stayed during the period prior to the final resolution or disposition of such
dispute; (v) if such Indebtedness or Lien, as applicable, results from, or is
determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed pending a timely appeal or other judicial review; and
(vi) if such contest is abandoned, settled or determined adversely (in whole or
in part) to such Person, such Person forthwith pays such Indebtedness and all
penalties, interest and other amounts due in connection therewith.
 
“Projections” shall have the meaning set forth in Section 5.5(b) hereof.
 
“Published  Rate”  shall mean the rate of interest published each Business Day
in the Wall Street Journal “Money Rates” listing under the  caption  “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
Eurodollar Rate for a one month period as published in another publication
selected by the Agent).
 
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
 
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
 
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
 
“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.19 hereto or which
is hereafter owned or leased by any Borrower.
 
 
25

--------------------------------------------------------------------------------

 
 
“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.
 
“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(II)(i) hereof.
 
“Receiver” shall have the meaning set forth in Section 11.1(c).
 
“Referenced Customer” shall mean any of the following: Bunzl, Staples, Ace
Hardware, Distribution America (Emery Waterhouse, House Hasson, Monroe Hardware,
Florida Hardware, United Hardware, Jensen Wholesale, Five Start Group, HDW,
Inc., Handy Hardware, Blish Mize), Lowes Companies, Orgill, Sherwin Williams,
and Home Depot.
 
“Register” shall have the meaning set forth in Section 16.3(e) hereof.
 
“Regulations” shall have the meaning set forth in Section 3.11(a) hereof.
 
“Reimbursement Obligation” shall have the meaning set forth in Section 2.12(b)
hereof.
 
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
 
“Replacement CapEx” shall mean Capital Expenditures referenced in clauses (i)
and (ii) of the proviso in Section 7.6 hereof.
 
“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder.
 
“Required Lenders” shall mean Lenders holding at least fifty-one percent (51%)
of the Advances and, if no Advances are outstanding, shall mean Lenders holding
fifty-one percent (51%) of the Commitment Percentages; provided, however, if
there are fewer than three (3) Lenders, Required Lenders shall mean all Lenders.
 
“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.
 
“Revolving Advances” shall mean U.S. Revolving Advances and Canadian Revolving
Advances.
 
“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.
 
 
26

--------------------------------------------------------------------------------

 
 
“Revolving Interest Rate” shall mean (a) with respect to Domestic Rate Loans, an
interest rate per annum equal to the sum of the Applicable Margin plus
the Alternate U.S. Base Rate, (b) with respect to Eurodollar Rate Loans, the sum
of the Applicable Margin plus the Eurodollar Rate, (c) with respect to Canadian
Revolving  Loans, an interest rate per annum equal to the sum of the Applicable
Margin plus the Alternate Canadian Base Rate and (d) with respect to Canadian
Revolving Advances which are not Canadian Revolving Loans, an interest rate per
annum equal to the sum of the Applicable Margin plus the Alternate U.S. Base
Rate.
 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.
 
“Subordinated Lender” shall mean Kohlberg & Company, L.L.C.
 
“Subordination Agreement” shall mean the Management Fee Subordination Agreement,
dated on or about the Closing Date, among Agent, Borrowers and Subordinated
Lender.
 
“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
 
“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned by any Borrower (not to exceed 65% of the Equity
Interests of any Foreign Subsidiary).
 
“Term” shall have the meaning set forth in Section 13.1 hereof.
 
“Term Loan” shall mean, collectively, Term Loan A and Term Loan B.
 
“Term Loan A” shall mean the Advances in the original aggregate principal amount
of $4,091,000 made pursuant to Section 2.4(a) hereof.
 
“Term Loan B” shall mean the Advances in the original aggregate principal amount
of $4,091,000 made pursuant to Section 2.4(b) hereof.
 
“Term Loan Rate” shall mean (a) with respect to Domestic Rate Loans, an interest
rate per annum equal to the sum of the Applicable Margin plus the Alternate U.S.
Base Rate and (b) with respect to Eurodollar Rate Loans, the sum of the
Applicable Margin plus the Eurodollar Rate.


“Term Note” shall mean, collectively, Term Note A and Term Note B.
 
 
27

--------------------------------------------------------------------------------

 
 
“Term Note A” shall mean the promissory note executed by Continental described
in Section 2.4(a) hereof.
 
“Term Note B” shall mean the promissory note executed by Continental described
in Section 2.4(b) hereof.
 
“Termination Event” shall mean: (i) a Reportable Event with respect to any Plan;
(ii) the withdrawal of any Borrower or any member of the Controlled Group from a
Plan during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA; (iii) the providing of notice of intent
to terminate a Plan in a distress termination described in Section 4041(c) of
ERISA; (iv) the institution by the PBGC of proceedings to terminate a Plan; (v)
any event or condition (a) which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or (b) that may result in termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA; or (vi) the partial or complete withdrawal within the
meaning of Section 4203 or 4205 of ERISA, of any Borrower or any member of the
Controlled Group from a Multiemployer Plan.
 
“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances.  “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.
 
“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.
 
“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.
 
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
 
“UCC” shall have the meaning set forth in Section 1.3 hereof.
 
“UCP” shall have the meaning set forth in Section 2.10(b) hereof.
 
“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) (without duplication) the sum of the Formula Amount plus the
Formula Amount under the Ex-Im Agreement or (ii) the Maximum Revolving Advance
Amount less the Maximum Undrawn Amount of all outstanding Letters of Credit,
minus (b) the sum of (i) the outstanding amount of Advances (other than the Term
Loan) plus (ii) the outstanding amount of Advances under the Ex-Im Agreement,
plus (iii) all amounts due and owing to any Borrower’s trade creditors which are
outstanding sixty (60) days or more past their due date (excluding up to $75,000
of such payables which are being Properly Contested by Borrowers), plus (iv)
fees and expenses for which Borrowers are liable but which have not been paid or
charged to Borrowers’ Account under this Agreement or the Ex-Im Agreement.
 
 
28

--------------------------------------------------------------------------------

 
 
“Unfunded Capital Expenditures” shall mean Capital Expenditures funded with the
proceeds of Revolving Advances or  Borrowers’ own funds other than through
equity contributed subsequent to the Closing Date or purchase money or other
financing or lease transactions permitted hereunder.
 
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
 
“U.S. Revolving Advances” means revolving loans and advances made to Continental
by the Lender pursuant to Section 2.1(a)(y)(I) hereof.
 
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.
 
“Withholding Certificate” shall have the meaning set forth in Section 3.11
hereof.
 
1.3. Uniform Commercial Code Terms.  All terms used herein and defined in the
Uniform Commercial Code (in respect of Collateral located in the United States)
as adopted in the State of New York from time to time (the “UCC” or the “Uniform
Commercial Code”) shall have the meaning given therein unless otherwise defined
herein.  Without limiting the foregoing, the terms “accounts”, “chattel paper”,
“commercial tort claims”, “instruments”, “general intangibles”, “goods”,
“payment intangibles”, “proceeds”, “supporting obligations”, “securities”,
“investment property”, “documents”, “deposit accounts”, “software”, “letter of
credit rights”, “inventory”, “equipment” and “fixtures”, as and when used in the
description of Collateral located in the United States shall have the meanings
given to such terms in Articles 8 or 9 of the Uniform Commercial Code.  To the
extent the definition of any category or type of collateral is expanded by any
amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.
 
      All terms used herein and defined in the PPSA (in respect of Collateral
located in Canada) shall have the meaning given therein unless otherwise defined
herein.  Without limiting the foregoing, the terms “accounts”, “chattel paper”,
“goods”, “instruments”, “intangibles”, “proceeds”, “securities”, “investment
property”, “document of title”, “inventory”, “equipment” and “fixtures”, as and
when used in the description of Collateral located in Canada shall have the
meanings given to such terms in the PPSA.  To the extent the definition of any
category or type of collateral is expanded by any amendment, modification or
revision to the PPSA, such expanded definition will apply automatically as of
the date of such amendment, modification or revision.
 
1.4. Certain Matters of Construction.  The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement.  Any
pronoun used shall be deemed to cover all genders. 
 
 
29

--------------------------------------------------------------------------------

 
 
Wherever appropriate in the context, terms used herein in the singular also
include the plural and vice versa.  All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.  Unless otherwise provided, all references to any instruments or
agreements to which Agent is a party, including references to any of the Other
Documents, shall include any and all modifications, supplements or amendments
thereto, any and all restatements or replacements thereof and any and all
extensions or renewals thereof.  All references herein to the time of day shall
mean the time in New York, New York.  Unless otherwise provided, all financial
calculations shall be performed with Inventory valued on a first-in, first-out
basis, and the calculations contained in any compliance certificate required to
be delivered pursuant to Section 9.7, 9.8 or 9.9 hereof shall clearly reflect
the Borrower’s adjustment from a last-in-first-out inventory valuation to a
first-in, first-out inventory valuation.  Whenever the words “including” or
“include” shall be used, such words shall be understood to mean “including,
without limitation” or “include, without limitation”.  A Default or Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived in writing pursuant to this Agreement or,
in the case of a Default, is cured within any period of cure expressly provided
for in this Agreement; and an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by the
Required Lenders or all Lenders, as applicable.  Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agent and Lenders. Wherever the phrase
“to the best of Borrowers’ knowledge” or words of similar import relating to the
knowledge or the awareness of any Borrower are used in this Agreement or Other
Documents, such phrase shall mean and refer to (i) the actual knowledge of a
senior officer of any Borrower or (ii) the knowledge that a senior officer would
have obtained if he had engaged in good faith and had diligently performed his
duties, including the making of such reasonably specific inquiries as may be
reasonably necessary of the employees or agents of such Borrower and a good
faith attempt to ascertain the existence or accuracy of the matter to which such
phrase relates.  All covenants hereunder shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or otherwise
within the limitations of, another covenant shall not avoid the occurrence of a
default if such action is taken or condition exists.  In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of a breach of a representation or warranty hereunder.
 
II. ADVANCES, PAYMENTS.
 
2.1. Revolving Advances.
 
(a) Amount of Revolving Advances.  Subject to the terms and conditions set forth
in this Agreement including Sections 2.1(b) and (c), each Lender, severally and
not jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the aggregate Maximum
Undrawn Amount of all issued and outstanding Letters of Credit or (y) an amount
equal to the sum of (I) in the case of Continental:
 
 
30

--------------------------------------------------------------------------------

 
 
(i) up to eighty-five percent (85%), subject to the provisions of Section 2.1(c)
hereof (“Continental Receivables Advance Rate”), of Eligible Receivables of
Continental, plus
 
(ii) up to the lesser of (A) sixty-five percent (65%), subject to the provisions
of Section 2.1(c) and (d) hereof, of the value of the Eligible Inventory of
Continental, or (B) eighty-five percent (85%) of the appraised net orderly
liquidation value of Eligible Inventory of Continental (as evidenced by an
Inventory appraisal satisfactory to Agent in its sole discretion exercised in
good faith and in a commercially reasonable manner) (as applicable, the
“Continental Inventory Advance Rate” and together with the Continental
Receivables Advance Rate, collectively, the “Continental Advance Rate”) minus
 
(iii) the aggregate Maximum Undrawn Amount of all issued and outstanding Letters
of Credit, minus
 
(iv) the amount of the Availability Block, minus
 
(v) such reserves as Agent may reasonably deem proper and necessary from time to
time, plus
 
(II) in the case of Glit/Gemtex:
 
(i) up to eighty-five percent (85%), subject to the provisions of Section 2.1(c)
hereof (the “Glit/Gemtex Receivables Advance Rate”, and together with the
Continental Receivables Advance Rate, collectively the “Receivables Advance
Rate”) of Eligible Receivables of Glit/Gemtex, plus
 
(ii) up the lesser of (A) sixty-five percent (65%), subject to the provisions of
Section 2.1(c) and (d) hereof, of the value of the Eligible Inventory of
Glit/Gemtex or (B) eighty-five percent (85%) of the appraisal net orderly
liquidation value of Eligible Inventory of Glit/Gemtex (as evidenced by an
Inventory appraisal satisfactory to Agent in its sole discretion exercised in
good faith and in a commercially reasonable manner) (as applicable, the
“Glit/Gemtex Inventory Advance Rate”, and together with the Continental
Inventory Advance Rate, collectively, the “Inventory Advance Rate”; the
Receivables Advance Rate and the Inventory Advance Rate, collectively, the
“Advance Rates”), minus
 
(iii) Such reserves (including reserves on account of Priority Payables) as
Agent may reasonably deem proper and necessary from time to time.
 
The amount derived from (1) the sum of (x) Sections 2.1(a)(y)(I)(i) and (ii)
minus (y) Section 2.1 (a)(y)(I)(iii, (iv) and (v), plus (2) the sum of (x)
Sections 2.1(a)(y)(II)(i) and (ii) minus (y) Section 2.1(a)(y)(II)(iii) at any
time and from time to time shall be referred to as the “Formula Amount”.  The
Revolving Advances made to Continental shall be evidenced by one or more secured
promissory notes (collectively, the “Continental Revolving Credit Note”)
substantially in the form attached hereto as Exhibit 2.1(a).  The Revolving
Advances made to Glit/Gemtex shall be evidenced by one or more secured
promissory notes (collectively “Glit/Gemtex Revolving Credit Note”, and together
with the Continental Revolving Credit Note, collectively the “Revolving Credit
Note”) substantially in the form attached hereto as Exhibit 2.1(b).
 
 
31

--------------------------------------------------------------------------------

 
 
(b) Individual Revolving Advances.  Each Lender, severally and not jointly, will
make Revolving Advances to each Borrower in aggregate amounts outstanding at any
time not greater than such Lender’s Commitment Percentage of the lesser of (x)
such Borrower’s Individual Maximum Revolving Advance Amount less, in the case of
Continental, the aggregate undrawn amount of outstanding Letters of Credit or
(y) such Borrower’s Individual Formula Amount.  Canadian Lender, as a Lender
under this Agreement, shall make Revolving Advances in Canadian Dollars and
Dollars only to Glit/Gemtex, up to Glit/Gemtex’s Individual Maximum Revolving
Advance Amount.  Canadian Lender shall not be permitted to make Revolving
Advances to any Borrower that is not organized under the laws of Canada or a
province or a territory thereof.
 
(c) Discretionary Rights.  The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its reasonable
discretion.  Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent.  The
rights of Agent under this subsection are subject to the provisions of Section
16.2(b).
 
(d) Sublimit for Revolving Advances made against Eligible Inventory.  The
aggregate amount of Revolving Advances made to Continental against Eligible
Inventory of Continental shall not exceed in the aggregate, at any time
outstanding $12,500,000, and the aggregate amount of Revolving Advances made to
Glit/Gemtex against Eligible Inventory of Glit/Gemtex shall not exceed in the
aggregate, at any time outstanding $750,000.
 
2.2. Procedure for Revolving Advances Borrowing.
 
(a) Borrowing Agent on behalf of any Borrower may notify Agent prior to 11:00
a.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder.  Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation, become
due, same shall be deemed a request for a Revolving Advance maintained as a
Domestic Rate Loan, if Continental is the obligor with respect to such amount,
fee, charge or other Obligation, or a Canadian Revolving Advance bearing
interest based on the Alternate Canadian Base Rate (if the Canadian Revolving
Advance is denominated in Canadian Dollars) or based on the Alternate U.S. Base
Rate (if the Canadian Revolving Advance is denominated in Dollars), if
Glit/Gemtex is the obligor with respect to such amount, fee, charge or other
Obligation, in each case as of the date such payment is due, in the amount
required to pay in full such interest, fee, charge or Obligation under this
Agreement or any other agreement with Agent or Lenders, and such request shall
be irrevocable.
 
 
32

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding the provisions of subsection (a) above, in the event
Continental desires to obtain a Eurodollar Rate Loan, Continental shall give
Agent written notice by no later than 11:00 a.m. on the day which is three (3)
Business Days prior to the date such Eurodollar Rate Loan is to be borrowed,
specifying (i) the date of the proposed borrowing (which shall be a Business
Day), (ii) the type of borrowing and the amount on the date of such Advance to
be borrowed, which amount shall be in a minimum amount of $250,000 and in
integral multiples of $100,000 thereafter, and (iii) the duration of the first
Interest Period therefor.  Interest Periods for Eurodollar Rate Loans shall be
for one, two, or three months; provided, if an Interest Period would end on a
day that is not a Business Day, it shall end on the next succeeding Business Day
unless such day falls in the next succeeding calendar month in which case the
Interest Period shall end on the next preceding Business Day.  No Eurodollar
Rate Loan shall be made available to Continental during the continuance of a
Default or an Event of Default.  After giving effect to each requested
Eurodollar Rate Loan, including those which are converted from a Domestic Rate
Loan under Section 2.2(d), there shall not be outstanding more than five (5)
Eurodollar Rate Loans, in the aggregate.
 
(c) Each Interest Period of a Eurodollar Rate Loan shall commence on the date
such Eurodollar Rate Loan is made and shall end on such date as Continental may
elect as set forth in subsection (b)(iii) above provided that the exact length
of each Interest Period shall be determined in accordance with the practice of
the interbank market for offshore Dollar deposits and no Interest Period shall
end after the last day of the Term.
 
Continental shall elect the initial Interest Period applicable to a Eurodollar
Rate Loan by its notice of borrowing given to Agent pursuant to Section 2.2(b)
or by its notice of conversion given to Agent pursuant to Section 2.2(d), as the
case may be.  Continental shall elect the duration of each succeeding Interest
Period by giving irrevocable written notice to Agent of such duration not later
than 11:00 a.m. on the day which is three (3) Business Days prior to the last
day of the then current Interest Period applicable to such Eurodollar Rate
Loan.  If Agent does not receive timely notice of the Interest Period elected by
Continental, Continental shall be deemed to have elected to convert to a
Domestic Rate Loan, subject to the terms of Section 2.2(d) hereof.
 
(d) Continental may, on the last Business Day of the then current Interest
Period applicable to any outstanding Eurodollar Rate Loan, or on any Business
Day with respect to Domestic Rate Loans, convert any such loan into a loan of
another type in the same aggregate principal amount, provided that (i) any
conversion of a Eurodollar Rate Loan shall be made only on the last Business Day
of the then current Interest Period applicable to such Eurodollar Rate Loan and
(ii) no Event of Default shall have occurred and be continuing on the day on
which Continental proposes to convert a Domestic Rate Loan to a Eurodollar Rate
Loan.  If Continental desires to convert a loan, Continental shall give Agent
written notice by no later than 11:00 a.m. (i) on the day which is three (3)
Business Days’ prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
a Eurodollar Rate Loan, the duration of the first Interest Period therefor.
 
 
33

--------------------------------------------------------------------------------

 
 
(e) At its option and upon written notice given prior to 11:00 a.m. (New York
time) at least three (3) Business Days’ prior to the date of such prepayment,
Continental may prepay the Eurodollar Rate Loans in whole at any time or in part
from time to time with accrued interest on the principal being prepaid to the
date of such repayment.  Continental shall specify the date of prepayment of
Advances which are Eurodollar Rate Loans and the amount of such prepayment.  In
the event that any prepayment of a Eurodollar Rate Loan is required or permitted
on a date other than the last Business Day of the then current Interest Period
with respect thereto, Continental shall indemnify Agent and Lenders therefor in
accordance with Section 2.2(f) hereof.
 
(f) Continental shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses (excluding lost
profits) that Agent and Lenders may sustain or incur as a consequence of any
prepayment, conversion of or any default by Continental in the payment of the
principal of or interest on any Eurodollar Rate Loan or failure by Continental
to complete a borrowing of, a prepayment of or conversion of or to a Eurodollar
Rate Loan after notice thereof has been given, including, but not limited to,
any interest payable by Agent or Lenders to lenders of funds obtained by it in
order to make or maintain its Eurodollar Rate Loans hereunder.  A certificate as
to any additional amounts payable pursuant to the foregoing sentence submitted
by Agent or any Lender to Continental shall be conclusive absent manifest error.
 
(g) Notwithstanding any other provision hereof, if any Applicable Law, or any
change therein or in the interpretation or application thereof, shall make it
unlawful for any Lender (for purposes of this subsection (g), the term “Lender”
shall include any Lender and the office or branch where any Lender or any
corporation or bank controlling such Lender makes or maintains any Eurodollar
Rate Loans) to make or maintain its Eurodollar Rate Loans, the obligation of
Lenders to make Eurodollar Rate Loans hereunder shall forthwith be cancelled and
Continental shall, if any affected Eurodollar Rate Loans are then outstanding,
promptly upon request from Agent, either pay all such affected Eurodollar Rate
Loans or convert such affected Eurodollar Rate Loans into loans of another
type.  If any such payment or conversion of any Eurodollar Rate Loan is made on
a day that is not the last day of the Interest Period applicable to such
Eurodollar Rate Loan, Continental shall pay Agent, upon Agent’s request, such
amount or amounts as may be necessary to compensate Lenders for any loss or
expense sustained or incurred by Lenders in respect of such Eurodollar Rate Loan
as a result of such payment or conversion, including (but not limited to) any
interest or other amounts payable by Lenders to lenders of funds obtained by
Lenders in order to make or maintain such Eurodollar Rate Loan.  A certificate
as to any additional amounts payable pursuant to the foregoing sentence
submitted by Lenders to Continental shall be conclusive absent manifest error.
 
2.3. Disbursement of Advance Proceeds.  All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to the applicable sub-account of the Borrowers’ Account on
Agent’s books.  During the Term, Borrowers may use the Revolving Advances by
borrowing, prepaying and reborrowing, all in accordance with the terms and
conditions hereof.  The proceeds of each Revolving Advance requested by
Borrowing Agent on behalf of any Borrower or deemed to have been requested by
any Borrower under Section 2.2(a) hereof shall, with respect to requested
Revolving Advances to the extent Lenders make such Revolving Advances, be made
available to the applicable Borrower on the day so requested by way of credit to
such Borrower’s operating account at PNC, or such other bank as Borrowing Agent
may designate following notification to Agent, in immediately available federal
funds or other immediately available funds or, with respect to Revolving
Advances deemed to have been requested by any Borrower, be disbursed to Agent to
be applied to the outstanding Obligations giving rise to such deemed request, in
which case such Obligations shall be deemed to have been repaid to the extent of
the amount of such Revolving Advances so disbursed by Agent.
 
 
34

--------------------------------------------------------------------------------

 
 
2.4. Term Loans.
 
(a) Term Loan A.  Subject to the terms and conditions of this Agreement, each
Lender, severally and not jointly, will make a Term Loan to Continental in the
sum equal to such Lender’s Commitment Percentage of $4,091,000 (collectively
“Term Loan A”).  All of the proceeds of Term Loan A shall be advanced on the
Closing Date.  Subject to acceleration upon the occurrence of an Event of
Default under this Agreement or termination of this Agreement, the principal
balance of Term Loan A shall be payable in consecutive monthly installments,
each of which shall be due and payable on the first Business Day of each month,
commencing on July 1, 2010, as follows: twelve (12) installments of $100,000
each, followed by twelve (12) installments of $112,500 each, followed by ten
(10) installments of $125,000 each, followed by a final installment equal to the
then outstanding and unpaid principal balance of Term Loan A.  Term Loan A shall
be evidenced by one or more secured promissory notes (collectively, “Term Note
A”) in substantially the form attached hereto as Exhibit 2.4(a).  Term Loan A
may consist of Domestic Rate Loans or Eurodollar Rate Loans, or a combination
thereof, as Borrowing Agent may request.  In the event that Continental desires
to obtain or extend any portion of Term Loan A as a Eurodollar Rate Loan or to
convert any portion of Term Loan A then outstanding as a Domestic Rate Loan to a
Eurodollar Rate Loan, Borrowing Agent shall comply with the notification
requirements set forth in Sections 2.2(b) and (d) and the provisions of Sections
2.2(b) through (g) shall apply.
 
(b) Term Loan B.  Subject to the terms and conditions of this Agreement, each
Lender, severally and not jointly, will make a Term Loan to Continental in the
sum equal to such Lender’s Commitment Percentage of $4,091,000 (collectively
“Term Loan B”).  All of the proceeds of Term Loan B shall be advanced on the
Closing Date.  Subject to acceleration upon the occurrence of an Event of
Default under this Agreement or termination of this Agreement, the principal
balance of Term Loan B shall be payable in full in one installment and shall be
due on the last day of the Term, provided, however, that in the event that the
outstanding principal balance of Term Loan A shall have been paid in full at
least thirty (30) days prior to the last day of the Term, then commencing on the
first Business Day of the month immediately following the date on which the
outstanding principal balance of Term Loan A shall have been so paid in full,
the principal balance of Term Loan B shall begin amortizing in consecutive
monthly installments, each of which shall be due and payable on the first
Business Day of each month, in the same monthly amounts of principal as the
monthly installments of principal of Term Loan A are scheduled to be paid
pursuant to Section 2.4(a). Term Loan B shall be evidenced by one or more
secured promissory notes (collectively, “Term Note B”) in substantially the form
attached hereto as Exhibit 2.4(b).  Term Loan B may consist of Domestic Rate
Loans or Eurodollar Rate Loans, or a combination thereof, as Borrowing Agent may
request.  In the event that Continental desires to obtain or extend any portion
of Term Loan B as a Eurodollar Rate Loan or to convert any portion of Term Loan
B then outstanding as a Domestic Rate Loan to a Eurodollar Rate Loan, Borrowing
Agent shall comply with the notification requirements set forth in Sections
2.2(b) and (d) and the provisions of Sections 2.2(b) through (g) shall apply.
 
 
35

--------------------------------------------------------------------------------

 
 
2.5. Maximum Advances.  The aggregate balance of Revolving Advances outstanding
at any time shall not exceed the lesser of (a) the Maximum Revolving Advance
Amount less the Maximum Undrawn Amount of all issued and outstanding Letters of
Credit or (b) the Formula Amount.
 
2.6. Repayment of Advances.
 
(a) The Revolving Advances shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided.  Term Loan A and Term
Loan B shall be due and payable as provided in Section 2.4(a) and (b) hereof,
respectively, and in the Term Note, subject to mandatory prepayments as herein
provided.
 
(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received.  In consideration of Agent’s
agreement to conditionally credit the applicable sub-account of the Borrowers’
Account as of the next Business Day following Agent’s receipt of those items of
payment, each Borrower agrees that, in computing the charges under this
Agreement, all items of payment shall be deemed applied by Agent on account of
the Obligations one (1) Business Day after (i) the Business Day following
Agent’s receipt of such payments via wire transfer or electronic depository
check or (ii) in the case of payments received by Agent in any other form, the
Business Day such payment constitutes good funds in Agent’s account.  Agent is
not, however, required to credit the applicable sub-account of the Borrowers’
Account for the amount of any item of payment which is unsatisfactory to Agent
(in its commercially reasonable judgment) and Agent may charge the applicable
sub-account of the Borrowers’ Account for the amount of any item of payment
which is returned to Agent unpaid.
 
(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 P.M. (New York time) on the due date therefor currency in
which the Advance is denominated in federal funds or other funds immediately
available to Agent; except that all payments of principal, interest and other
amounts payable hereunder, or under any of the Other Documents in respect of
Canadian Advances shall be made to the Canadian Payment Office not later than
1:00 P.M. (New York time) on the due date therefore in the currency in which the
Canadian Advance is denominated in immediately available funds.  Agent shall
have the right to effectuate payment on any and all Obligations due and owing
hereunder by charging the applicable sub-account within the Borrowers’ Account
or by making Advances as provided in Section 2.2 hereof.
 
(d) Borrowers shall pay principal, interest, and all other amounts payable
hereunder, or under any related agreement, without any deduction whatsoever,
including, but not limited to, any deduction for any setoff or counterclaim.
 
 
36

--------------------------------------------------------------------------------

 
 
2.7. Repayment of Excess Advances.  The aggregate balance of Advances
outstanding at any time in excess of the maximum amount of Advances permitted
hereunder shall be immediately due and payable without the necessity of any
demand, at the Payment Office, whether or not a Default or Event of Default has
occurred.
 
2.8. Statement of Account.  Agent shall maintain, in accordance with its
customary procedures, a separate sub-loan account for each Borrower
(collectively the “Borrowers’ Account”) in which shall be recorded separately
the date and amount of each Advance made by Agent to each Borrower and the date
and amount of each payment in respect thereof; provided, however, the failure by
Agent to record the date and amount of any Advance shall not adversely affect
Agent or any Lender.  Each month, Agent shall send to Borrowing Agent a
statement showing the accounting for the Advances made, payments made or
credited in respect thereof, and other transactions between Agent and each
Borrower during such month.  The monthly statements shall be deemed correct and
binding upon each Borrower in the absence of manifest error and shall constitute
an account stated between Lenders and each Borrower unless Agent receives a
written statement of such Borrower’s specific exceptions thereto within thirty
(30) days after such statement is received by Borrowing Agent.  The records of
Agent with respect to the loan account shall be conclusive evidence absent
manifest error of the amounts of Advances and other charges thereto and of
payments applicable thereto.
 
2.9. Letters of Credit.  Subject to the terms and conditions hereof, Agent shall
issue or cause the issuance of standby and/or trade letters of credit (“Letters
of Credit”) for the account of Continental except to the extent that the
issuance thereof would then cause the sum of (i) the outstanding Revolving
Advances plus (ii) the Maximum Undrawn Amount of all issued and outstanding
Letters of Credit to exceed the lesser of (x) the Maximum Revolving Advance
Amount or (y) the Formula Amount (but excluding from the calculation of the
Formula Amount the amount calculated under Section 2.1(a)(y)(I)(iii) hereof);
provided, further, however, that Agent will not be required to issue or cause to
be issued any Letters of Credit to the extent that the issuance of such Letters
of Credit for the benefit of Continental would then cause the sum of (i) the
outstanding Revolving Advances to Continental plus (ii) the Maximum Undrawn
Amount of all issued outstanding Letters of Credit issued or caused to be issued
on behalf of Continental to exceed the lesser of (x) Continental’s Individual
Maximum Revolving Advance Amount or (y) Continental’s Individual Formula
Amount.  The Maximum Undrawn Amount of all issued and outstanding Letters of
Credit shall not exceed in the aggregate at any time the Letter of Credit
Sublimit.  All disbursements or payments related to Letters of Credit shall be
deemed to be Domestic Rate Loans, made to Continental, consisting of Revolving
Advances and shall bear interest at the Revolving Interest Rate for Domestic
Rate Loans.  Letters of Credit that have not been drawn upon shall not bear
interest.
 
2.10. Issuance of Letters of Credit.
 
(a) Continental may request Agent to issue or cause the issuance of a Letter of
Credit by delivering to Agent at the Payment Office, prior to 11:00 a.m. (New
York time), at least five (5)  Business Days’ prior to the proposed date of
issuance, Agent’s form of Letter of Credit Application (the “Letter of Credit
Application”) completed to the satisfaction of Agent; and, such other
certificates, documents and other papers and information as Agent may reasonably
request.  Continental also has the right to give instructions and make
agreements with respect to any application, any applicable letter of credit and
security agreement, any applicable letter of credit reimbursement agreement
and/or any other applicable agreement, any letter of credit and the disposition
of documents, disposition of any unutilized funds, and to agree with Agent upon
any amendment, extension or renewal of any Letter of Credit.
 
 
37

--------------------------------------------------------------------------------

 
 
(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, other written demands for payment, or acceptances of usance
drafts when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than twelve (12) months after such Letter of Credit’s date of
issuance and in no event later than the last day of the Term.  Each standby
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (ISP98-International Chamber of Commerce
Publication Number 590) (the “ISP98 Rules”), and any subsequent revision or
replacement thereof at the time a standby Letter of Credit is issued, as
determined by Agent, and each trade Letter of Credit shall be subject to the
UCP.
 
(c) Agent shall use its reasonable efforts to notify Lenders of the request by
Continental for a Letter of Credit hereunder.
 
2.11. Requirements For Issuance of Letters of Credit.
 
(a) Continental shall authorize and direct any Issuer to name Continental as the
“Applicant” or “Account Party” of each Letter of Credit.  If Agent is not the
Issuer of any Letter of Credit, Continental shall authorize and direct the
Issuer to deliver to Agent all instruments, documents, and other writings and
property received by the Issuer pursuant to the Letter of Credit and to accept
and rely upon Agent’s instructions and agreements with respect to all matters
arising in connection with the Letter of Credit, the application therefor or any
acceptance thereof.
 
(b) In connection with all Letters of Credit issued or caused to be issued by
Agent under this Agreement, Continental hereby appoints Agent, or its designee,
as its attorney, with full power and authority if an Event of Default shall have
occurred, (i) to sign and/or endorse Continental’s name upon any warehouse or
other receipts, letter of credit applications and acceptances, (ii) to sign
Continental’s name on bills of lading; (iii) to clear Inventory through the
United States of America Customs Department (“Customs”) in the name of
Continental or Agent’s designee, and to sign and deliver to Customs officials
powers of attorney in the name of Continental for such purpose; and (iv) to
complete in Continental’s name or Agent’s, or in the name of Agent’s designee,
any order, sale or transaction, obtain the necessary documents in connection
therewith, and collect the proceeds thereof.  Neither Agent nor its attorneys
will be liable for any acts or omissions nor for any error of judgment or
mistakes of fact or law, except for Agent’s or its attorney’s gross negligence
or willful misconduct.  This power, being coupled with an interest, is
irrevocable as long as any Letters of Credit remain outstanding.
 
 
38

--------------------------------------------------------------------------------

 
 
2.12. Disbursements, Reimbursement.
 
(a) Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
Agent a participation in such Letter of Credit and each drawing thereunder in an
amount equal to such Lender’s Commitment Percentage of the Maximum Face Amount
of such Letter of Credit and the amount of such drawing, respectively.
 
(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Agent will promptly notify Continental.
Provided that Continental shall have received such notice, Continental shall
reimburse (such obligation to reimburse Agent shall sometimes be referred to as
a “Reimbursement Obligation”) Agent prior to 12:00 Noon, New York time on each
date that an amount is paid by Agent under any Letter of Credit (each such date,
a “Drawing Date”) in an amount equal to the amount so paid by Agent, unless such
Letter of Credit is paid and Continental receives such notice after 12:00 Noon,
New York time on such date, in which case the Drawing Date shall be deemed to be
the next succeeding Business Day.  In the event Continental fails to reimburse
Agent for the full amount of any drawing under any Letter of Credit by 12:00
Noon, New York time, on the Drawing Date, Agent will promptly notify each Lender
thereof, and Continental shall be deemed to have requested that a Revolving
Advance maintained as a Domestic Rate Loan be made by the Lenders to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the lesser of (i) Continental’s Individual Maximum
Revolving Advance Amount, less the Maximum Undrawn Amount of all issued and
outstanding Letters of Credit, or (ii) Continental’s Individual Formula Amount
and, in each case, subject to Section 8.2 hereof.  Any notice given by Agent
pursuant to this Section 2.12(b) may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
 
(c) Each Lender shall upon any notice pursuant to Section 2.12(b) make available
to Agent an amount in immediately available funds equal to its Commitment
Percentage of the amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.12(d)) each be deemed to have made a Revolving
Advance maintained as a Domestic Rate Loan to Continental in that amount.  If
any Lender so notified fails to make available to Agent the amount of such
Lender’s Commitment Percentage of such amount by no later than 2:00 p.m., New
York time on the Drawing Date, then interest shall accrue on such Lender’s
obligation to make such payment, from the Drawing Date to the date on which such
Lender makes such payment (i) at a rate per annum equal to the Federal Funds
Effective Rate during the first three days following the Drawing Date and (ii)
at a rate per annum equal to the rate applicable to Revolving Advances
maintained as a Domestic Rate Loans on and after the fourth day following the
Drawing Date.  Agent will promptly give notice of the occurrence of the Drawing
Date, but failure of Agent to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this Section 2.12(c), provided
that such Lender shall not be obligated to pay interest as provided in Section
2.12(c) (i) and (ii) until and commencing from the date of receipt of notice
from Agent of a drawing.
 
 
39

--------------------------------------------------------------------------------

 
 
(d) With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Continental in whole or
in part as contemplated by Section 2.12(b), because of Continental’s failure to
satisfy the conditions set forth in Section 8.2 hereof (other than any notice
requirements) or for any other reason, Continental shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to a Revolving Advance maintained as a Domestic Rate Loan.  Each
Lender’s payment to Agent pursuant to Section 2.12(c) shall be deemed to be a
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its Participation Commitment under this Section 2.12.
 
(e) Each Lender’s Participation Commitment with respect to issued and
outstanding Letters of Credit shall continue until the last to occur of any of
the following events: (x) Agent ceases to be obligated to issue or cause to be
issued Letters of Credit hereunder; (y) no Letter of Credit issued or created
hereunder remains outstanding and uncancelled; and (z) all Persons (other than
Continental) have been fully reimbursed for all payments made under or relating
to Letters of Credit.
 
2.13. Repayment of Participation Advances.
 
(a) Upon (and only upon) receipt by Agent for its account of immediately
available funds from Continental (i) in reimbursement of any payment made by the
Agent under the Letter of Credit with respect to which any Lender has made a
Participation Advance to Agent, or (ii) in payment of interest on any payment
identified in clause (i) hereof, Agent will pay to each Lender, in the same
funds as those received by Agent, the amount of such Lender’s Commitment
Percentage of such funds, except Agent shall retain the amount of the Commitment
Percentage of such funds of any Lender that did not make a Participation Advance
in respect of such payment by Agent.
 
(b) If Agent is required at any time to return to Continental, or to a trustee,
receiver, liquidator, custodian, or any official in any insolvency proceeding,
any portion of the payments made by Continental to Agent pursuant to Section
2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Effective Rate.
 
2.14. Documentation.  Continental agrees to be bound by the terms of the Letter
of Credit Application and by Agent’s interpretations of any Letter of Credit
issued on behalf of such Borrower and by Agent’s written regulations and
customary practices relating to letters of credit, though Agent’s
interpretations may be different from Continental’s own.  In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Agent shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following Continental’s instructions or those contained in the Letters of Credit
or any modifications, amendments or supplements thereto.
 
 
40

--------------------------------------------------------------------------------

 
 
2.15. Determination to Honor Drawing Request.  In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Agent shall be responsible only to determine that the documents and certificates
required to be delivered under such Letter of Credit have been delivered and
that they comply on their face with the requirements of such Letter of Credit
and that any other drawing condition appearing on the face of such Letter of
Credit has been satisfied in the manner so set forth.
 
2.16. Nature of Participation and Reimbursement Obligations.  Each Lender’s
obligation in accordance with this Agreement to make the Revolving Advances or
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of Continental to reimburse Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:
 
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against Agent, Continental or any other Person for any reason
whatsoever;
 
(ii) the failure of Continental or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.12;
 
(iii) any lack of validity or enforceability of any Letter of Credit;
 
(iv) any claim of breach of warranty that might be made by Continental or any
Lender against the beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, cross-claim, defense or other right
which Continental or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), Agent or
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between Continental or any Subsidiaries of Continental
and the beneficiary for which any Letter of Credit was procured);
 
(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if Agent or any of Agent’s
Affiliates has been notified thereof;
 
(vi) payment by Agent under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;
 
 
41

--------------------------------------------------------------------------------

 
 
(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(viii) any failure by the Agent or any of Agent’s Affiliates to issue any Letter
of Credit in the form requested by Continental, unless the Agent has received
written notice from Continental of such failure within three (3) Business Days
after the Agent shall have furnished Continental a copy of such Letter of Credit
and such error is material and no drawing has been made thereon prior to receipt
of such notice;
 
(ix) any Material Adverse Effect;
 
(x) any breach of this Agreement or any Other Document by any party thereto;
 
(xi) the occurrence or continuance of an insolvency proceeding with respect to
Continental or any Guarantor;
 
(xii) the fact that a Default or Event of Default shall have occurred and be
continuing;
 
(xiii) the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and
 
(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
 
2.17. Indemnity.  In addition to amounts payable as provided in Section 16.5,
Continental hereby agrees to protect, indemnify, pay and save harmless Agent and
any of Agent’s Affiliates that have issued a Letter of Credit from and against
any and all claims, demands, liabilities, damages, taxes, penalties, interest,
judgments, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel and allocated costs of internal counsel)
which the Agent or any of Agent’s Affiliates may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit, other
than as a result of (a) the gross negligence or willful misconduct of the Agent
as determined by a final and non-appealable judgment of a court of competent
jurisdiction or (b) the wrongful dishonor by the Agent or any of Agent’s
Affiliates of a proper demand for payment made under any Letter of Credit,
except if such dishonor resulted from any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body (all
such acts or omissions herein called “Governmental Acts”).
 
2.18. Liability for Acts and Omissions.  As between Continental and Agent and
Lenders, Continental assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit.  In furtherance and not in limitation of the respective foregoing, Agent
shall not be responsible for:
 
 
42

--------------------------------------------------------------------------------

 
 
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if Agent shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of Continental against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among Continental and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, facsimile, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (viii)
any consequences arising from causes beyond the control of Agent, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of Agent’s rights or powers hereunder. Nothing in the preceding
sentence shall relieve Agent from liability for Agent’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment) in connection with actions or omissions described
in such clauses (i) through (viii) of such sentence.  In no event shall Agent or
Agent’s Affiliates be liable to Continental for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
 
Without limiting the generality of the foregoing, Agent and each of its
Affiliates: (i) may rely on any oral or other communication believed in good
faith by Agent or  such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
 
 
43

--------------------------------------------------------------------------------

 
 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), shall not put Agent under any
resulting liability to Continental or any Lender.
 
2.19. Additional Payments.  Any sums expended by Agent or any Lender due to any
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including such Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to the
applicable sub-account within the Borrowers’ Account as a Revolving Advance and
added to the Obligations of such Borrower.
 
2.20. Manner of Borrowing and Payment.
 
(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Commitment Percentages of Lenders.  The Term Loan shall be advanced
according to the Commitment Percentages of Lenders.
 
(b) Each payment (including each prepayment) by any Borrower on account of the
principal of and interest on the Revolving Advances made to such Borrower shall
be applied to such Revolving Advances pro rata according to the applicable
Commitment Percentages of Lenders and for greater certainty, Canadian Lender’s
funded portion of the Canadian Advances is intended by the Lenders to equal, at
all times, such Canadian Lender’s pro rata share of the outstanding Revolving
Advances.  Each payment (including each prepayment) by Continental on account of
the principal of and interest on the applicable Term Note shall be applied to
that portion of the applicable Term Loan evidenced by such Term Note pro rata
according to the Commitment Percentages of Lenders.  Except as expressly
provided herein, all payments (including prepayments) to be made by any Borrower
on account of principal, interest and fees shall be made without set off or
counterclaim and shall be made to Agent on behalf of the Lenders to the Payment
Office, or to the Canadian Lender to the Canadian Payment Office, in each case
on or prior to 1:00 P.M., New York time, in the same currency as advanced to
such Borrower and in immediately available funds.
 
(c) (i) Notwithstanding anything to the contrary contained in Sections 2.20(a)
and (b) hereof, commencing with the first Business Day following the Closing
Date, each borrowing of Revolving Advances made to such Borrower shall be
advanced by Agent and each payment by any Borrower on account of Revolving
Advances shall be applied first to those Revolving Advances advanced by
Agent.  On or before 1:00 P.M., New York time, on each Settlement Date
commencing with the first Settlement Date following the Closing Date, Agent and
Lenders shall make certain payments as follows: (I) if the aggregate amount of
new Revolving Advances made by Agent during the preceding Week (if any) exceeds
the aggregate amount of repayments applied to outstanding Revolving Advances
during such preceding Week, then each Lender shall provide Agent with funds in
an amount equal to its applicable Commitment Percentage of the difference
between (w) such Revolving Advances and (x) such repayments and (II) if the
aggregate amount of repayments applied to outstanding Revolving Advances during
such Week exceeds the aggregate amount of new Revolving Advances made during
such Week, then Agent shall provide each Lender with funds in an amount equal to
its applicable Commitment Percentage of the difference between (y) such
repayments and (z) such Revolving Advances.
 
 
44

--------------------------------------------------------------------------------

 
 
(ii) Each Lender shall be entitled to earn interest at the applicable Contract
Rate on outstanding Advances which it has funded.
 
(iii) Promptly following each Settlement Date, Agent shall submit to each Lender
a certificate with respect to payments received and Advances made during the
Week immediately preceding such Settlement Date.  Such certificate of Agent
shall be conclusive in the absence of manifest error.
 
(d) If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each Lender so purchasing a participation in
such portion of another Lender’s Advances may exercise all rights of payment
(including rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.
 
(e) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender that such Lender will not make the amount which would constitute its
applicable Commitment Percentage of the Advances available to Agent, Agent may
(but shall not be obligated to) assume that such Lender shall make such amount
available to Agent on the next Settlement Date and, in reliance upon such
assumption, make available to Borrowers a corresponding amount.  Agent will
promptly notify Borrowing Agent of its receipt of any such notice from a
Lender.  If such amount is made available to Agent on a date after such next
Settlement Date, such Lender shall pay to Agent on demand an amount equal to the
product of (i) the one month CDOR Rate for Advances in Canadian Dollars or the
daily average Federal Funds Effective Rate (computed on the basis of a year of
360 days) for Advances in Dollars during such period as quoted by Agent, times
(ii) such amount, times (iii) the number of days from and including such
Settlement Date to the date on which such amount becomes immediately available
to Agent.  A certificate of Agent submitted to any Lender with respect to any
amounts owing under this paragraph (e) shall be conclusive, in the absence of
manifest error.  If such amount is not in fact made available to Agent by such
Lender within three (3) Business Days after such Settlement Date, Agent shall be
entitled to recover such an amount, with interest thereon at the rate per annum
then applicable to such Revolving Advances hereunder, on demand from Borrowers;
provided, however, that Agent’s right to such recovery shall not prejudice or
otherwise adversely affect Borrowers’ rights (if any) against such Lender.
 
 
45

--------------------------------------------------------------------------------

 
 
2.21. Mandatory and Voluntary Prepayments.
 
(a) Subject to the 180 day reinvestment provision contained in Section 4.3
hereof, when any Borrower sells or otherwise disposes of any Collateral other
than Inventory in the Ordinary Course of Business, such Borrower shall repay the
Advances made to such Borrower in an amount equal to the net proceeds of such
sale (i.e., gross proceeds less the reasonable costs of such sales or other
dispositions), such repayments to be made promptly but in no event more than one
(1) Business Day following receipt of such net proceeds, and until the date of
payment, such proceeds shall be held in trust for Agent.  The foregoing shall
not be deemed to be implied consent to any such sale otherwise prohibited by the
terms and conditions hereof.  Such repayments shall be applied, first, with
respect to the first $50,000 of proceeds received by Borrowers in any fiscal
year, to the Revolving Advances, subject to such Borrower’s ability to reborrow
Revolving Advances in accordance with the terms hereof, second, in the case of
Continental, to the outstanding principal installments of Term Loan A in the
inverse order of the maturities thereof, and third, in the case of both
Borrowers, to the remaining Advances made to such Borrower in such order as
Agent may determine, subject to such Borrower’s ability to reborrow Revolving
Advances in accordance with the terms hereof; provided, that with respect to any
proceeds of the sale or other disposition of the Line 3 assets or the surplus
brush equipment, in each case as described in Section 4.3 hereof, Continental
shall repay Term Loan A in an amount equal to the appraised value of the assets
sold in such sale, to be applied in the inverse order of the maturities thereof,
and the remaining proceeds of such sale shall be applied to the Revolving
Advances made to Continental, subject to Continental’s ability to reborrow
Revolving Advances in accordance with the terms hereof
 
(b) Continental shall prepay the outstanding amount of Term Loan A, until paid
in full, and then the outstanding amount of Term Loan B, until paid in full, in
an amount equal to 50% of Excess Cash Flow for each fiscal year commencing with
the fiscal year ending on December 31, 2010, provided, that for the fiscal year
ending December 31, 2010 only, Excess Cash Flow shall be calculated for the
period commencing on June 1, 2010 and ending on December 31, 2010.  Each
prepayment required to be made pursuant to this Section 2.21(b) shall be payable
within five (5) days after delivery of the financial statements to Agent
referred to in and required by Section 9.7 for such fiscal year but in any event
not later than ninety-five (95) days after the end of each such fiscal year,
which amount shall be applied to the outstanding principal installments of Term
Loan A, until paid in full, and then the outstanding amount of Term Loan B,
until paid in full, in each case in the inverse order of the maturities thereof.
In the event that such financial statements are not so delivered, then a
calculation based upon estimated amounts shall be made by Agent upon which
calculation Continental shall make the prepayment required by this Section
2.21(b), subject to adjustment when such financial statements are delivered to
Agent as required hereby.  The calculation made by Agent shall not be deemed a
waiver of any rights Agent or Lenders may have as a result of the failure by
Borrowers to deliver such financial statements.  At such time, if any, as the
outstanding principal balance of Term Loan A shall have been paid in full and
the outstanding principal balance of Term Loan B shall have been reduced to
$4,000,000 (through any combination of scheduled payments of principal thereof
and mandatory prepayments of principal thereof, but not any voluntary prepayment
of principal thereof), Continental shall have no further prepayment obligations
under this Section 2.21(b).
 
 
46

--------------------------------------------------------------------------------

 
 
(c) Continental may not make any voluntary prepayment of Term Loan B unless and
until the principal balance of Term Loan A shall have been paid and satisfied in
full.
 
2.22. Use of Proceeds.
 
(a) Borrowers shall apply the proceeds of Advances to (i) repay existing
indebtedness owed to the Old Lender, (ii) satisfy in full certain obligations
owing to Pentland USA, Inc. (iii) pay fees and expenses relating to this
transaction, and (iv) provide for their respective working capital needs and, in
the case of Continental, reimburse drawings under Letters of Credit.
 
(b) Without limiting the generality of Section 2.22(a) above, neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of the Trading with the
Enemy Act.
 
2.23. Defaulting Lender.
 
(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender (x) has refused (which refusal constitutes a breach by such Lender of its
obligations under this Agreement) to make available its portion of any Advance,
(y) notifies either Agent or Borrowing Agent that it does not intend to make
available its portion of any Advance (if the actual refusal would constitute a
breach by such Lender of its obligations under this Agreement) or (z) becomes
subject to receivership or bankruptcy (each, a “Lender Default”), all rights and
obligations hereunder of such Lender (a “Defaulting Lender”) as to which a
Lender Default is in effect and of the other parties hereto shall be modified to
the extent of the express provisions of this Section 2.23 while such Lender
Default remains in effect.
 
(b) Advances shall be incurred pro rata from Lenders (the “Non-Defaulting
Lenders”) which are not Defaulting Lenders based on their respective Commitment
Percentages, and no Commitment Percentage of any Lender or any pro rata share of
any Advances required to be advanced by any Lender shall be increased as a
result of such Lender Default.  Amounts received in respect of principal of any
type of Advances shall be applied to reduce the applicable Advances of each
Lender (other than any Defaulting Lender) pro rata based on the aggregate of the
outstanding Advances of that type of all Lenders at the time of such
application; provided, that, Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees).  Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent.  Agent may
hold and, in its discretion, re-lend to a Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.
 
(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents.  All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
either Advances outstanding or a Commitment Percentage.
 
 
47

--------------------------------------------------------------------------------

 
 
(d) Other than as expressly set forth in this Section 2.23, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged.  Nothing in this Section
2.23 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
 
(e) In the event a Defaulting Lender retroactively cures to the satisfaction of
Agent the breach which caused a Lender to become a Defaulting Lender, such
Defaulting Lender shall no longer be a Defaulting Lender and shall be treated as
a Lender under this Agreement.
 
III. INTEREST AND FEES.
 
3.1. Interest.  Interest on Advances shall be payable in arrears on the first
day of each month with respect to Domestic Rate Loans and Canadian Revolving
Loans and, with respect to Eurodollar Rate Loans, at the end of each Interest
Period.  Interest charges shall be computed on the actual principal amount of
Advances outstanding during the month at a rate per annum equal to (i) with
respect to Revolving Advances, the applicable Revolving Interest Rate and (ii)
with respect to the Term Loan, the applicable Term Loan Rate (as applicable, the
“Contract Rate”).  Whenever, subsequent to the date of this Agreement, the
Alternate U.S. Base Rate or Alternate Canadian Base Rate is increased or
decreased, the applicable Contract Rate for Domestic Rate Loans or Canadian
Revolving Loans, as the case may be, shall be similarly changed without notice
or demand of any kind by an amount equal to the amount of such change in the
Alternate U.S. Base Rate or the Alternate Canadian Base Rate, as applicable,
during the time such change or changes remain in effect.  The Eurodollar Rate
shall be adjusted with respect to Eurodollar Rate Loans without notice or demand
of any kind on the effective date of any change in the Reserve Percentage as of
such effective dates.  Upon and after the occurrence of an Event of Default, and
during the continuation thereof, (i) at the option of Agent or at the direction
of Required Lenders, the Obligations other than Eurodollar Rate Loans shall bear
interest at the applicable Contract Rate for Domestic Rate Loans or Canadian
Revolving Loans, as the case may be, plus two (2%) percent per annum and (ii)
Eurodollar Rate Loans shall bear interest at the Revolving Interest Rate for
Eurodollar Rate Loans plus two (2 %) percent per annum (as applicable, the
“Default Rate”).
 
3.2. Letter of Credit Fees.
 
(a) Continental shall pay (x) to Agent, for the ratable benefit of Lenders, fees
for each Letter of Credit for the period from and excluding the date of issuance
of same to and including the date of expiration or termination, equal to the
average daily face amount of each outstanding Letter of Credit multiplied by
three and one quarter  percent (3.25%) per annum, such fees to be calculated on
the basis of a 360-day year for the actual number of days elapsed and to be
payable quarterly in arrears on the first day of each quarter and on the last
day of the Term, and (y) to the Issuer, a fronting fee of one quarter of one
percent (0.25%) per annum, together with any and all administrative, issuance,
amendment, payment and negotiation charges with respect to Letters of Credit and
all fees and expenses as agreed upon by the Issuer and Continental in connection
with any Letter of Credit, including in connection with the opening, amendment
or renewal of any such Letter of Credit and any acceptances created thereunder
and shall reimburse Agent for any and all fees and expenses, if any, paid by
Agent to the Issuer (all of the foregoing fees, the “Letter of Credit Fees”).  
 
 
48

--------------------------------------------------------------------------------

 
 
All such charges shall be deemed earned in full on the date when the same are
due and payable hereunder and shall not be subject to rebate or pro-ration upon
the termination of this Agreement for any reason.  Any such charge in effect at
the time of a particular transaction shall be the charge for that transaction,
notwithstanding any subsequent change in the Issuer’s prevailing charges for
that type of transaction.  All Letter of Credit Fees payable hereunder shall be
deemed earned in full on the date when the same are due and payable hereunder
and shall not be subject to rebate or pro-ration upon the termination of this
Agreement for any reason.  Upon and after the occurrence of an Event of Default,
and during the continuation thereof, at the option of Agent or at the direction
of Required Lenders, the Letter of Credit Fees described in clause (x) of this
Section 3.2(a) shall be increased by an additional two percent (2.0%) per annum.
 
(b) At any time following the occurrence of an Event of Default or the
expiration of the Term Continental will cause cash to be deposited and
maintained in an account with Agent, as cash collateral, in an amount equal to
one hundred and five percent (105%) of the Maximum Undrawn Amount of all issued
and outstanding Letters of Credit, and Continental hereby irrevocably authorizes
Agent, in its discretion, on Continental’s behalf and in Continental’s name, to
open such an account and to make and maintain deposits therein, or in an account
opened by Continental, in the amounts required to be made by Continental, out of
the proceeds of Receivables or other Collateral of Continental or out of any
other funds of Continental coming into any Lender’s possession at any
time.  Agent will invest such cash collateral (less applicable reserves) in such
short-term money-market items as to which Agent and Continental mutually agree
and the net return on such investments shall be credited to such account and
constitute additional cash collateral.  Continental may not withdraw amounts
credited to any such account except upon the occurrence of all of the following:
(x) payment and performance in full of all Obligations; (y) expiration of all
Letters of Credit; and (z) termination of this Agreement.
 
3.3. Closing Fee and Facility Fee.
 
(a) Upon the execution of this Agreement, Borrowers shall pay to Agent for the
ratable benefit of Lenders a closing fee in the amount of $310,230 less that
portion of the good faith deposits in the aggregate amount of $180,000
heretofore paid by Borrowers to Agent remaining after application of such
deposits to all reasonable out of pocket costs and expenses.
 
(b) If, for any calendar quarter during the Term, the average daily unpaid
balance of the Revolving Advances plus the Maximum Undrawn Amount of all issued
and outstanding Letters of Credit for each day of such calendar quarter does not
equal the Maximum Revolving Advance Amount, then Borrowers shall pay to Agent
severally, on a ratable basis, for the ratable benefit of Lenders, a fee at a
rate equal to one-half of one percent (.50%) per annum on the amount by which
the Maximum Revolving Advance Amount exceeds such average daily unpaid
balance.  Such fee shall be payable to Agent in arrears on the first day of each
calendar quarter with respect to the previous calendar quarter.
 
 
49

--------------------------------------------------------------------------------

 
 
3.4. Collateral Evaluation Fee and Collateral Monitoring.
 
(a) Borrowers shall pay Agent severally, on a ratable basis, a collateral
monitoring fee equal to $2,000 per month commencing on the first day of the
month following the Closing Date and on the first day of each month thereafter
during the Term.  The collateral monitoring fee shall be deemed earned in full
on the date when same is due and payable hereunder and shall not be subject to
rebate or proration upon termination of this Agreement for any reason.
 
(b) Borrowers shall pay to Agent severally, on a ratable basis, on the first day
of each month following any month in which Agent performs any collateral
evaluation - namely any field examination, collateral analysis or other business
analysis, the need for which is to be determined by Agent in its commercially
reasonable judgment and which evaluation is undertaken by Agent or for Agent’s
benefit - a collateral evaluation fee in an amount equal to $850 per day for
each person employed to perform such evaluation, plus all costs and
disbursements incurred by Agent in the performance of such examination or
analysis, provided, however, that unless an Event of Default has occurred and is
continuing, Borrowers shall not be obligated to so pay or reimburse Agent for
more than four (4) such field examinations occurring during the period of 365
days commencing on the Closing Date, or any successive period of 365 days
thereafter.
 
(c) All of the fees and out-of-pocket costs and expenses of any appraisals
conducted pursuant to Section 4.21 hereof shall be paid for when due, in full
and without off-set, severally by Borrowers, on a ratable basis.
 
3.5. Computation of Interest and Fees.
 
(a) Interest hereunder with respect to Canadian Revolving Loans shall be
computed on the basis of a 365 day (or 366 day, as applicable) year for the
actual number of days elapsed.  All other fees, interest and all other amounts
chargeable under this Agreement or the Other Documents shall be computed on a
basis of a year of 360 days and for the actual number of days elapsed.  If any
payment to be made hereunder becomes due and payable on a day other than a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and interest thereon shall be payable at the Revolving Interest
Rate for Domestic Rate Loans during such extension.
 
(b) For purposes of the Interest Act (Canada): (i) whenever any interest or fee
under this Agreement is calculated using a rate based on a period of time other
than a calendar year, such rate determined pursuant to such calculation, when
expressed as an annual rate, is equivalent to (x) the applicable rate based on
such period of time multiplied by (y) the actual number of days in the calendar
year in which the period for which such interest or fee is calculated ends, and
divided by (z) the number of days in such period of time; (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
under this Agreement; and (iii) the rates of interest stipulated in this
Agreement are intended to be nominal rates and not effective rates or yields.
 
 
50

--------------------------------------------------------------------------------

 
 
3.6. Maximum Charges.  In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under law. In the event
interest and other charges as computed hereunder would otherwise exceed the
highest rate permitted under law, such excess amount shall be first applied to
any unpaid principal balance owed by Borrowers, and if the then remaining excess
amount is greater than the previously unpaid principal balance, Lenders shall
promptly refund such excess amount to Borrowers and the provisions hereof shall
be deemed amended to provide for such permissible rate.
 
3.7. Increased Costs.  In the event that any Applicable Law, or any change
therein or in the interpretation or application thereof, or compliance by any
Lender (for purposes of this Section 3.7, the term “Lender” shall include Agent
or any Lender and any corporation or bank controlling Agent or any Lender and
the office or branch where Agent or any Lender (as so defined) makes or
maintains any Eurodollar Rate Loans) with any request or directive (whether or
not having the force of law) from any central bank or other financial, monetary
or other authority, shall:
 
(a) subject Agent or any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Other Document or change the basis of taxation of
payments to Agent or any Lender of principal, fees, interest or any other amount
payable hereunder or under any Other Documents (except for changes in the rate
of tax on the overall net income of Agent or any Lender by the jurisdiction in
which it maintains its principal office);
 
(b) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Agent or
any Lender, including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or
 
(c) impose on Agent or any Lender or the London interbank Eurodollar market any
other condition with respect to this Agreement or any Other Document;
 
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any such case, Borrowers shall promptly pay Agent or such Lender, upon its
demand, such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate.  Agent or such Lender shall certify the amount of such
additional cost or reduced amount to Borrowing Agent, and such certification
shall be conclusive absent manifest error.
 
3.8. Basis For Determining Interest Rate Inadequate or Unfair.  In the event
that Agent or any Lender shall have determined that:
 
 
51

--------------------------------------------------------------------------------

 
 
(a) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or
 
(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
 
then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination.  If such notice is given, (i) any such requested Eurodollar
Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall
notify Agent no later than 11:00 a.m. (New York City time) two (2) Business Days
prior to the date of such proposed borrowing, that its request for such
borrowing shall be cancelled or made as an unaffected type of Eurodollar Rate
Loan, (ii) any Domestic Rate Loan or Eurodollar Rate Loan which was to have been
converted to an affected type of Eurodollar Rate Loan shall be continued as or
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 11:00 a.m. (New York City time) two (2) Business Days prior to the
proposed conversion, shall be maintained as an unaffected type of Eurodollar
Rate Loan, and (iii) any outstanding affected Eurodollar Rate Loans shall be
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 11:00 a.m. (New York City time) two (2) Business Days prior to the
last Business Day of the then current Interest Period applicable to such
affected Eurodollar Rate Loan, shall be converted into an unaffected type of
Eurodollar Rate Loan, on the last Business Day of the then current Interest
Period for such affected Eurodollar Rate Loans.  Until such notice has been
withdrawn, Lenders shall have no obligation to make an affected type of
Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate Loans and
no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.
 
3.9. Capital Adequacy.
 
(a) In the event that Agent or any Lender shall have determined that any
Applicable Law regarding capital adequacy, or any change therein, or any change
in the interpretation or administration thereof by any Governmental Body,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Agent or any Lender (for purposes of
this Section 3.9, the term “Lender” shall include Agent or any Lender and any
corporation or bank controlling Agent or any Lender and the office or branch
where Agent or any Lender (as so defined) makes or maintains any Eurodollar Rate
Loans) with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on Agent or
any Lender’s capital as a consequence of its obligations hereunder to a level
below that which Agent or such Lender could have achieved but for such adoption,
change or compliance (taking into consideration Agent’s and each Lender’s
policies with respect to capital adequacy) by an amount deemed by Agent or any
Lender to be material, then, from time to time, Borrowers shall pay upon demand
to Agent or such Lender such additional amount or amounts as will compensate
Agent or such Lender for such reduction.  In determining such amount or amounts,
Agent or such Lender may use any reasonable averaging or attribution
methods.  The protection of this Section 3.9 shall be available to Agent and
each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, regulation or condition.
 
 
52

--------------------------------------------------------------------------------

 
 
(b) A certificate of Agent or such Lender setting forth such amount or amounts
as shall be necessary to compensate Agent or such Lender with respect to Section
3.9(a) hereof when delivered to Borrowing Agent shall be conclusive absent
manifest error.
 
3.10. Gross Up for Taxes.  If any Borrower shall be required by Applicable Law
to withhold or deduct any taxes from or in respect of any sum payable under this
Agreement or any of the Other Documents to Agent, or any Lender, assignee of any
Lender, or Participant (each, individually, a “Payee” and collectively, the
“Payees”), (a) the sum payable to such Payee or Payees, as the case may be,
shall be increased as may be necessary so that, after making all required
withholding or deductions, the applicable Payee or Payees receives an amount
equal to the sum it would have received had no such withholding or deductions
been made (the “Gross-Up Payment”), (b) such Borrower shall make such
withholding or deductions, and (c) such Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with Applicable Law.  Notwithstanding the foregoing, no Borrower
shall be obligated to make any portion of the Gross-Up Payment that is
attributable to any withholding or deductions that would not have been paid or
claimed had the applicable Payee or Payees properly claimed a complete exemption
with respect thereto pursuant to Section 3.11 hereof.
 
3.11. Withholding Tax Exemption.
 
(a) Each Payee that is not incorporated under the Laws of the United States of
America or a state thereof (and, upon the written request of Agent, each other
Payee) agrees that it will deliver to Borrowing Agent and Agent two (2) duly
completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code.  The term “Withholding Certificate”
means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related
statements and certifications as required under §1.1441-1(e)(2) and/or (3) of
the Regulations; a statement described in §1.871-14(c)(2)(v) of the Regulations;
or any other certificates under the Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
 
(b) Each Payee required to deliver to Borrowing Agent and Agent a valid
Withholding Certificate pursuant to Section 3.11(a) hereof shall deliver such
valid Withholding Certificate as follows:  (i) each Payee which is a party
hereto on the Closing Date shall deliver such valid Withholding Certificate at
least five (5) Business Days prior to the first date on which any interest or
fees are payable by any Borrower hereunder for the account of such Payee; (ii)
each Payee shall deliver such valid Withholding Certificate at least five (5)
Business Days before the effective date of such assignment or participation
(unless Agent in its sole discretion shall permit such Payee to deliver such
Withholding Certificate less than five (5) Business Days before such date in
which case it shall be due on the date specified by Agent).  Each Payee which so
delivers a valid Withholding Certificate further undertakes to deliver to
Borrowing Agent and Agent two (2) additional copies of such Withholding
Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by Borrowing Agent or Agent.
 
 
53

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding the submission of a Withholding Certificate claiming a
reduced rate of or exemption from U.S. withholding tax required under Section
3.11(b) hereof, Agent shall be entitled to withhold United States federal income
taxes at the full 30% withholding rate if in its reasonable judgment it is
required to do so under the due diligence requirements imposed upon a
withholding agent under §1.1441-7(b) of the Regulations.  Further, Agent is
indemnified under §1.1461-1(e) of the Regulations against any claims and demands
of any Payee for the amount of any tax it deducts and withholds in accordance
with regulations under §1441 of the Code.
 
3.12. Currency Indemnity.  If, for the purposes of obtaining judgment in any
court in any jurisdiction with respect to this Agreement or any Other Document,
it becomes necessary to covert into a particular currency (the “Judgment
Currency”) any amount due under this Agreement or under any Other Document in
any currency other than the Judgment Currency (the “Currency Due”), then
conversion shall be made at the rate of exchange prevailing on the Business Day
before the day on which judgment is given. For this purpose “rate of exchange”
means the rate at which the Agent is able, on the relevant date, to purchase the
Currency Due with the Judgment Currency in accordance with its normal
practices.  In the event that there is a change in the rate of exchange
prevailing between the Business Day before the day on which the judgment is
given and the date of receipt by the Agent of the amount due, Borrowers or
Guarantor will, on the date of receipt by the Agent, pay such additional
amounts, if any, or be entitled to receive reimbursement of such amount, if any,
as may be necessary to ensure that the amount received by the Agent on such date
is the amount in the Judgment Currency which when converted at the rate of
exchange prevailing on the date of receipt by the Agent is the amount then due
under this Agreement or such Other Document in the Currency Due.  If the amount
of the Currency Due which the Agent is so able to purchase is less than the
amount of the Currency Due originally due to it, each Borrower and Guarantor
shall indemnify and save the Agent and the Lenders harmless from and against all
loss or damage arising as a result of such deficiency.  This indemnity shall
constitute an obligation separate and independent from the other obligations
contained in this Agreement and the Other Documents, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by the Agent from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due under this Agreement or any Other Document or under any
judgment or order.
 
3.13. Mitigation.  Each Lender (and, for purposes of this Section 3.13
references to Lenders will include any applicable Participant to the extent such
Participant requests payment under Section 3.7, 3.9 or 3.11) agrees that, upon
the occurrence of any event giving rise to the operation of Sections 3.7, 3.9 or
3.11 with respect to such Lender it will, if requested by a Borrower, use
commercially reasonable efforts (subject to legal and regulatory restrictions)
to mitigate the effect of any such event, including by designating another
lending office for any Advance or disbursement affected by such event and by
completing and delivering or filing any tax related forms which would reduce or
eliminate any amount of taxes required to be deducted or withheld or paid by a
Borrower; provided that such efforts are made at the Borrower’s expense and on
terms that, in the reasonable judgment of such Lender, cause such Lender and its
lending office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.13 shall
affect or postpone any of the Obligations of the Borrowers or the rights of such
Lender pursuant to Sections 3.7, 3.9 or 3.11.
 
 
54

--------------------------------------------------------------------------------

 
 
IV. COLLATERAL:   GENERAL TERMS
 
4.1. Security Interest in the Collateral.  To secure the prompt payment and
performance to Agent and each Lender of the Obligations, each Borrower hereby
assigns, pledges and grants to Agent for its benefit and for the ratable benefit
of each Lender a continuing security interest in and to and Lien on all of its
Collateral, whether now owned or existing or hereafter acquired or arising and
wheresoever located.  Each Borrower shall mark its books and records as may be
necessary or appropriate to evidence, protect and perfect Agent’s security
interest and shall cause its financial statements to reflect such security
interest.  Each Borrower shall promptly provide Agent with written notice of all
commercial tort claims, such notice to contain the case title together with the
applicable court and a brief description of the claim(s).  Upon delivery of each
such notice, such Borrower shall be deemed to hereby grant to Agent a security
interest and lien in and to such commercial tort claims and all proceeds
thereof.  Notwithstanding the foregoing, the grant by Glit/Gemtex of security in
trade-marks (as defined in the Trade-marks Act (Canada)) under this Agreement
and any Other document shall be limited to a grant by such Person of a security
interest in all of such Person’s right, title and interest in such trade-marks.
 
4.2. Perfection of Security Interest.  Each Borrower shall take all action that
may be necessary or desirable, or that Agent may request, so as at all times to
maintain the validity, perfection, enforceability and priority of Agent’s
security interest in and Lien on the Collateral or to enable Agent to protect,
exercise or enforce its rights hereunder and in the Collateral, including, but
not limited to, (i) immediately discharging all Liens other than Permitted
Encumbrances, (ii) obtaining Lien Waiver Agreements, (iii) delivering to Agent,
endorsed or accompanied by such instruments of assignment as Agent may specify,
and stamping or marking, in such manner as Agent may specify, any and all
chattel paper, instruments, letters of credits and advices thereof and documents
evidencing or forming a part of the Collateral, (iv) entering into warehousing,
lockbox and other custodial arrangements satisfactory to Agent, and (v)
executing and delivering financing statements, control agreements, instruments
of pledge, hypothecation, mortgages, notices and assignments, in each case in
form and substance satisfactory to Agent, relating to the creation, validity,
perfection, maintenance or continuation of Agent’s security interest and Lien
under the Uniform Commercial Code, PPSA or other Applicable Law.  By its
signature hereto, each Borrower hereby authorizes Agent to file against such
Borrower, one or more financing, continuation or amendment statements pursuant
to the Uniform Commercial Code and the PPSA, in each case in form and substance
satisfactory to Agent (which statements may have a description of collateral
which is broader than that set forth herein).  All charges, expenses and fees
Agent may incur in doing any of the foregoing, and any local taxes relating
thereto, shall be charged to the applicable sub-account of the Borrowers’
Account as a Revolving Advance of a Domestic Rate Loan or based on the Alternate
Canadian Base Rate, as the case may be, and added to the Obligations, or, at
Agent’s option, shall be paid to Agent for its benefit and for the ratable
benefit of Lenders immediately upon demand. Each Borrower agrees that in the
event that the value of Inventory in the possession of all third party
processors, or other bailees, exceeds $50,000 in the aggregate, as of any date
of determination, such Borrower shall (x) so note on its Borrowing Base
Certificate the amount of such Inventory, by location and (y) use its
commercially reasonable efforts to obtain from each such bailee a waiver and
access agreement, executed by such bailee in favor of the Agent, in form and
substance reasonably satisfactory to the Agent.
 
 
55

--------------------------------------------------------------------------------

 
 
4.3. Disposition of Collateral.  Each Borrower will safeguard and protect all
Collateral for Agent’s general account and make no disposition thereof whether
by sale, lease or otherwise except (a) the sale of Inventory in the Ordinary
Course of Business, (b) the disposition or transfer of obsolete and worn-out
Equipment in the Ordinary Course of Business during any fiscal year having an
aggregate fair market value of not more than $250,000, (c) the license of
certain technology to Carburundum Universal Limited, and the sale to such Person
of the assets comprising the Glit-Gemtex Line 3, (d) the sale, transfer or other
disposition of surplus brush equipment located at Continental’s Atlanta, Georgia
facility, known as the “Wilen” facility, provided that in the case of any
disposition made pursuant to clause (b) hereof, the proceeds of any such
disposition are (i) used to acquire, within 180 days after such disposition,
replacement Equipment which is subject to Agent’s first priority security
interest, provided further that for the period from such disposition until such
replacement, Agent may institute a reserve in the Formula Amount for the amount
of net proceeds received by Borrowers, or (ii) remitted to Agent to be applied
pursuant to Section 2.21.
 
4.4. Preservation of Collateral.  In addition to the rights and remedies set
forth in Section 11.1 hereof, Agent: (a) may at any time take such steps as
Agent deems necessary to protect Agent’s interest in and to preserve the
Collateral, including the hiring of such security guards or the placing of other
security protection measures as Agent may deem appropriate; (b) may employ and
maintain at any of any Borrower’s premises a custodian who shall have full
authority to do all acts reasonably necessary to protect Agent’s interests in
the Collateral; (c) may lease warehouse facilities to which Agent may move all
or part of the Collateral; (d) may use any Borrower’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of Borrowers’ owned or leased property.  Each Borrower shall
cooperate fully with all of Agent’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as Agent may direct.  All of
Agent’s expenses of preserving the Collateral, including any expenses relating
to the bonding of a custodian, shall be charged to Borrowers’ Account as a
Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations.
 
4.5. Ownership of Collateral.
 
(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest:  (i) each Borrower shall be the sole owner of and
fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of the its respective
Collateral to Agent; and, except for Permitted Encumbrances the Collateral shall
be free and clear of all Liens and encumbrances whatsoever; (ii) each document
and agreement executed by each Borrower or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all material
respects; (iii) all signatures and endorsements of each Borrower that appear on
such documents and agreements shall be genuine and each Borrower shall have full
capacity to execute same; and (iv) each Borrower’s Equipment and Inventory shall
be located as set forth on Schedule 4.5 and shall not be removed from such
location(s) without the prior written consent of Agent except with respect to
(x) the sale of Inventory in the Ordinary Course of Business, (y) the
disposition of Equipment, to the extent permitted in Section 4.3 hereof, and (z)
the temporary removal from any such location for the purpose of repair or
special fabrication, in the Ordinary Course of Business.
 
 
56

--------------------------------------------------------------------------------

 
 
(b) (i) There is no location at which any Borrower has any Inventory (except for
Inventory in transit) other than those locations listed on Schedule 4.5; (ii)
Schedule 4.5 hereto contains a correct and complete list, as of the Closing
Date, of the legal names and addresses of each warehouse at which Inventory of
any Borrower is stored; none of the receipts received by any Borrower from any
warehouse states that the goods covered thereby are to be delivered to bearer or
to the order of a named Person or to a named Person and such named Person’s
assigns; (iii) Schedule 4.5 hereto sets forth a correct and complete list as of
the Closing Date of (A) each place of business of each Borrower and (B) the
chief executive office of each Borrower; and (iv) Schedule 4.5 hereto sets forth
a correct and complete list as of the Closing Date of the location, by state and
street address, of all Real Property owned or leased by each Borrower, together
with the names and addresses of any landlords.
 
4.6. Defense of Agent’s and Lenders’ Interests.  Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect.  During such period no Borrower shall, without Agent’s prior written
consent, pledge, sell (except Inventory in the Ordinary Course of Business and
Equipment to the extent permitted in Section 4.3 hereof), assign, transfer,
create or suffer to exist a Lien upon or encumber or allow or suffer to be
encumbered in any way except for Permitted Encumbrances, any part of the
Collateral.  Each Borrower shall defend Agent’s interests in the Collateral
against any and all Persons whatsoever.  At any time following the occurrence
and during the continuance of an Event of Default, Agent shall have the right to
take possession of the indicia of the Collateral and the Collateral in whatever
physical form contained, including:  labels, stationery, documents, instruments
and advertising materials.  If Agent exercises this right to take possession of
the Collateral, Borrowers shall, upon demand, assemble it in the best manner
possible and make it available to Agent at a place reasonably convenient to
Agent.  In addition, with respect to all Collateral, Agent and Lenders shall be
entitled to all of the rights and remedies set forth herein and further provided
by the Uniform Commercial Code, PPSA or other Applicable Law, as
applicable.  Each Borrower shall, and Agent may, at its option, instruct all
suppliers, carriers, forwarders, warehousers or others receiving or holding
cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver same to Agent and/or subject to Agent’s order and
if they shall come into any Borrower’s possession, they, and each of them, shall
be held by such Borrower in trust as Agent’s trustee, and such Borrower will
immediately deliver them to Agent in their original form together with any
necessary endorsement.
 
4.7. Books and Records.  Each Borrower shall (a) keep proper books of record and
account in which each entry (each of which shall be full, true and correct in
all material respects) will be made of all dealings or transactions of or in
relation to its business and affairs; (b) set up on its books accruals with
respect to all taxes, assessments, charges, levies and claims; and (c) on a
reasonably current basis set up on its books, from its earnings, allowances
against doubtful Receivables, advances and investments and all other proper
accruals (including by reason of enumeration, accruals for premiums, if any, due
on required payments and accruals for depreciation, obsolescence, or
amortization of properties), which should be set aside from such earnings in
connection with its business.  All determinations pursuant to this subsection
shall be made in accordance with, or as required by, GAAP consistently applied
in the opinion of such independent public accountant as shall then be regularly
engaged by Borrowers.
 
 
57

--------------------------------------------------------------------------------

 
 
4.8. Financial Disclosure.  Each Borrower hereby irrevocably authorizes and
directs all accountants and auditors employed by such Borrower at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Borrower’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession, and to disclose to
Agent and each Lender any information such accountants may have concerning such
Borrower’s financial status and business operations.  Each Borrower hereby
authorizes all Governmental Bodies to furnish to Agent and each Lender copies of
reports or examinations relating to such Borrower, whether made by such Borrower
or otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Borrower prior to obtaining such
information or materials from such accountants or Governmental Bodies, and, to
the extent such information or material is known by Lenders and Agent to be, and
is in fact, confidential in nature, Agent and each Lender shall use reasonable
efforts to maintain the confidentiality thereof, in accordance with their
customary procedures.
 
4.9. Compliance with Laws.  Each Borrower shall comply in all material respects
with all Applicable Laws with respect to the Collateral or any part thereof or
to the operation of such Borrower’s business the non-compliance with which could
reasonably be expected to have a Material Adverse Effect.
 
4.10. Inspection of Premises.  At all reasonable times Agent and each Lender
shall have full access to and the right to audit, check, inspect and make
abstracts and copies from each Borrower’s books, records, audits, correspondence
and all other papers relating to the Collateral and the operation of each
Borrower’s business.  Agent, any Lender and their agents may enter upon any
premises of any Borrower at any time during business hours and at any other
reasonable time, and from time to time, for the purpose of inspecting the
Collateral and any and all records pertaining thereto and the operation of such
Borrower’s business.
 
4.11. Insurance.  The assets and properties of each Borrower at all times shall
be maintained in accordance with the requirements of all insurance carriers
which provide insurance with respect to the assets and properties of such
Borrower so that such insurance shall remain in full force and effect.  Each
Borrower shall bear the full risk of any loss of any nature whatsoever with
respect to the Collateral.  At each Borrower’s own cost and expense in amounts
and with carriers reasonably acceptable to Agent, each Borrower shall (a) keep
all its insurable properties and properties in which such Borrower has an
interest insured against the hazards of fire, flood, sprinkler leakage, those
hazards covered by extended coverage insurance and such other hazards, and for
such amounts, as is customary in the case of companies engaged in businesses
similar to such Borrower’s including business interruption insurance;
 
 
58

--------------------------------------------------------------------------------

 
 
(b) maintain a bond in such amounts as is customary in the case of companies
engaged in businesses similar to such Borrower insuring against larceny,
embezzlement or other criminal misappropriation of insured’s officers and
employees who may either singly or jointly with others at any time have access
to the assets or funds of such Borrower either directly or through authority to
draw upon such funds or to direct generally the disposition of such assets; (c)
maintain public and product liability insurance against claims for personal
injury, death or property damage suffered by others; (d) maintain all such
worker’s compensation or similar insurance as may be required under the laws of
any state or jurisdiction in which such Borrower is engaged in business; (e)
furnish Agent with (i) copies of all policies and evidence of the maintenance of
such policies by the renewal thereof at least thirty (30) days before any
expiration date (unless copies of such replacement policies are not available at
such time, in which case such Borrower shall deliver to Agent prior to such
expiration date a certificate of insurance evidencing the insurance coverage to
be provided under such replacement policy) and (ii) appropriate loss payable
endorsements in form and substance satisfactory to Agent, in its commercially
reasonable judgment, naming Agent as a co-insured and lender loss payee as its
interests may appear with respect to all insurance coverage referred to in
clauses (a) and (c) above, and providing (A) that all proceeds thereunder shall
be payable to Agent, (B) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy, and
(C) that such policy and loss payable clauses may not be cancelled, amended or
terminated unless at least thirty (30) days’ prior written notice is given to
Agent.  In the event of any loss thereunder, the carriers named therein hereby
are directed by Agent and the applicable Borrower to make payment for such loss
to Agent and not to such Borrower and Agent jointly.  If any insurance losses
are paid by check, draft or other instrument payable to any Borrower and Agent
jointly, Agent may endorse such Borrower’s name thereon and do such other things
as Agent may deem advisable to reduce the same to cash.  Agent is hereby
authorized to adjust and compromise claims under insurance coverage referred to
in clauses (a) and (c) above.  All loss recoveries received by Agent upon any
such insurance may be applied to the Obligations, in such order as Agent in its
sole discretion shall determine.  Any surplus shall be paid by Agent to
Borrowers or applied as may be otherwise required by law.  Any deficiency
thereon shall be paid by Borrowers to Agent, on demand.  Anything hereinabove to
the contrary notwithstanding, and subject to the fulfillment of the conditions
set forth below, Agent shall remit to Borrowing Agent insurance proceeds
received by Agent during any calendar year under insurance policies procured and
maintained by Borrowers which insure Borrowers’ insurable properties to the
extent such insurance proceeds do not exceed $400,000 in the aggregate during
such calendar year or $400,000 per occurrence.  In the event the amount of
insurance proceeds received by Agent for any occurrence exceeds $400,000, then
Agent shall not be obligated to remit the insurance proceeds to Borrowing Agent
unless Borrowing Agent shall provide Agent with evidence reasonably satisfactory
to Agent that the insurance proceeds will be used by Borrowers to repair,
replace or restore the insured property which was the subject of the insurable
loss.  In the event Borrowing Agent have previously received (or, after giving
effect to any proposed remittance by Agent to Borrowing Agent would receive)
insurance proceeds which equal or exceed $400,000 in the aggregate during any
calendar year, then Agent may, in its sole discretion, either remit the
insurance proceeds to Borrowing Agent upon Borrowing Agent providing Agent with
evidence reasonably satisfactory to Agent that the insurance proceeds will be
used by Borrowers to repair, replace or restore the insured property which was
the subject of the insurable loss, or apply the proceeds to the Obligations, as
aforesaid.  The agreement of Agent to remit insurance proceeds in the manner
above provided shall be subject in each instance to satisfaction of each of the
following conditions: (x) No Event of Default or Default shall then have
occurred, and (y) Borrowers shall use such insurance proceeds to repair, replace
or restore the insurable property which was the subject of the insurable loss
and for no other purpose.
 
 
59

--------------------------------------------------------------------------------

 
 
4.12. Failure to Pay Insurance.  If any Borrower fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of such
Borrower, and charge Borrowers’ Account therefor as a Revolving Advance of a
Domestic Rate Loan or of a Canadian Revolving Loan, as applicable, and such
expenses so paid shall be part of the Obligations.
 
4.13. Payment of Taxes.  Each Borrower will pay, when due, all taxes,
assessments and other Charges lawfully levied or assessed upon such Borrower or
any of the Collateral including real and personal property taxes, assessments
and charges and all franchise, income, employment, social security benefits,
withholding, and sales taxes, other than to the extent Properly Contested.  If
any tax by any Governmental Body is or may be imposed on or as a result of any
transaction between any Borrower and Agent or any Lender which Agent or any
Lender may be required to withhold or pay or if any taxes, assessments, or other
Charges remain unpaid after the date fixed for their payment, or if any claim
shall be made which, in Agent’s or any Lender’s opinion, may possibly create a
valid Lien on the Collateral, Agent may without notice to Borrowers pay the
taxes, assessments or other Charges and each Borrower hereby indemnifies and
holds Agent and each Lender harmless in respect thereof.  Agent will not pay any
taxes, assessments or Charges to the extent that any applicable Borrower has
Properly Contested those taxes, assessments or Charges.  The amount of any
payment by Agent under this Section 4.13 shall be charged to the applicable
sub-account of the Borrowers’ Account as a Revolving Advance maintained as a
Domestic Rate Loan or as a Canadian Revolving Loan, as applicable and added to
the Obligations and, until Borrowers shall furnish Agent with an indemnity
therefor (or supply Agent with evidence satisfactory to Agent that due provision
for the payment thereof has been made), Agent may hold without interest any
balance standing to Borrowers’ credit and Agent shall retain its security
interest in and Lien on any and all Collateral held by Agent.
 
4.14. Payment of Leasehold Obligations.  Each Borrower shall at all times pay,
when and as due, its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request will provide evidence of having done so.
 
4.15. Receivables.
 
(a) Nature of Receivables.  Each of the Eligible Receivables shall be a bona
fide and valid account representing a bona fide indebtedness incurred by the
Customer therein named, for a fixed sum as set forth in the invoice relating
thereto (provided immaterial or unintentional invoice errors shall not be deemed
to be a breach hereof) with respect to an absolute sale or lease and delivery of
goods upon stated terms of a Borrower, or work, labor or services theretofore
rendered by a Borrower as of the date each Receivable is created.  Same shall be
due and owing in accordance with the applicable Borrower’s standard terms of
sale without dispute, setoff or counterclaim except as may be stated on the
accounts receivable schedules delivered by Borrowers to Agent.
 
 
60

--------------------------------------------------------------------------------

 
 
(b) Solvency of Customers.  Each Customer, to the best of each Borrower’s
knowledge, as of the date of creation of each Receivable as to which such
Customer is obligated, is and will be solvent and able to pay all Receivables on
which the Customer is obligated in full when due or with respect to such
Customers of any Borrower who are not solvent such Borrower has set up on its
books and in its financial records bad debt reserves adequate to cover such
Receivables.
 
(c) Location of Borrowers.  Continental’s chief executive office is located at
305 Rock Industrial Park Drive, Bridgeton, Missouri.  Glit/Gemtex’s chief
executive office is located at 60 Belfield Road, Toronto, Ontario, Canada M9W
1G1.   Until written notice is given to Agent by Borrowing Agent of any other
office at which any Borrower keeps its records pertaining to Receivables, all
such records of Continental shall be kept at the executive office described in
the first sentence hereof, and all such records of Glit/Gemtex shall be kept at
the executive office described in the second sentence hereof.
 
(d) Collection of Receivables.  Borrowers shall instruct their Customers to
deliver all remittances upon Receivables to such lockbox account, Blocked
Account or Depository Account as Agent shall designate from time to time as
contemplated by Section 4.15(h) or as otherwise agreed to from time to time by
Agent.   Notwithstanding the foregoing, to the extent any Borrower directly
receives any remittances upon Receivables, such Borrower will, at such
Borrower’s sole cost and expense, but on Agent’s behalf and for Agent’s account,
collect as Agent’s property and in trust for Agent all amounts received on
Receivables, and shall not commingle such collections with any Borrower’s funds
or use the same except to pay Obligations.  Each Borrower shall deposit in the
Blocked Account or, upon request by Agent, deliver to Agent, in original form
and on the date of receipt thereof, all checks, drafts, notes, money orders,
acceptances, cash and other evidences of Indebtedness.
 
(e) Notification of Assignment of Receivables.  Following the occurrence and
during the continuance of an Event of Default, Agent shall have the right to
send notice of the assignment of, and Agent’s security interest in and Lien on,
the Receivables to any and all Customers or any third party holding or otherwise
concerned with any of the Collateral.  At any time after the occurrence and
during the continuance of an Event of Default, Agent shall have the sole right
to collect the Receivables, take possession of the Collateral, or both.  Agent’s
actual collection expenses, including, but not limited to, stationery and
postage, telephone and telegraph, secretarial and clerical expenses and the
salaries of any collection personnel used for collection, may be charged to
Borrowers’ Account and added to the Obligations.
 
(f) Power of Agent to Act on Borrowers’ Behalf.  Agent shall have the right to
receive, endorse, assign and/or deliver in the name of Agent or any Borrower any
and all checks, drafts and other instruments for the payment of money relating
to the Receivables, and each Borrower hereby waives notice of presentment,
protest and non-payment of any instrument so endorsed.  Each Borrower hereby
constitutes Agent or Agent’s designee as such Borrower’s attorney with power (i)
at any time: (A) to endorse such Borrower’s name upon any notes, acceptances,
checks, drafts, money orders or other evidences of payment or Collateral; (B) to
sign such Borrower’s name on any invoice or bill of lading relating to any of
the Receivables, drafts against Customers, assignments and verifications of
Receivables; (C) to send verifications of Receivables to any Customer;
 
 
61

--------------------------------------------------------------------------------

 
 
(D) to sign such Borrower’s name on all financing statements or any other
documents or instruments deemed necessary or appropriate by Agent to preserve,
protect, or perfect Agent’s interest in the Collateral and to file same; and (E)
to receive, open and dispose of all mail addressed to any Borrower; and (ii) at
any time following the occurrence of a Default or Event of Default: (A) to
demand payment of the Receivables; (B) to enforce payment of the Receivables by
legal proceedings or otherwise; (C) to exercise all of such Borrower’s rights
and remedies with respect to the collection of the Receivables and any other
Collateral; (D) to settle, adjust, compromise, extend or renew the Receivables;
(E) to settle, adjust or compromise any legal proceedings brought to collect
Receivables; (F) to prepare, file and sign such Borrower’s name on a proof of
claim in bankruptcy or similar document against any Customer; (G) to prepare,
file and sign such Borrower’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables; and
(H) to do all other acts and things necessary to carry out this Agreement.  All
acts of said attorney or designee are hereby ratified and approved, and said
attorney or designee shall not be liable for any acts of omission or commission
nor for any error of judgment or mistake of fact or of law, unless done
maliciously or with gross (not mere) negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final non-appealable
judgment); this power being coupled with an interest is irrevocable while any of
the Obligations remain unpaid.  Agent shall have the right at any time following
the occurrence of an Event of Default or Default to change the address for
delivery of mail addressed to any Borrower.
 
(g) No Liability.  Neither Agent nor any Lender shall, under any circumstances
or in any event whatsoever, have any liability for any error or omission or
delay of any kind occurring in the settlement, collection or payment of any of
the Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom, other than as a result of Agent’s or such Lender’s gross
negligence or willful misconduct.  Following the occurrence of an Event of
Default or Default Agent may, without notice or consent from any Borrower, sue
upon or otherwise collect, extend the time of payment of, compromise or settle
for cash, credit or upon any terms any of the Receivables or any other
securities, instruments or insurance applicable thereto and/or release any
obligor thereof.  Agent is authorized and empowered to accept following the
occurrence and during the continuance of an Event of Default the return of the
goods represented by any of the Receivables, without notice to or consent by any
Borrower, all without discharging or in any way affecting any Borrower’s
liability hereunder.
 
(h) Establishment of a Lockbox Account, Dominion Account.  All proceeds of
Collateral shall be deposited by Borrowers into either (i) a lockbox account,
dominion account or such other “blocked account” (“Blocked Accounts”)
established at a bank or banks (each such bank, a “Blocked Account Bank”)
pursuant to an arrangement with such Blocked Account Bank as may be selected by
Borrowing Agent and be acceptable to Agent or (ii) depository accounts
(“Depository Accounts”) established at the Agent for the deposit of such
proceeds.  Each applicable Borrower, Agent and each Blocked Account Bank shall
enter into a deposit account control agreement in form and substance
satisfactory to Agent in its commercially reasonable judgment, directing such
Blocked Account Bank to transfer such funds so deposited to Agent, either to any
account maintained by Agent at said Blocked Account Bank or by wire transfer to
appropriate account(s) of Agent.  All funds deposited in such Blocked Accounts
shall immediately become the property of Agent and Borrowing Agent shall obtain
the agreement by such Blocked Account Bank to waive any offset rights against
the funds so deposited.  Neither Agent nor any Lender assumes any responsibility
for such blocked account arrangement, including any claim of accord and
satisfaction or release with respect to deposits accepted by any Blocked Account
Bank thereunder.  All deposit accounts and investment accounts of each Borrower
and its Subsidiaries are set forth on Schedule 4.15(h).
 
 
62

--------------------------------------------------------------------------------

 
 
(i) Adjustments.  No Borrower will, without Agent’s consent, compromise or
adjust any material amount of the Receivables (or extend the time for payment
thereof) or accept any material returns of merchandise or grant any additional
discounts, allowances or credits thereon except for those compromises,
adjustments, returns, discounts, credits and allowances as have been heretofore
customary in the business of such Borrower.
 
4.16. Inventory.  To the extent Inventory held for sale or lease has been
produced by any Borrower, it has been and will be produced by such Borrower in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder and any equivalent legislation
under Canadian Applicable Laws.
 
4.17. Maintenance of Equipment.  The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved in
all material respects.  No Borrower shall use or operate the Equipment in
violation of any law, statute, ordinance, code, rule or regulation.  Each
Borrower shall have the right to sell Equipment to the extent set forth in
Section 4.3 hereof.
 
4.18. Exculpation of Liability.  Nothing herein contained shall be construed to
constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof.  Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Borrower’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Borrower of any of
the terms and conditions thereof.
 
4.19. Environmental Matters.
 
(a) Borrowers shall ensure that the Real Property and all operations and
businesses conducted thereon remains in compliance with all Environmental Laws
and they shall not place or permit to be placed any Hazardous Substances on any
Real Property except as permitted by Applicable Law or appropriate governmental
authorities.
 
(b) Borrowers shall establish and implement an environmental management
compliance system, which shall include the engagement of qualified environmental
professionals to ensure that the business, operations and Real Property, are and
remain in compliance in all material respects with all applicable Environmental
Laws.  Such system shall include periodic compliance audits of such system, and
Borrowers shall conduct the first environmental compliance audit within six
months after the Closing Date and deliver a copy to the Agent of the final
environmental compliance audit report within ten (10) Business Days after
receipt.
 
(c) [Reserved].
 
 
63

--------------------------------------------------------------------------------

 
 
(d) In the event any Borrower obtains, gives or receives notice of any Release
or threat of Release of a reportable quantity of any Hazardous Substances at the
Real Property (any such event being hereinafter referred to as a “Hazardous
Discharge”) or receives any notice of violation, request for information or
notification that it is potentially responsible for investigation or cleanup of
environmental conditions at the Real Property, demand letter or complaint,
order, citation, or other written notice with regard to any Hazardous Discharge
or violation of Environmental Laws affecting the Real Property or any Borrower’s
interest therein (any of the foregoing is referred to herein as an
“Environmental Complaint”) from any Person, including any state or provincial
agency responsible in whole or in part for environmental matters in the state in
which the Real Property is located or the United States Environmental Protection
Agency or the equivalent thereof in Canada (any such person or entity
hereinafter the “Authority”), then Borrowing Agent shall, within five (5)
Business Days, give written notice of same to Agent detailing facts and
circumstances of which any Borrower is aware giving rise to the Hazardous
Discharge or Environmental Complaint.  Such information is to be provided to
allow Agent to protect its security interest in and Lien on the Real Property
and the Collateral and is not intended to create nor shall it create any
obligation upon Agent or any Lender with respect thereto.
 
(e) Borrowing Agent shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by any Borrower
to dispose of Hazardous Substances and shall continue to forward copies of
correspondence between any Borrower and the Authority regarding such claims to
Agent until the claim is settled.  Borrowing Agent shall promptly forward to
Agent copies of all documents and reports concerning a Hazardous Discharge or
Environmental Complaint with respect to the business, operations or the Real
Property that any Borrower is required to file under any Environmental
Laws.  Such information is to be provided solely to allow Agent to protect
Agent’s security interest in and Lien on the Real Property and the Collateral.
 
(f) Borrowers shall respond promptly to any Hazardous Discharge or Environmental
Complaint and take all necessary action in order to safeguard the health of any
Person and to avoid subjecting the Collateral or Real Property to any Lien.  If
any Borrower shall fail to respond promptly to any Hazardous Discharge or
Environmental Complaint or any Borrower shall fail to comply with any of the
requirements of any Environmental Laws, Agent on behalf of Lenders may, but
without the obligation to do so, for the sole purpose of protecting Agent’s
interest in the Collateral:  (i) give such notices or (ii) enter onto the Real
Property (or authorize third parties to enter onto the Real Property) and take
such actions as Agent (or such third parties as directed by Agent) deem
reasonably necessary or advisable, to clean up, remove, mitigate or otherwise
deal with any such Hazardous Discharge or Environmental Complaint.  All
reasonable costs and expenses incurred by Agent and Lenders (or such third
parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans or for Canadian Revolving Loans, as
applicable, constituting Revolving Advances shall be paid upon demand by
Borrowers, and until paid shall be added to and become a part of the Obligations
secured by the Liens created by the terms of this Agreement or any other
agreement between Agent, any Lender and any Borrower.
 
 
64

--------------------------------------------------------------------------------

 
 
(g) Promptly upon the written request of Agent from time to time, Borrowers
shall provide Agent, at Borrowers’ expense, with an environmental site
assessment or environmental compliance audit report prepared by a environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess with a
reasonable degree of certainty the existence of a Hazardous Discharge and the
potential costs in connection with abatement, cleanup and removal of any
Hazardous Substances found on, under, at or within the Real Property.  Any
report or investigation of such Hazardous Discharge proposed and acceptable to
an appropriate Authority that is charged to oversee the clean-up of such
Hazardous Discharge shall be acceptable to Agent.  If such estimates,
individually or in the aggregate, exceed $100,000, Agent shall have the right to
require Borrowers to post a bond, letter of credit or other security reasonably
satisfactory to Agent to secure payment of these costs and expenses.
 
(h) Borrowers shall defend and indemnify Agent and Lenders and hold Agent,
Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability, damage and expense, claims, costs, fines
and penalties, including attorney’s fees, suffered or incurred by Agent or
Lenders under or on account of any Environmental Laws, including the assertion
of any Lien thereunder, with respect to any Hazardous Discharge, the presence of
any Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
including any loss of value of the Real Property as a result of the foregoing
except to the extent such loss, liability, damage and expense is attributable to
any Hazardous Discharge resulting from actions on the part of Agent or any
Lender.  Borrowers’ obligations under this Section 4.19 shall arise upon the
discovery of the presence of any Hazardous Substances at the Real Property,
whether or not any federal, state, or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Substances.  Borrowers’ obligation and the indemnifications hereunder shall
survive the termination of this Agreement.
 
(i) For purposes of Section 4.19 and 5.7, all references to Real Property shall
be deemed to include all of each Borrower’s right, title and interest in and to
its owned and leased premises.
 
4.20. Financing Statements.  Except as respects the financing statements filed
by Agent and the financing statements described on Schedule 1.2, no financing
statement covering any of the Collateral or any proceeds thereof is on file in
any public office.
 
4.21. Appraisals.  Agent may, in its sole discretion, exercised in a
commercially reasonable manner, at any time after the Closing Date, engage the
services of an independent appraisal firm or firms of reputable standing,
satisfactory to Agent, for the purpose of appraising the then current values of
Borrowers’ assets, provided that so long as no Event of Default shall have
occurred and be continuing, Borrowers shall not be obligated to pay or reimburse
Agent for more than one such appraisal conducted in any consecutive 365 day
period commencing on the Closing Date.  Absent the occurrence and continuance of
an Event of Default at such time, Agent shall consult with Borrowers as to the
identity of any such firm.  In the event the value of Borrowers’ Inventory, as
so determined pursuant to such appraisal, is less than anticipated by Agent or
Lenders, such that the Revolving Advances against Eligible Inventory are in fact
in excess of such Advances permitted hereunder, then, promptly upon Agent’s
demand for same, Borrowers shall make mandatory prepayments of the then
outstanding Revolving Advances made against such Eligible Inventory so as to
eliminate the excess Advances.
 
 
65

--------------------------------------------------------------------------------

 
 
4.22. Attachment.  The security interest created hereby is intended to attach
when this Agreement is executed by the Borrowers and delivered to Agent and the
Lenders.
 
V. REPRESENTATIONS AND WARRANTIES.
 
Each Borrower represents and warrants as follows:
 
5.1. Authority.  Each Borrower has full power, authority and legal right to
enter into this Agreement and the Other Documents and to perform all its
respective Obligations hereunder and thereunder.  This Agreement and the Other
Documents have been duly executed and delivered by each Borrower, and this
Agreement and the Other Documents constitute the legal, valid and binding
obligation of such Borrower enforceable in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.  The
execution, delivery and performance of this Agreement and of the Other Documents
(a) are within such Borrower’s corporate or limited liability company powers,
have been duly authorized by all necessary corporate or company action, are not
in contravention of law or the terms of such Borrower’s by-laws, certificate of
incorporation, operating agreement, or certificate of formation or other
applicable documents relating to such Borrower’s formation or to the conduct of
such Borrower’s business or of any material agreement or undertaking to which
such Borrower is a party or by which such Borrower is bound, (b) will not
conflict in any material respect with or violate any law or regulation, or any
judgment, order or decree of any Governmental Body, in each case applicable to
any Borrower, (c) will not require the Consent of any Governmental Body or any
other Person, except those Consents set forth on Schedule 5.1 hereto, all of
which will have been duly obtained, made or compiled prior to the Closing Date
and which are in full force and effect and (d) will not (i) conflict with, nor
result in any breach in any of the provisions of or constitute a default under
any charter document, by-law, operating agreement or any material agreement or,
instrument to which such Borrower is a party, or (ii) result in the creation of
any Lien except Permitted Encumbrances upon any asset of such Borrower under the
provisions of any agreement, charter document, instrument, by-law, operating
agreement or other instrument to which such Borrower is a party or by which it
or its property is a party or by which it may be bound.
 
5.2. Formation and Qualification.
 
(a) Each Borrower is duly incorporated or formed and in good standing under the
laws of the state or province listed on Schedule 5.2(a) and is qualified to do
business and is in good standing in the states and provinces listed on Schedule
5.2(a) which constitute all states and provinces in which qualification and good
standing are necessary for such Borrower to conduct its business and own its
property and where the failure to so qualify could reasonably be expected to
have a Material Adverse Effect on such Borrower.  Each Borrower has delivered to
Agent true and complete copies of its certificate of incorporation and by-laws
or certificate of formation and operating agreement and will promptly notify
Agent of any amendment or changes thereto.
 
 
66

--------------------------------------------------------------------------------

 
 
(b) All of the direct and indirect Subsidiaries of Katy and each Borrower are
listed on Schedule 5.2(b).  Schedule 5.2(b) sets forth the name of each such
Subsidiary which, as of the Closing Date (i) has title or otherwise has rights
to or an interest in property having an aggregate value in excess of $500,000
(other than property consisting solely of Equity Interests) or (ii) conducts any
business operations, other than those which are primarily administrative or
ministerial in nature.
 
5.3. Survival of Representations and Warranties.  All representations and
warranties of such Borrower contained in this Agreement and the Other Documents
shall be true at the time of such Borrower’s execution of this Agreement and the
Other Documents, and shall survive the execution, delivery and acceptance
thereof by the parties thereto and the closing of the transactions described
therein or related thereto.
 
5.4. Tax Returns.  Each Borrower’s federal, provincial and state business number
is set forth on Schedule 5.4.  Each Borrower has filed all federal, state,
provincial and local tax returns and other reports each is required by law to
file and has paid all taxes, assessments, fees and other governmental charges
that are due and payable, other than those which are being Properly
Contested.  Federal, state, provincial and local income tax returns of each
Borrower have been examined and reported upon by the appropriate taxing
authority or closed by applicable statute and satisfied for all fiscal years
prior to and including the fiscal year ended December 31, 2004.  The provision
for taxes on the books of each Borrower is adequate for all years not closed by
applicable statutes, and for its current fiscal year, and no Borrower has any
knowledge of any deficiency or additional assessment in connection therewith not
provided for on its books.
 
5.5. Financial Statements.
 
(a) The pro forma balance sheet of Katy on a Consolidated Basis (the “Pro Forma
Balance Sheet”) furnished to Agent on the Closing Date reflects the consummation
of the transactions contemplated under this Agreement (collectively, the
“Transactions”) and is accurate, complete and correct and fairly reflects in all
material respects the financial condition of Katy on a Consolidated Basis as of
the Closing Date after giving effect to the Transactions, and has been prepared
in accordance with GAAP, consistently applied.  The Pro Forma Balance Sheet has
been certified as accurate, complete and correct in all material respects by the
President and Chief Financial Officer of Borrowing Agent.  All financial
statements referred to in this subsection 5.5(a), including the related
schedules and notes thereto, have been prepared, in accordance with GAAP, except
as may be disclosed in such financial statements.
 
(b) The twelve-month cash flow projections of Katy on a Consolidated Basis and
its projected consolidated balance sheet as of the Closing Date, copies of which
are annexed hereto as Exhibit 5.5(b) (the “Projections”) were prepared by the
Chief Financial Officer of Katy, are based on underlying assumptions which
provide a reasonable basis for the projections contained therein and reflect
Borrowers’ good faith judgment based on assumptions reasonable at the time
made.  The cash flow Projections together with the Pro Forma Balance Sheet, are
referred to as the “Pro Forma Financial Statements”.
 
 
67

--------------------------------------------------------------------------------

 
 
(c) The consolidated and consolidating balance sheets of Katy and such other
Persons described therein (including the accounts of all Subsidiaries for the
respective periods during which a subsidiary relationship existed) as of
December 31, 2009, and the related statements of income, changes in
stockholder’s equity, and changes in cash flow for the period ended on such
date, all accompanied by reports thereon containing opinions without
qualification by independent certified public accountants, copies of which have
been delivered to Agent, have been prepared in accordance with GAAP,
consistently applied (except for changes in application in which such
accountants concur and present fairly in all material respects the financial
position of Katy and its Subsidiaries at such date and the results of their
operations for such period.  Since December 31, 2009 there has been no change in
the condition, financial or otherwise, of Borrowers or their Subsidiaries as
shown on the consolidated balance sheet as of such date and no change in the
aggregate value of machinery, equipment and Real Property owned by Borrowers and
their respective Subsidiaries, except changes in the Ordinary Course of
Business, none of which individually or in the aggregate has been materially
adverse.
 
5.6. Entity Names.  No Borrower has been known by any other corporate or limited
liability company name in the past five years and does not sell Inventory under
any other name except as set forth on Schedule 5.6, nor has any Borrower been
the surviving entity of a merger or consolidation or acquired all or
substantially all of the assets of any Person during the preceding five (5)
years.
 
5.7. O.S.H.A. and Environmental Compliance.
 
(a) Each Borrower has duly complied in all material respects with, and its
facilities, business, assets, property, leaseholds, Real Property and Equipment
are in compliance in all material respects with, the provisions of the Federal
Occupational Safety and Health Act and applicable Environmental Laws; there are
no outstanding citations, notices or orders of non-compliance issued to any
Borrower or relating to its business, assets, property, leaseholds or Equipment
under any such laws, rules or regulations.
 
(b) Each Borrower has been issued all required federal, state, provincial and
local licenses, certificates or permits relating to all applicable Environmental
Laws.
 
(c) (i) There are no visible signs of releases, spills, discharges, leaks or
disposal (collectively referred to as “Releases”) of Hazardous Substances at,
upon, under or within any Real Property including any premises leased by any
Borrower; (ii) there are no underground storage tanks or polychlorinated
biphenyls on the Real Property including any premises leased by any Borrower;
(iii) the Real Property including any premises leased by any Borrower has never
been used as a treatment, storage or disposal facility of Hazardous Waste; and
(iv) no Hazardous Substances are present on the Real Property including any
premises leased by any Borrower, excepting such quantities as are handled in
accordance with all applicable manufacturer’s instructions and governmental
regulations and in proper storage containers and as are necessary for the
operation of the commercial business of any Borrower or of its tenants.
 
 
68

--------------------------------------------------------------------------------

 
 
5.8. Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.
 
(a) Each Borrower is solvent, able to pay its debts as they mature, has capital
sufficient to carry on its business and all businesses in which it is about to
engage, and (i) as of the Closing Date, the fair present saleable value of its
assets, calculated on a going concern basis, is in excess of the amount of its
liabilities and (ii) subsequent to the Closing Date, the fair saleable value of
its assets (calculated on a going concern basis) will be in excess of the amount
of its liabilities.
 
(b) Except as disclosed in Schedule 5.8(b), no Borrower has (i) any pending or
threatened litigation, arbitration, actions or proceedings which could be
reasonably likely to result in a Material Adverse Effect, and (ii) any
liabilities or indebtedness for borrowed money other than the Obligations.
 
(c) No Borrower is in violation of any applicable statute, law, rule, regulation
or ordinance in any respect which could reasonably be expected to have a
Material Adverse Effect, nor is any Borrower in violation of any order of any
court, Governmental Body or arbitration board or tribunal.
 
(d) No Borrower nor any member of the Controlled Group maintains or is required
to contribute to any Plan other than those listed on Schedule 5.8(d)
hereto.  (i) No Plan has incurred any “accumulated funding deficiency,” as
defined in Section 302(a)(2) of ERISA and Section 412(a) of the Code, whether or
not waived, each Borrower and each member of the Controlled Group has met all
applicable minimum funding requirements under Section 302 of ERISA and Section
412 of the Code in respect of each Plan, and each Plan is in compliance with
Sections 412, 430 and 436 of the Code and Sections 206(g), 302 and 303 of ERISA,
without regard to waivers and variances; (ii) each Plan which is intended to be
a qualified plan under Section 401(a) of the Code as currently in effect has
been determined by the Internal Revenue Service to be qualified under Section
401(a) of the Code and the trust related thereto is exempt from federal income
tax under Section 501(a) of the Code; (iii) neither any Borrower nor any member
of the Controlled Group has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
which are unpaid; (iv) no Plan has been terminated by the plan administrator
thereof nor by the PBGC, and there is no occurrence which would cause the PBGC
to institute proceedings under Title IV of ERISA to terminate any Plan; (v) at
this time, the current value of the assets of each Plan exceeds the present
value of the accrued benefits and other liabilities of such Plan and neither any
Borrower nor any member of the Controlled Group knows of any facts or
circumstances which would materially change the value of such assets and accrued
benefits and other liabilities; (vi) neither any Borrower nor any member of the
Controlled Group has breached any of the responsibilities, obligations or duties
imposed on it by ERISA with respect to any Plan; (vii) neither any Borrower nor
any member of a Controlled Group has incurred any liability for any excise tax
arising under Section 4971, 4972 or 4980B of the Code, and no fact exists which
could give rise to any such liability; (viii) neither any Borrower nor any
member of the Controlled Group nor any fiduciary of, nor any trustee to, any
Plan, has engaged in a “prohibited transaction” described in Section 406 of the
ERISA or Section 4975 of the Code nor taken any action which would constitute or
result in a Termination Event with respect to any such Plan which is subject to
ERISA;
 
 
69

--------------------------------------------------------------------------------

 
 
(ix) each Borrower and each member of the Controlled Group has made all
contributions due and payable with respect to each Plan; (x) there exists no
event described in Section 4043(b) of ERISA, for which the thirty (30) day
notice period has not been waived; (xi) neither any Borrower nor any member of
the Controlled Group has any fiduciary responsibility for investments with
respect to any plan existing for the benefit of persons other than employees or
former employees of any Borrower or any member of the Controlled Group; (xii)
neither any Borrower nor any member of the Controlled Group maintains or is
required to contribute to any Plan which provides health, accident or life
insurance benefits to former employees, their spouses or dependents, other than
in accordance with Section 4980B of the Code; (xiii) neither any Borrower nor
any member of the Controlled Group has withdrawn, completely or partially,
within the meaning of Section 4203 or 4205 of ERISA, from any Multiemployer Plan
so as to incur liability under the Multiemployer Pension Plan Amendments Act of
1980 and there exists no fact which would reasonably be expected to result in
any such liability; and (xiv) no Plan fiduciary (as defined in Section 3(21) of
ERISA) has any liability for breach of fiduciary duty or for any failure in
connection with the administration or investment of the assets of a Plan.
 
(e) Schedule 5.8(e) lists all material Canadian Pension Plans and Canadian
Benefit Plans, and (i) none of the Canadian Benefit Plans provide benefits to
retired employees or to the beneficiaries or dependants of retired employees,
other than as required by applicable law; (ii) the Canadian Pension Plans are
registered under the Income Tax Act (Canada) and all other applicable laws which
require registration and no event has occurred which is reasonably likely to
cause the loss of such registered status; (iii) each of the Canadian Pension
Plans which has a defined benefit provision is fully funded on both a going
concern basis and on a solvency or termination basis and there have been no
improper withdrawals or applications of assets of the Canadian Pension Plans or
Canadian Benefit Plans; (iv) all material obligations of the Borrowers required
to be performed in connection with the Canadian Pension Plans and Canadian
Benefit Plans and any applicable funding agreements therefore have been
performed in a timely and proper fashion, in accordance with the terms thereof
and applicable law and regulatory requirements; (v) there are no outstanding
disputes concerning the assets or liabilities of any Canadian Pension Plan or
Canadian Benefit Plan; (vi) no event has occurred which could give rise to a
partial or total wind up of any Canadian Pension Plan; (vii) each Canadian
Pension Plan and Canadian Benefit Plan has been maintained and administered in
compliance with the applicable plan terms and the requirements of any funding
agreements and all applicable laws (including any fiduciary, funding, investment
and administration obligations); (viii) no condition exists and no event or
transaction has occurred with respect to any Canadian Pension Plan that is
reasonably likely to result in any Borrower incurring any liability, fine or
penalty.
 
5.9. Patents, Trademarks, Copyrights and Licenses.  All patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, copyrights, copyright applications, design rights, tradenames,
assumed names, trade secrets and licenses owned or utilized by any Borrower are
set forth on Schedule 5.9, are valid and have been duly registered or filed with
all appropriate Governmental Bodies and constitute all of the intellectual
property rights which are necessary for the operation of its business; there is
no objection to or pending challenge to the validity of any such patent,
trademark, copyright, design rights, tradename, trade secret or license and no
Borrower is aware of any grounds for any challenge, except as set forth in
Schedule 5.9 hereto.  
 
 
70

--------------------------------------------------------------------------------

 
 
Each patent, patent application, patent license, trademark, trademark
application, trademark license, service mark, service mark application, service
mark license, design rights, copyright, copyright application and copyright
license owned or held by any Borrower and all trade secrets used by any Borrower
consist of original material or property developed by such Borrower or was
lawfully acquired by such Borrower from the proper and lawful owner
thereof.  Each of such items has been maintained so as to preserve the value
thereof from the date of creation or acquisition thereof.  With respect to all
software used by any Borrower, such Borrower is in possession of all source and
object codes related to each piece of software or is the beneficiary of a source
code escrow agreement, each such source code escrow agreement being listed on
Schedule 5.9 hereto.
 
5.10. Licenses and Permits.  Except as set forth in Schedule 5.10, each Borrower
(a) is in compliance with and (b) has procured and is now in possession of, all
material licenses or permits required by any applicable federal, state,
provincial or local law, rule or regulation for the operation of its business in
each jurisdiction wherein it is now conducting or proposes to conduct business
and where the failure to procure such licenses or permits could have a Material
Adverse Effect.
 
5.11. Default of Indebtedness.  No Borrower is in default in the payment of the
principal of or interest on any Indebtedness, individually or in the aggregate,
in excess of $100,000, or under any instrument or agreement under or subject to
which any Indebtedness, which individually or in the aggregate is in excess of
$100,000, has been issued and no event has occurred under the provisions of any
such instrument or agreement which with or without the lapse of time or the
giving of notice, or both, constitutes or would constitute an event of default
thereunder.
 
5.12. No Default.  No Borrower is in default in the payment or performance of
any of its material contractual obligations and no Default has occurred.
 
5.13. No Burdensome Restrictions.  No Borrower is party to any contract or
agreement the performance of which would be reasonably likely to have a Material
Adverse Effect.  Each Borrower has heretofore delivered to Agent true and
complete copies of all material contracts to which it is a party or to which it
or any of its properties is subject.  No Borrower has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien which is not a Permitted Encumbrance.
 
5.14. No Labor Disputes.  No Borrower is involved in any labor dispute; there
are no strikes or walkouts or union organization of any Borrower’s employees
threatened or in existence and no labor contract is scheduled to expire during
the Term other than as set forth on Schedule 5.14 hereto.
 
5.15. Margin Regulations.  No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.  No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” in violation of Regulation U of such
Board of Governors.
 
 
71

--------------------------------------------------------------------------------

 
 
5.16. Investment Company Act.  No Borrower is an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, nor is it controlled by such a company.
 
5.17. Disclosure.  No representation or warranty made by any Borrower in this
Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading in light of the circumstances in
which they were made.
 
5.18. Swaps.  No Borrower is a party to, nor will it be a party to, any swap
agreement whereby such Borrower has agreed or will agree to swap interest rates
or currencies unless same provides that damages upon termination following an
event of default thereunder are payable on an unlimited “two-way basis” without
regard to fault on the part of either party.
 
5.19. Conflicting Agreements.  No provision of any mortgage, indenture,
contract, agreement, judgment, decree or order binding on any Borrower or
affecting the Collateral conflicts with, or requires any Consent which has not
already been obtained to, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement or the Other Documents.
 
5.20. Application of Certain Laws and Regulations.  Neither any Borrower nor any
Affiliate of any Borrower is subject to any law, statute, rule or regulation
which regulates the incurrence of any Indebtedness, including laws, statutes,
rules or regulations relative to common or interstate carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.
 
5.21. Business and Property of Borrowers.  Upon and after the Closing Date,
Borrowers do not propose to engage in any business other than manufacturing and
distribution and activities necessary to conduct the foregoing.  On the Closing
Date, each Borrower will own all the property and possess all of the rights and
Consents necessary for the conduct of the business of such Borrower.
 
5.22. Section 20 Subsidiaries.  Borrowers do not intend to use and shall not use
any portion of the proceeds of the Advances, directly or indirectly, to purchase
during the underwriting period, or for 30 days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.
 
5.23. Anti-Terrorism Laws.
 
(a) General.  Neither any Borrower nor any Affiliate of any Borrower is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction  that evades or avoids, or has the purpose of evading or avoiding,
or attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
(b) Executive Order No. 13224.  Neither any Borrower nor any Affiliate of any
Borrower or their respective agents acting or benefiting in any capacity in
connection with the Advances or other transactions hereunder, is any of the
following (each a “Blocked Person”):
 
 
72

--------------------------------------------------------------------------------

 
 
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
 
(ii) a Person owned or  controlled  by, or acting for or on
behalf  of,  any  Person  that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
 
(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;
 
(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or
 
(vi) a Person or entity who is affiliated or associated with a Person or entity
listed above.
 
Neither any Borrower nor to the knowledge of any Borrower, any of its agents
acting in any capacity in connection with the Advances or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property  blocked  pursuant to the Executive Order
No. 13224.
 
5.24. Trading with the Enemy.  No Borrower has engaged, nor does it intend to
engage, in any business or activity prohibited by the Trading with the Enemy
Act.
 
5.25. Federal Securities Laws.  Neither any Borrower nor any of its Subsidiaries
(i) is required to file periodic reports under the Exchange Act, (ii) has any
securities registered under the Exchange Act or (iii) has filed a registration
statement that has not yet become effective under the Securities Act.  The
representation and warranty contained herein does not apply to Katy.
 
5.26. Equity Interests.  The authorized and outstanding Equity Interests of each
Borrower is as set forth on Schedule 5.26 hereto.  All of the Equity Interests
of each Borrower has been duly and validly authorized and issued and is fully
paid and non-assessable and has been sold and delivered to the holders thereof
in compliance with, or under valid exemption from, all federal and state laws
and the rules and regulations of each Governmental Body governing the sale and
delivery of securities.  Except for the rights and obligations set forth on
Schedule 5.26, there are no subscriptions, warrants, options, calls,
commitments, rights or agreement by which any Borrower or any of the
shareholders of any Borrower is bound relating to the issuance, transfer, voting
or redemption of shares of its Equity Interests or any pre-emptive rights held
by any Person with respect to the Equity Interests of Borrowers.  Except as set
forth on Schedule 5.26, Borrowers have not issued any securities convertible
into or exchangeable for shares of its Equity Interests or any options, warrants
or other rights to acquire such shares or securities convertible into or
exchangeable for such shares.
 
 
73

--------------------------------------------------------------------------------

 
 
5.27. Commercial Tort Claims.  As of the Closing Date, no Borrower is a party to
any commercial tort claims, except as set forth on Schedule 5.27 hereto.
 
5.28. Letter of Credit Rights.  As of the Closing Date, no Borrower has any
letter of credit rights, except as set forth on Schedule 5.28, attached hereto
and made part hereof.
 
5.29. Canadian Union Plans.  No Borrower currently contributes to or is
obligated to contribute to, nor has ever contributed to or been obligated to
contribute to, a Canadian Union Plan.
 
VI. AFFIRMATIVE COVENANTS.
 
Each Borrower shall, until payment in full of the Obligations and termination of
this Agreement:
 
6.1. Payment of Fees.  Pay to Agent on demand all usual and customary fees and
expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds to such Borrower and (b) the establishment and maintenance of any
Blocked Accounts or Depository Accounts applicable to such Borrower as provided
for in Section 4.15(h).  Agent may, without making demand, charge the applicable
sub-account of the Borrowers’ Account for all such fees and expenses.
 
6.2. Conduct of Business and Maintenance of Existence and Assets.  (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition in all material respects (reasonable wear
and tear excepted and except as may be disposed of in accordance with the terms
of this Agreement), including all material licenses, patents, copyrights, design
rights, tradenames, trade secrets and trademarks and take all actions necessary
to enforce and protect the validity of any intellectual property right or other
right included in the Collateral; (b) keep in full force and effect its
existence and comply in all material respects with the laws and regulations
governing the conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect; and (c) make all such
reports and pay all such franchise and other taxes and license fees and do all
such other acts and things as may be lawfully required to maintain its rights,
licenses, leases, powers and franchises under the laws of the United States or
Canada (as applicable) or any political subdivision thereof where the failure to
do so could reasonably be expected to have a Material Adverse Effect.
 
6.3. Violations.  Promptly notify Agent in writing of any violation of any law,
statute, regulation or ordinance of any Governmental Body, or of any agency
thereof, applicable to any Borrower which could reasonably be expected to have a
Material Adverse Effect.
 
6.4. Government Receivables.  Take all steps necessary to protect Agent’s
interest in the Collateral under the Federal Assignment of Claims Act, the
Uniform Commercial Code, the Financial Administration Act (Canada), the PPSA and
all other applicable state, provincial or local statutes or ordinances and
deliver to Agent appropriately endorsed, any instrument or chattel paper
connected with any Receivable arising out of contracts between any Borrower and
the United States, Canada, any state or province, or any department, agency or
instrumentality of any of them.
 
 
74

--------------------------------------------------------------------------------

 
 
6.5. Financial Covenants.
 
(a) EBITDA.  Cause Katy to maintain on a consolidated basis with its
consolidated Subsidiaries EBITDA of not less than the following amounts for each
of the following periods:
 

 
Measuring Period
Minimum EBITDA
     
(i)
two fiscal quarters ending on September 30, 2010
$3,000,000
     
(ii)
three fiscal quarters ending on December 31, 2010
$3,800,000
     
(iii)
four fiscal quarters ending on March 31, 2011
$4,800,000
     
(iv)
four fiscal quarters ending on June 30, 2011
$5,000,000
     
(v)
four fiscal quarters ending on September 30, 2011
$5,250,000
     
(vi)
four fiscal quarters ending on December 31, 2011
$5,250,000
     
(vii)
four fiscal quarters ending on March 31, 2012
$5,250,000
     
(viii)
four fiscal quarters ending on June 30, 2012
$5,500,000
     
(ix)
four fiscal quarters ending on September 30, 2012
$5,500,000
     
(x)
four fiscal quarters ending on December 31, 2012
$5,500,000
     
(xi)
four fiscal quarters ending on March 31, 2013
$5,500,000



(b) Fixed Charge Coverage Ratio.  Cause Katy to maintain on a consolidated basis
with its consolidated Subsidiaries a Fixed Charge Coverage Ratio of not less
than 1.10 to 1.00 for each of the following periods:
 

 
Measuring Period
   
(i)
two fiscal quarters ending on September 30, 2010
   
(ii)
three fiscal quarters ending on December 31, 2010
   
(iii)
four fiscal quarters ending on March 31, 2011, and each fiscal quarter
thereafter, in each case together with the three preceding fiscal quarters

 
 
75

--------------------------------------------------------------------------------

 
 
6.6. Execution of Supplemental Instruments.  Execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral, and such
other instruments as Agent may request, in order that the full intent of this
Agreement may be carried into effect.
 
6.7. Payment of Indebtedness.  Pay, discharge or otherwise satisfy at or before
maturity (subject, where applicable, to specified grace periods and, in the case
of the trade payables, to normal payment practices) all its obligations and
liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being Properly Contested, subject at all times to
any applicable subordination arrangement in favor of Lenders.
 
6.8. Standards of Financial Statements.  Cause all financial statements referred
to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, and 9.13 as to which GAAP is
applicable to be complete and correct in all material respects (subject, in the
case of interim financial statements, to normal year-end audit adjustments) and
to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as concurred in by
such reporting accountants or officer, as the case may be, and disclosed
therein).
 
6.9. Federal Securities Laws.  Promptly notify Agent in writing if any Borrower
or any of its Subsidiaries (i) is required to file periodic reports under the
Exchange Act, (ii) registers any securities under the Exchange Act or (iii)
files a registration statement under the Securities Act.  The covenant contained
herein does not apply to Katy.
 
6.10. Winddown of Collection Accounts.  Borrowers shall take all necessary steps
to winddown and close as soon as practicable after the Closing Date, and in any
event no later than 90 days after the Closing Date, those certain bank accounts,
account numbers 5800387366 and 3751365677, maintained by Continental with the
Old Lender.
 
VII. NEGATIVE COVENANTS.
 
No Borrower shall, and Katy shall not, in the case of the covenant applicable to
it contained in Section 7.10 hereof, until satisfaction in full of the
Obligations and termination of this Agreement:
 
7.1. Merger, Consolidation, Acquisition and Sale of Assets.
 
(a) Enter into any merger, amalgamation, consolidation or other reorganization
with or into any other Person or acquire all or a substantial portion of the
assets or Equity Interests of any Person or permit any other Person to
amalgamate with, consolidate with or merge with it.
 
(b) Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) dispositions of Inventory and Equipment to the extent
expressly permitted by Section 4.3 and (ii) any other sales or dispositions
expressly permitted by this Agreement.
 
 
76

--------------------------------------------------------------------------------

 
 
7.2. Creation of Liens.  Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter acquired, except
Permitted Encumbrances.
 
7.3. Guarantees.  Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except (a) as disclosed on Schedule 7.3, (b) guarantees made in the
Ordinary Course of Business up to an aggregate amount of $500,000, and (c) the
endorsement of checks in the Ordinary Course of Business.
 
7.4. Investments.  Purchase or acquire obligations or Equity Interests of, or
any other interest in, any Person, except (a) obligations issued or guaranteed
by the United States of America or Canada or any agency thereof, (b) commercial
paper with maturities of not more than 180 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating), (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States of America or Canada government
securities of a commercial bank if (i) such bank has a combined capital and
surplus of at least $500,000,000, or (ii) its debt obligations, or those of a
holding company of which it is a Subsidiary, are rated not less than A (or the
equivalent rating) by a nationally recognized investment rating agency, (d) U.S.
or Canadian money market funds that invest solely in obligations issued or
guaranteed by the United States of America or Canada or an agency thereof, and
(e) debt investments made by Continental in Glit/Gemtex, to the extent permitted
under Section 7.5 hereof.
 
7.5. Loans.  Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate except (i) with respect to the
extension of commercial trade credit in connection with the sale of Inventory in
the Ordinary Course of Business and (ii) intercompany loans made by Continental
in the Ordinary Course of Business, consistent with past practices, to
Glit/Gemtex, up to an aggregate principal amount not to exceed $1,000,000 at any
one time outstanding, provided, the indebtedness arising from such loans is
evidenced by a promissory note payable by Glit/Gemtex to Continental, in form
and substance satisfactory to the Agent in its commercially reasonable judgment,
delivered and collaterally assigned to the Agent as security for all
Obligations, and (iii) extensions of credit by Continental to Glit/Gemtex to the
extent permitted under Section 7.10(iii).
 
7.6. Capital Expenditures.  Contract for, purchase or make any expenditure or
commitments for Capital Expenditures during any fiscal year in an aggregate
amount for all Borrowers in excess of (a) $1,200,000 for the fiscal year ending
on December 31, 2010 or (b) $3,000,000 for each fiscal year thereafter;
provided, however, that (i) the amount of any Capital Expenditure funded with
the proceeds of an insurance payment made in respect of a damaged or destroyed
capital asset consisting of plant, property or equipment shall be excluded, to
the extent of such funds, from the dollar limitations contained in clauses (a)
and (b) hereof, (ii) the amount of any Capital Expenditure funded with the
proceeds of used or obsolete Equipment disposed of pursuant to Section 4.3
hereof shall be excluded from the dollar limitations contained in clauses (a)
and (b) hereof, to the extent of such funds, and (iii) if any portion (the
“unused portion”) of the aggregate amount which Borrowers are permitted to spend
in any fiscal year pursuant to this Section 7.6 has not been spent by the end of
such fiscal year, Borrowers shall be permitted to carry over such unused portion
to the immediately following fiscal year (but not any fiscal year thereafter),
and may use one-half of the amount of such unused portion, not to exceed
$500,000, to make Capital Expenditures in such following fiscal year, provided
that any Capital Expenditures made in such following fiscal year shall be deemed
to have been funded first with the unused portion, to the extent permitted in
this Section 7.6.
 
 
77

--------------------------------------------------------------------------------

 
 
7.7. Dividends and Distributions.
 
(a) In the case of Glit/Gemtex, declare, pay or make any dividend or
distribution on any of the Equity Interests issued by it (other than dividends
or distributions payable in its stock, or split-ups or reclassifications of its
stock) or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any Equity Interest, except that Glit/Gemtex may declare
and pay dividends and distributions in cash to its immediate Parent, so long as
all amounts so received by such Parent are promptly declared and paid in cash to
Continental as dividends or distributions.
 
(b) In the case of Continental, pay or make any distribution on any of the
Equity Interests issued by it, or apply any of its funds, property or assets to
the purchase, redemption or other retirement of any Equity Interest, or of any
options to purchase or acquire any such Equity Interest except that (i)
Continental shall be permitted to make distributions to Katy, in amounts equal
to amounts Katy pays or reimburses the Subordinated Lender for reasonable
out-of-pocket costs and expenses, as and when incurred by Subordinated Lender,
in the Ordinary Course of Business pursuant to its management of Borrowers’
business; (ii) Continental shall be permitted to make distributions to Katy in
amounts equal to, and in reimbursement of, the reasonable out-of-pocket costs
and expenses paid or incurred by Katy, in the Ordinary Course of Business, which
are reasonably related to the conduct of Katy’s business as a holding company,
and consistent with past practices; and (iii) so long as a notice of termination
with regard to this Agreement shall not be outstanding, (y) no Event of Default
or Default shall have occurred and would not occur after giving pro forma effect
to such payment(s), and (z) the purpose for such distribution shall be as set
forth in writing to Agent at least ten (10) days prior to such distribution and
such distribution shall in fact be used for such purpose, Continental shall be
permitted to make distributions (A) to Katy, as and when Katy makes any payment
of Management Fees (to the extent Katy is so permitted under Section 7.10
hereof) in amounts equivalent to the amount of such payments by Katy, so long as
the proceeds of such distributions are actually used by Katy to make such
payments, and (B) to its members in an aggregate amount equal to the Increased
Tax Burden of its members.  Payments to members shall be made so as to be
available when the tax is due, including in respect of estimated tax
payments.  In the event (1) the actual distribution to members made pursuant to
this Section 7.7 (b) exceeds the actual income tax liability of any member due
to Continental’s status as a limited liability company, or (2) if  Continental
was a subchapter C corporation,  Continental would be entitled to a refund of
income taxes previously paid as a result of a tax loss during a year in which
Continental is a limited liability company, then the members shall repay
Continental the amount of such excess or refund, as the case may be, no later
than the date the annual tax return must be filed by Continental (without giving
effect to any filing extensions).  In the event such amounts are not repaid in a
timely manner by any member, then Continental shall not pay or make any
distribution with respect to, or purchase, redeem or retire, any membership
interest of Continental held or controlled by, directly or indirectly, such
member until such payment has been made.
 
 
78

--------------------------------------------------------------------------------

 
 
7.8. Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness
(exclusive of trade debt and other current liabilities incurred in the Ordinary
Course of Business) except (i) in respect of Indebtedness to Lenders
(ii) Indebtedness incurred for Capital Expenditures permitted under Section 7.6
hereof, including pursuant to a purchase money financing (so long as the terms
thereof do not violate the terms of clause (h) of the term Permitted
Encumbrances) or a capital lease transaction, (iii) Indebtedness of Glit/Gemtex
arising from intercompany loans made to it by Continental, to the extent
permitted under Section 7.5 hereof, (iv) Indebtedness arising from the financing
of insurance premiums in the Ordinary Course of Business, and (v) Indebtedness
arising from Lender-Provided Interest Rate Hedges.
 
7.9. Nature of Business.  (a)  Substantially change the nature of the business
in which it is presently engaged, and activities reasonably related thereto.
 
(b) Cause or permit any Subsidiary directly or indirectly owned by Katy (other
than the Borrowers) to (i) own or have any rights to or interest in assets
having an aggregate value as of any date of determination in excess of $500,000
(other than assets consisting of Equity Interests) or (ii) conduct business
operations of any kind other than those of a ministerial or administrative
nature, unless, in each case, the Agent shall have received at least twenty (20)
days prior written notice thereof, and an amendment to this Agreement, in form
and substance satisfactory to the Agent in its commercially reasonable judgment,
containing appropriate modifications to the applicable representations,
warranties, and covenants set forth herein regarding the dormant or inactive
nature of such Subsidiaries shall have been executed by the Agent, the Required
Lenders, the Borrowers and Katy.
 
7.10. Transactions with Affiliates; Payment of Management Fees.  Directly or
indirectly, purchase, acquire or lease any property from, or sell, transfer or
lease any property to, or otherwise enter into any transaction or deal with, any
Affiliate, except (i) transactions disclosed to the Agent, which are in the
Ordinary Course of Business, on an arm’s-length basis on terms and conditions no
less favorable than terms and conditions which would have been obtainable from a
Person other than an Affiliate; (ii) intercompany loans made by Continental to
Glit/Gemtex, to the extent permitted under Section 7.5, (iii) Continental may
transfer Inventory to Glit/Gemtex in the Ordinary Course of Business, consistent
with past practices, provided, that the aggregate value of all such transferred
inventory shall not, in the hands of Glit/Gemtex, exceed $2,000,000 as of any
date of determination, (iv) Katy may pay or reimburse the Subordinated Lender
for reasonable out-of-pocket costs and expenses, to the extent and on the terms
and conditions permitted under Section 7.7(b) hereof, and (v) Katy may pay
scheduled Management Fees to the Subordinated Lender pursuant to, at the times
and in the amounts set forth in the Management Agreement, as in effect on the
Closing Date, provided that (A) the aggregate amount of Management Fees paid in
any fiscal year shall not exceed $500,000, (B) no Management Fees may be paid
during the fiscal year ending on December 31, 2010, except that Management Fees
scheduled to be paid during or at the end of the fiscal year ending on December
31, 2010 may be accrued, and (C) on and after January 1, 2011, the payment of
any Management Fees shall be subject to the following conditions: (I) on the
date of the proposed payment thereof, and immediately after giving effect
thereto, no Event of Default shall have occurred and be continuing, (II) on a
pro forma basis, after giving effect to such proposed payment, Undrawn
Availability shall be not less than $3,500,000, (III) the Fixed Charge Coverage
Ratio for the period of four consecutive fiscal quarters which soonest precedes
the date of such proposed payment, calculated on a pro forma basis as if such
payment had been made at the beginning of such period, shall not be less than
1.10 to 1.00 and (IV) the Agent shall have received (x) the quarterly financial
statements of Katy and its Subsidiaries for the fiscal quarter immediately
preceding the date of such proposed payment and (y) a certificate prepared by or
under the direction of, and certified by, the President or Chief Financial
Officer of the Borrowing Agent, which certificate shall set forth in reasonable
detail the calculations which reflect the Borrowers’ compliance with the
conditions contained in clauses (II) and (III) of this sentence.
 
 
79

--------------------------------------------------------------------------------

 
 
7.11. Leases.  Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 7.6 hereof) if after
giving effect thereto, aggregate annual rental payments for all leased property
would exceed, in the aggregate for all Borrowers, for any fiscal year, the sum
of $7,500,000.
 
7.12. Subsidiaries.
 
(a) Form any Subsidiary unless (i) such Subsidiary expressly joins in this
Agreement as a borrower and, to the extent it is organized under the laws of any
State within the United States, becomes jointly and severally liable for the
obligations of Borrowers hereunder, under the Notes and under any other
agreement between any Borrower and Lenders and (ii) Agent shall have received
all documents, including legal opinions, it may reasonably require to establish
compliance with each of the foregoing conditions.
 
(b) Enter into any partnership, joint venture or similar arrangement, other than
a co-marketing arrangement, so long as such arrangement does not require any
cash capitalization by, or incurrence of any Indebtedness by, the Borrower which
enters into such arrangement.
 
7.13. Fiscal Year and Accounting Changes.  Change its fiscal year from a year
ending on December 31, or make any significant change (i) in accounting
treatment and reporting practices except as required by GAAP or (ii) in tax
reporting treatment except as required by law.
 
7.14. Pledge of Credit.  Now or hereafter pledge Agent’s or any Lender’s credit
on any purchases or for any purpose whatsoever or use any portion of any Advance
in or for any business other than such Borrower’s business as conducted on the
date of this Agreement and business activities related thereto subject to the
terms of this Agreement.
 
7.15. Amendment of Articles of Incorporation, By-Laws Certificate of Formation,
Operating Agreement.  Amend, modify or waive any term or material provision of
its Articles of Incorporation or By-Laws as applicable, or Certificate of
Formation or Operating Agreement, as applicable, unless required by law.
 
7.16. Compliance with ERISA and Canadian Pension Laws.
 
(a) (i) (x) Maintain, or permit any member of the Controlled Group to maintain,
or (y) become obligated to contribute, or permit any member of the Controlled
Group to become obligated to contribute, to any Plan, other than those Plans
disclosed on Schedule 5.8(d), (ii) engage, or permit any member of the
Controlled Group to engage, in any non-exempt “prohibited transaction”, as that
term is defined in Section 406 of ERISA or Section 4975 of the Code,
 
 
80

--------------------------------------------------------------------------------

 
 
(iii) incur, or permit any Plan to incur, any “accumulated funding deficiency”,
as that term is defined in Section 302 of ERISA or Section 412 of the Code, (iv)
terminate, or permit any member of the Controlled Group to terminate, any Plan
where such event could result in any liability of any Borrower or any member of
the Controlled Group or the imposition of a lien on the property of any Borrower
or any member of the Controlled Group pursuant to Section 4068 of ERISA, (v)
assume, or permit any member of the Controlled Group to assume, any obligation
to contribute to any Multiemployer Plan not disclosed on Schedule 5.8(d), (vi)
incur, or permit any member of the Controlled Group to incur, any withdrawal
liability to any Multiemployer Plan; (vii) fail promptly to notify Agent of the
occurrence of any Termination Event, (viii) fail to comply, or permit a member
of the Controlled Group to fail to comply, with the requirements of ERISA or the
Code or other Applicable Laws in respect of any Plan, (ix) fail to meet, or
permit any member of the Controlled Group to fail to meet, all minimum funding
requirements under ERISA and the Code, without regard to any waivers or
variances, or postpone or delay or allow any member of the Controlled Group to
postpone or delay any funding requirement with respect of any Plan, or (x)
cause, or permit any member of the Controlled Group to cause, a representation
or warranty in Section 5.8(d) to cease to be true and correct.
 
(b) (i) Maintain or contribute to any pension, benefit or compensation plan for
Canadian employees or former Canadian employees, other than those Canadian
Pension Plans and Canadian Benefit Plans disclosed on Schedule 5.8(d), (ii)
terminate in whole or in part any Canadian Pension Plan that contains a defined
benefit provision, (iii) fail to meet all minimum funding requirements under
applicable laws, without regard to any waivers or variances, or postpone or
delay of any funding requirement, with respect to any Canadian Pension Plan,
(iv) fail promptly to notify Agent of the occurrence of any Canadian Pension
Event, (v) fail to comply with the requirements of applicable laws in respect of
any Canadian Pension Plan or Canadian Benefit Plan, or (vi) cause a
representation or warranty in Section 5.8(e) to cease to be true and correct.
 
7.17. Prepayment of Indebtedness; Pentland Payments.  At any time, directly or
indirectly, prepay any Indebtedness (other than to Lenders), or repurchase,
redeem, retire or otherwise acquire any Indebtedness of any Borrower except
Borrowers may prepay Capitalized Lease Obligations in amount not to exceed
$500,000 during the Term.  To the extent that any Borrower or Katy proposes to
pay any portion of the Pentland Payments after the Business Day which
immediately follows the Closing Date (but in any event no later than May 31,
2010), such payment may not be made unless (i) no Event of Default shall have
occurred and be continuing both before and immediately after giving effect to
any such proposed payment, (ii) Borrowers shall have Undrawn Availability on a
combined basis, after giving affect to such proposed payment, of at least
$3,500,000 and (iii) Agent shall have received a certificate prepared by or
under the direction of, and executed by, the chief financial officer of
Consolidated or Katy, which certificate shall set forth in reasonable detail the
calculation of such Undrawn Availability.  The Lenders acknowledge and agree
that the payment by Consolidated or Katy of any Pentland Payments, so long as
such payment is made in accordance with the terms of this Section 7.17, shall
not constitute a violation of the prohibition on the prepayment of Indebtedness
contained in this Section 7.17.
 
 
81

--------------------------------------------------------------------------------

 
 
7.18. Anti-Terrorism Laws.  No Borrower shall, until satisfaction in full of the
Obligations and termination of this Agreement, nor shall it permit any Affiliate
or agent to:
 
(a) Conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.
 
(b) Deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224 or the
equivalent thereof under Canadian Applicable Law.
 
(c) Engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT Act or
any other Anti-Terrorism Law.  Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section.
 
7.19. Membership/Partnership Interests.  Permit any of its Subsidiaries to (x)
treat its limited liability company membership interests or partnership
interests, as the case may be, as securities as contemplated by the definition
of “security” in Section 8-102(15) and by Section 8-103 of Article 8 of Uniform
Commercial Code or the Securities Transfer Act, 2008 (Ontario), or (y)
certificate its limited liability company membership interests or partnership
interests, as the case may be.
 
7.20. Trading with the Enemy Act.  Engage in any business or activity in
violation of the Trading with the Enemy Act or equivalent thereof under Canadian
Applicable Law.
 
7.21. Management Agreement.  Enter into any amendment, waiver or modification of
the Management Agreement, or any related agreements, which is adverse in any
respect to the Lenders.
 
7.22. Canadian Union Plans.  No Borrower shall contribute to or enter into any
agreement or assume any obligation to contribute to a Canadian Union Plan.
 
VIII. CONDITIONS PRECEDENT.
 
8.1. Conditions to Initial Advances.  The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Lenders, immediately prior to or concurrently with
the making of such Advances, of the following conditions precedent:
 
(a) Note.  Agent shall have received the Notes duly executed and delivered by an
authorized officer of each Borrower;
 
(b) Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code and PPSA financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by the Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required  or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto;
 
 
82

--------------------------------------------------------------------------------

 
 
(c) Leasehold Agreements.  Borrowers shall have used commercially reasonable
efforts to deliver to Agent, landlord, mortgagee or warehouseman agreements
satisfactory to Agent in its commercially reasonable judgment with respect to
all premises leased by Borrowers at which Inventory, Equipment or books and
records are located;
 
(d) Subordination Agreement.  Agent, on behalf of Lender, shall have entered
into a Subordination Agreement with Borrowers and Subordinated Lender which
shall set forth the basis upon which the Subordinated Lender may receive, and
Borrowers may make, payments of Management Fees, which basis shall be
satisfactory in form and substance to Agent in its sole discretion;
 
(e) Intellectual Property Security Agreement; Pledge Agreement.  Agent shall
have received the Intellectual Property Security Agreement, duly executed in its
favor by each Borrower and Katy; Agent shall have received a Pledge Agreement,
duly executed in its favor by Katy, pursuant to which Katy shall have pledged
and granted to Agent a security interest in the Equity Interests issued to Katy
by Continental, and Agent shall have obtained a perfected first priority
security interest therein;
 
(f) Mortgage and Surveys. Agent shall have received in form and substance
satisfactory to Agent, in its commercially reasonable judgment (i) an executed
Mortgage and (ii) surveys;
 
(g) Title Insurance.  Agent shall have received fully paid mortgagee title
insurance policies (or binding commitments to issue title insurance policies,
marked to Agent’s satisfaction to evidence the form of such policies to be
delivered with respect to the Mortgage), in standard ALTA form, issued by a
title insurance company satisfactory to Agent, in its commercially reasonable
judgment, each in an amount equal to not less than the fair market value of the
Real Property subject to the Mortgage, insuring the Mortgage to create a valid
Lien on the Real Property with no exceptions which Agent shall not have approved
in writing and no survey exceptions;
 
(h) Environmental Reports.  Agent shall have received all environmental studies
and reports prepared by independent environmental engineering firms with respect
to all Real Property owned, or, if available, leased, by any Borrower;
 
(i) Financial Condition Certificates.  Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(i);
 
(j) Closing Certificate.  Agent shall have received a closing certificate signed
by the Chief Financial Officer of Katy and each Borrower dated as of the date
hereof, stating that (i) all representations and warranties set forth in this
Agreement and the Other Documents are true and correct on and as of such date,
(ii) Katy and Borrowers are on such date in compliance with all the terms and
provisions set forth in this Agreement and the Other Documents and (iii) on such
date no Default or Event of Default has occurred or is continuing;
 
 
83

--------------------------------------------------------------------------------

 
 
(k) Borrowing Base.  Agent shall have received evidence from Borrowers that the
aggregate amount of Eligible Receivables and Eligible Inventory is sufficient in
value and amount to support Advances in the amount requested by Borrowers on the
Closing Date;
 
(l) Blocked Accounts.  Agent shall have received duly executed agreements
establishing the Blocked Accounts or Depository Accounts with financial
institutions acceptable to Agent for the collection or servicing of the
Receivables and proceeds of the Collateral;
 
(m) Proceedings of Borrowers.  Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the Board
of Directors or Manager, as applicable, of each Borrower authorizing (i) the
execution, delivery and performance of this Agreement, the Notes, the Mortgage
and all Other Documents to be executed or delivered on the Closing Date by such
Borrower (collectively the “Documents”) and (ii) the granting by each Borrower
of the security interests in and liens upon the Collateral in each case
certified by the Secretary, Assistant Secretary, or Manager, as applicable, of
each Borrower as of the Closing Date; and, such certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate;
 
(n) Proceedings of Katy.  Agent shall have received a copy of the resolutions,
in form and substance reasonably satisfactory to Agent, of the Board of
Directors of Katy authorizing the execution, delivery and performance of this
Agreement and each Other Document to which it is a party, certified by the
Secretary or an Assistant Secretary of Katy as of the Closing Date; and, such
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded as of the date of such certificate;
 
(o) Incumbency Certificates of Borrowers.  Agent shall have received a
certificate of the Secretary or an Assistant Secretary or the Manager of each
Borrower and Katy, dated the Closing Date, as to the incumbency and signature of
the officers of each Borrower and Katy, as applicable, executing this Agreement,
the Other Documents, any certificate or other documents to be delivered by it
pursuant hereto, together with evidence of the incumbency of such Secretary or
Assistant Secretary;
 
(p) Certificates.  Agent shall have received a copy of the Articles or
Certificate of Incorporation or formation, as applicable, of Katy and each
Borrower, and all amendments thereto, certified by the Secretary of State or
other appropriate official of its jurisdiction of incorporation or formation,
together with copies of the By-Laws or Operating Agreement, as applicable, of
each Borrower and Katy and all agreements of Katy and each Borrower’s
shareholders or members, as applicable, certified as accurate and complete by
the Secretary of Katy and each Borrower;
 
(q) Good Standing Certificates.  Agent shall have received good standing
certificates for Katy and each Borrower as of a recent date preceding the
Closing Date, issued by the Secretary of State, Province or other appropriate
official of Katy’s and each Borrower’s (i) jurisdiction of incorporation or
formation and (ii) each jurisdiction where the conduct of Katy and each
Borrower’s business activities or the ownership of its properties necessitates
qualification, except where the failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect;
 
 
84

--------------------------------------------------------------------------------

 
 
(r) Legal Opinion.  Agent shall have received the executed legal opinions of
(i) Ropes & Gray, LLP, (ii) DLA Piper and (iii) McMillan LLP, each in form and
substance satisfactory to Agent which shall cover such matters incident to the
transactions contemplated by this Agreement, the Notes, the Mortgage, the Other
Documents, and related agreements as Agent may reasonably require and each
Borrower hereby authorizes and directs each such counsel to deliver such
opinions to Agent and Lenders;
 
(s) No Litigation.  (i) No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened against
Katy or any Borrower or against the officers or directors of Katy or any
Borrower (A) in connection with this Agreement, the Other Documents, the
Subordination Agreement or any of the transactions contemplated thereby and
which, in the reasonable opinion of Agent, is deemed material or (B) which
could, in the reasonable opinion of Agent, have a Material Adverse Effect; and
(ii) no injunction, writ, restraining order or other order of any nature
materially adverse to Katy or any Borrower or the conduct of its business or
inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;
 
(t) Collateral Examination.  Agent shall have completed Collateral examinations
and received appraisals, the results of which shall be satisfactory in form and
substance to Lenders, of the Receivables, Inventory, General Intangibles, Real
Property and Equipment of each Borrower and all books and records in connection
therewith;
 
(u) Fees.  Agent shall have received all fees payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III hereof;
 
(v) Pro Forma Financial Statements.  Agent shall have received a copy of the Pro
Forma Financial Statements which shall be satisfactory in all respects to
Lenders;
 
(w) Insurance.  Agent shall have received in form and substance satisfactory to
Agent, in its commercially reasonable judgment, certified copies of Borrowers’
casualty insurance policies (to the extent then available), together with loss
payable endorsements on Agent’s standard form of loss payee endorsement naming
Agent as loss payee, and certified copies of Borrowers’ liability insurance
policies, together with endorsements naming Agent as a co-insured;
 
(x) Payment Instructions.  Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement;
 
(y) Consents.  Agent shall have received any and all Consents necessary to
permit the effectuation of the transactions contemplated by this Agreement and
the Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem necessary;
 
 
85

--------------------------------------------------------------------------------

 
 
(z) No Adverse Material Change.  (i) since December 31, 2009 there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders shall have been proven to be inaccurate
or misleading in any material respect;
 
(aa) Minimum EBITDA.  Katy and its consolidated Subsidiaries shall have EBITDA
for the period of twelve consecutive months which soonest precedes the Closing
Date by at least 30 days, with such adjustments to such EBITDA as shall be
acceptable to the Agent in its commercially reasonable discretion, of not less
than $4,000,000, and Agent shall have received a certificate, prepared by or
under the direction of, and certified by, the President or Chief Executive
Officer of the Borrowing Agent, which certificate shall set forth in reasonable
detail the calculations (including the calculation of all such adjustments)
which evidence the Borrowers’ satisfaction of the condition precedent contained
in this Section 8.1(aa);
 
(bb) Contract Review.  Agent shall have reviewed all material contracts of
Borrowers including leases, union contracts, labor contracts, vendor supply
contracts, license agreements and distributorship agreements and such contracts
and agreements shall be satisfactory in all respects to Agent;
 
(cc)  Undrawn Availability.  After giving effect to the initial Advances
hereunder, Borrowers shall have Undrawn Availability of at least $3,500,000;
 
(dd) Compliance with Laws.  Agent shall be reasonably satisfied that each
Borrower is in material compliance with all pertinent Applicable Laws, including
those with respect to the Federal Occupational Safety and Health Act, the
Environmental Protection Act, ERISA and the Trading with the Enemy Act;
 
(ee) Payoff Documents.  Agent shall have received and reviewed to its reasonable
satisfaction all documents, instruments and agreements to be executed or
delivered on or before the Closing Date by the Old Lender, pursuant to which all
Indebtedness owing by the Borrowers to it (other than reimbursement obligations
owing by any Borrower in respect of any letter of credit issued by the Old
Lender which may remain outstanding after the Closing Date), and all liens and
security interests securing such Indebtedness, shall have been satisfied and
released, respectively (except for any cash pledged by any Borrower to secure
such reimbursement obligations);
 
(ff) Ex-Im Credit Documents.  Evidence that the Ex-Im Credit Documents have been
duly executed and delivered and are in full force and effect; and
 
(gg) Other.  All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.
 
8.2. Conditions to Each Advance.  The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:
 
 
86

--------------------------------------------------------------------------------

 
 
(a) Representations and Warranties.  Each of the representations and warranties
made by Katy or any Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects on and as of such date as if made on and as of
such date;
 
(b) No Default.  No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and
 
(c) Maximum Advances.  In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement.
 
Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.
 
IX. INFORMATION AS TO BORROWERS.
 
Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:
 
9.1. Disclosure of Material Matters.  Immediately upon learning thereof, report
to Agent all matters materially affecting the value, enforceability or
collectibility of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.
 
9.2. Schedules.  Deliver to Agent on or before (i) the fifteenth (15th) day of
each month as and for the prior month a Borrowing Base Certificate and (a)
accounts receivable ageings inclusive of reconciliations to the general ledger,
(b) accounts payable schedules inclusive of reconciliations to the general
ledger, and (c) Inventory reports and (ii) Monday of each week a roll forward of
accounts receivable in form and substance satisfactory to Agent (which shall be
calculated as of the last day of the prior week and which shall not be binding
upon Agent or restrictive of Agent’s rights under this Agreement).  In addition,
each Borrower will deliver to Agent at such intervals as Agent may require: (i)
confirmatory assignment schedules; (ii) copies of Customer’s invoices; (iii)
evidence of shipment or delivery; and (iv) such further schedules, documents
and/or information regarding the Collateral as Agent may require including trial
balances and test verifications.  Agent shall have the right to confirm and
verify all Receivables by any manner and through any medium it considers
advisable and do whatever it may deem reasonably necessary to protect its
interests hereunder.  The items to be provided under this Section are to be in
form satisfactory to Agent and executed by each Borrower and delivered to Agent
from time to time solely for Agent’s convenience in maintaining records of the
Collateral, and any Borrower’s failure to deliver any of such items to Agent
shall not affect, terminate, modify or otherwise limit Agent’s Lien with respect
to the Collateral.
 
 
87

--------------------------------------------------------------------------------

 
 
9.3. Environmental Reports.  Furnish Agent, concurrently with the delivery of
the financial statements referred to in Sections 9.7 and 9.8, with a certificate
signed by the President of Borrowing Agent stating, to the best of his
knowledge, that each Borrower is in compliance in all material respects with all
federal, state, provincial and local Environmental Laws.  To the extent any
Borrower is not in compliance with the foregoing laws, the certificate shall set
forth with specificity all areas of non-compliance and the proposed action such
Borrower will implement in order to achieve full compliance.
 
9.4. Litigation.  Promptly notify Agent in writing of any claim, litigation,
suit or administrative proceeding affecting any Borrower or Katy, whether or not
the claim is covered by insurance, and of any litigation, suit or administrative
proceeding, which in any such case affects the Collateral or which could
reasonably be expected to have a Material Adverse Effect.
 
9.5. Material Occurrences.  Promptly notify Agent in writing upon the occurrence
of: (a) any Event of Default or Default; (b) any event which with the giving of
notice or lapse of time, or both, would constitute an event of default under the
Management Agreement; (c) any event, development or circumstance whereby any
financial statements or other reports furnished to Agent fail in any material
respect to present fairly, in accordance with GAAP consistently applied, the
financial condition or operating results of any Borrower as of the date of such
statements; (d) any accumulated retirement plan funding deficiency which, if
such deficiency continued for two plan years and was not corrected as provided
in Section 4971 of the Code, could subject any Borrower to a tax imposed by
Section 4971 of the Code; (e) each and every default by any Borrower which might
result in the acceleration of the maturity of any Indebtedness, including the
names and addresses of the holders of such Indebtedness with respect to which
there is a default existing or with respect to which the maturity has been or
could be accelerated, and the amount of such Indebtedness; and (f) any other
development in the business or affairs of Katy or any Borrower, which could
reasonably be expected to have a Material Adverse Effect; in each case
describing the nature thereof and the action Borrowers propose to take with
respect thereto.
 
9.6. Government Receivables.  Notify Agent immediately if any of its Receivables
arise out of contracts between any Borrower and the United States or Canada, any
state, province or any department, agency or instrumentality of any of them, but
only if such Receivables, as of any date of determination, equal or exceed an
aggregate amount of $100,000.
 
9.7. Annual Financial Statements.  Furnish Agent and Lenders within ninety (90)
days after the end of each fiscal year of Katy, financial statements of Katy on
consolidated basis including, but not limited to, statements of income and
stockholders’ equity and cash flow from the beginning of the current fiscal year
to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all prepared in accordance with GAAP applied on a basis consistent
with prior practices, and in reasonable detail and reported upon without
qualification by an independent certified public accounting firm selected by
Borrowers and satisfactory to Agent in its commercially reasonable judgment (the
“Accountants”).  
 
 
88

--------------------------------------------------------------------------------

 
 
The report of the Accountants shall be accompanied by a statement of the
Accountants, if available, and if not, then of the Borrowers, certifying that
(i) they have caused this Agreement to be reviewed, (ii) in making the
examination upon which such report was based either no information came to their
attention which to their knowledge constituted an Event of Default or a Default
under this Agreement or any related agreement or, if such information came to
their attention, specifying any such Default or Event of Default, its nature,
when it occurred and whether it is continuing, and such report shall contain or
have appended thereto calculations which set forth Borrowers’ compliance with
the requirements or restrictions imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7,
7.8 and 7.11 hereof.  In addition, the reports shall be accompanied by a
Compliance Certificate.
 
9.8. Quarterly Financial Statements.  Furnish Agent and Lenders within
forty-five (45) days after the end of each fiscal quarter, unaudited financial
statements of Katy on a consolidated basis, including a balance sheet, a
statement of income on a divisional basis and a statement of cash flow,
reflecting results of operations from the beginning of the fiscal year to the
end of such quarter and for such quarter, prepared on a basis consistent with
prior practices and complete and correct in all material respects, subject to
normal and recurring year end adjustments that individually and in the aggregate
are not material to Borrowers’ business.  The reports shall be accompanied by a
Compliance Certificate.
 
9.9. Monthly Financial Statements.  Furnish Agent and Lenders within thirty (30)
days after the end of each month (other than for the months of March, June,
September and December which shall be delivered in accordance with Sections 9.7
and 9.8 as applicable), unaudited financial statements of Katy on a consolidated
basis, including a balance sheet, statement of income on a divisional basis and
statement of cash flow, reflecting results of operations from the beginning of
the fiscal year to the end of such month and for such month, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year end adjustments that individually
and in the aggregate are not material to Borrowers’ business.  The reports shall
be accompanied by a Compliance Certificate.
 
9.10. Other Reports.  Furnish Agent as soon as available, but in any event
within ten (10) days after the issuance thereof with copies of such financial
statements, reports and returns as Katy shall send to its stockholders.
 
9.11. Additional Information.  Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement and the Notes have
been complied with by Borrowers including, without the necessity of any request
by Agent, (a) copies of all environmental audits and reviews, (b) at least
thirty (30) days prior thereto, notice of any Borrower’s opening of any new
office or place of business or any Borrower’s closing of any existing office or
place of business, and (c) promptly upon any Borrower’s learning thereof, notice
of any labor dispute to which any Borrower may become a party, any strikes or
walkouts relating to any of its plants or other facilities, and the expiration
of any labor contract to which any Borrower is a party or by which any Borrower
is bound.
 
 
89

--------------------------------------------------------------------------------

 
 
9.12. Projected Operating Budget.  Furnish Agent and Lenders, no later than
thirty (30) days after the beginning of each fiscal year of Katy, commencing
with the fiscal year beginning on January 1, 2011, a month by month projected
operating budget and cash flow of Borrowers on a consolidated basis for such
fiscal year (including a consolidated income statement for each month and a
consolidated balance sheet as at the end of the last month in each fiscal
quarter), and a projected operating budget on a divisional basis for such fiscal
year, such projections to be accompanied by a certificate signed by the
President or Chief Financial Officer of each Borrower to the effect that such
projections have been prepared on a basis consistent with past budgets and
financial statements and that such officer has no reason to question the
reasonableness of any material assumptions on which such projections were
prepared.
 
9.13. Variances From Operating Budget.   Furnish Agent, concurrently with the
delivery of the financial statements referred to in Section 9.7 and each
quarterly and monthly report, a written report summarizing all material
variances from budgets submitted by Borrowers pursuant to Section 9.12 and a
discussion and analysis by management with respect to such variances.
 
9.14. Notice of Suits, Adverse Events.  Furnish Agent with prompt written notice
of (i) any lapse or other termination of any Consent issued to any Borrower by
any Governmental Body or any other Person that is material to the operation of
any Borrower’s business, (ii) any refusal by any Governmental Body or any other
Person to renew or extend any such Consent; and (iii) copies of any periodic or
special reports filed by any Borrower or any Guarantor with any Governmental
Body or Person, if such reports indicate any material change in the business,
operations, affairs or condition of any Borrower or any Guarantor, or if copies
thereof are requested by Lender, and (iv) copies of any material notices and
other communications from any Governmental Body or Person which specifically
relate to any Borrower or any Guarantor.
 
9.15. ERISA Notices and Requests.  Furnish Agent with immediate written notice
in the event that (i) any Borrower or any member of the Controlled Group knows
or has reason to know that a Termination Event or Canadian Pension Event has
occurred, together with a written statement describing such Termination Event or
Canadian Pension Event and the action, if any, which such Borrower or any member
of the Controlled Group has taken, is taking, or proposes to take with respect
thereto and, when known, any action taken or threatened by the Internal Revenue
Service, Canada Revenue Agency, Department of Labor, PGBC, or other applicable
governmental authority with respect thereto, (ii) any Borrower or any member of
the Controlled Group knows or has reason to know that a prohibited transaction
(as defined in Sections 406 of ERISA and 4975 of the Code) has occurred together
with a written statement describing such transaction and the action which such
Borrower or any member of the Controlled Group has taken, is taking or proposes
to take with respect thereto, (iii) a funding waiver request has been filed with
respect to any Plan together with all communications received by any Borrower or
any member of the Controlled Group with respect to such request, (iv) any
increase in the benefits of any existing Plan, Canadian Benefit Plan, Canadian
Pension Plan or Canadian Union Plan or the establishment of any new Plan,
Canadian Benefit Plan, Canadian Pension Plan or Canadian Union Plan or the
commencement of contributions to any Plan, Canadian Benefit Plan, Canadian
Pension Plan or Canadian Union Plan to which any Borrower or any member of the
Controlled Group was not previously contributing shall occur, (v) any Borrower
or any member of the Controlled Group shall receive from the PBGC or other
applicable governmental authority a notice of intention to terminate a Plan or a
Canadian Pension Plan or to have a trustee appointed to administer a Plan or a
Canadian Pension Plan, together with copies of each such notice,
 
 
90

--------------------------------------------------------------------------------

 
 
(vi) any Borrower or any member of the Controlled Group shall receive any
favorable or unfavorable determination letter from the Internal Revenue Service
regarding the qualification of a Plan under Section 401(a) of the Code, together
with copies of each such letter; (vii) any Borrower shall receive notice (or a
notice of intent to issue such a notice) from Canada Revenue Agency regarding
the revocation of registered status of a Canadian Pension Plan under the Income
Tax Act (Canada); (viii) any Borrower or any member of the Controlled Group
shall receive a notice regarding the imposition of withdrawal liability,
together with copies of each such notice; (ix) any Borrower or any member of the
Controlled Group shall fail to make a required installment or any other required
payment under Section 412 of the Code on or before the due date for such
installment or payment; (x) any Borrower shall fail to make or remit any
required contributions or payments in respect of a Canadian Pension Plan on or
before the due date for such contribution or payment, (xi) any Borrower or any
member of the Controlled Group knows that (a) a Multiemployer Plan or Canadian
Union Plan has been terminated, (b) the administrator or plan sponsor of a
Multiemployer Plan or Canadian Union Plan intends to terminate a Multiemployer
Plan or Canadian Union Plan, or (c) the PBGC or other applicable governmental
authority has instituted or will institute proceedings under Section 4042 of
ERISA to terminate a Multiemployer Plan or Canadian Union Plan.
 
9.16. Additional Documents.  Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.
 
X. EVENTS OF DEFAULT.
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
 
10.1. Nonpayment.  Failure by any Borrower to pay any principal or interest on
the Obligations when due, whether at maturity or by reason of acceleration
pursuant to the terms of this Agreement or by notice of intention to prepay, or
by required prepayment or failure to pay any other liabilities or make any other
payment, fee or charge provided for herein when due or in any Other Document,
and, solely to the extent that such failure is in respect of any such item other
than principal, and solely to the extent such failure occurs only once (but not
more than once) in any period of 365 consecutive days commencing on the Closing
Date, such failure continues without cure for three or more consecutive Business
Days;
 
10.2. Breach of Representation.  Any representation or warranty made or deemed
made by any Borrower or any Guarantor in this Agreement, any Other Document or
any related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been misleading in any material respect on the date when made or deemed
to have been made;
 
10.3. Financial Information.  Failure by any Borrower to (i) furnish financial
information when due or when requested, which failure, in the case of a
violation of the reporting covenant contained in Section 9.9 only, is unremedied
for a period of five (5) Business Days, provided that such cure right shall be
available to such Borrower not more than twice in any period of 365 consecutive
days commencing on the Closing Date, or (ii) permit the inspection of its books
or records;
 
 
91

--------------------------------------------------------------------------------

 
 
10.4. Judicial Actions.  Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any Borrower’s Inventory or Receivables or
against a material portion of any Borrower’s other property, which, in any such
case, is not stayed or released within ten (10) Business Days after the
occurrence of such event;
 
10.5. Noncompliance.  Except as otherwise provided for in Sections 10.1, 10.3
and 10.5(ii), (i) failure or neglect of any Borrower or any Guarantor or any
Person to perform, keep or observe any term, provision, condition, covenant
herein contained, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between any Borrower or any Guarantor
or such Person, and Agent or any Lender, or (ii) failure or neglect of any
Borrower to perform, keep or observe any term, provision, condition or covenant,
contained in Sections 4.6, 4.7, 4.9, 6.1, 6.3, 6.4, 9.4 or 9.6 hereof which is
not cured within ten (10) days from the occurrence of such failure or neglect;
 
10.6. Judgments.  Any judgment or judgments are rendered against any Borrower or
any Guarantor (A) as to which no portion of the liability in respect of which is
covered by a then effective policy of insurance, for an aggregate amount in
excess of $100,000 or against all Borrowers or Guarantors for an aggregate
amount in excess of $500,000 or (B) as to which the liability in respect of
which is covered by a then effective policy of insurance, but the deductible or
out-of-pocket portion for which any Borrower or Guarantor is liable, for all
such judgments, is in excess of $3,000,000, and, in each case (i) enforcement
proceedings shall have been commenced by a creditor upon such judgment, (ii)
there shall be any period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, shall
not be in effect, or (iii) any such judgment results in the creation of a Lien
upon any of the Collateral (other than a Permitted Encumbrance) which judgment
is not stayed or released within ten (10) Business Days after its entry;
 
10.6. Bankruptcy.  Any Borrower or any Guarantor shall (i) apply for, consent to
or suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under any state, provincial or
federal bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a
bankrupt or insolvent, (v) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vi) acquiesce to, or fail to
have dismissed, within sixty (60) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the foregoing;
 
10.7. Inability to Pay.  Any Borrower or any Guarantor shall admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business;
 
10.8. Subsidiary Bankruptcy.  Any Subsidiary of any Borrower, or any Guarantor,
shall
 
 
92

--------------------------------------------------------------------------------

 
 
(i) apply for, consent to or suffer the appointment of, or the taking of
possession by, a receiver, custodian, trustee, liquidator or similar fiduciary
of itself or of all or a substantial part of its property, (ii) admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business, (iii) make a general assignment for
the benefit of creditors, (iv) commence a voluntary case under any state,
provincial or federal bankruptcy laws (as now or hereafter in effect), (v) be
adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, within sixty (60) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;
 
10.9. [Reserved.]
 
10.10. Lien Priority.  Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest;
 
10.11. [Reserved.]
 
10.12. Cross Default.  A default of the obligations of any Borrower (i) under
the Ex-Im Credit Documents or (ii) under any other agreement to which it is a
party shall occur which causes a Material Adverse Effect which default is not
cured within any applicable grace period, or which is outstanding for a period
of time sufficient to permit the acceleration of such Indebtedness and such
Indebtedness, in the case of any Borrower exceeds $400,000;
 
10.13. Breach of Guaranty or Pledge Agreement.  Termination or breach of any
Guaranty, Guaranty Security Agreement, Pledge Agreement or similar agreement
executed and delivered to Agent in connection with the Obligations of any
Borrower, or if any Guarantor attempts to terminate, challenges the validity of,
or its liability under, any such Guaranty, Guaranty Security Agreement, Pledge
Agreement or similar agreement;
 
10.14. Change of Ownership.  Any Change of Ownership or Change of Control shall
occur;
 
10.15. Invalidity.  Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Borrower or
any Guarantor, or any Borrower or any Guarantor shall so claim in writing to
Agent or any Lender;
 
10.16. Licenses.  (i) Any Governmental Body shall (a) revoke, terminate, suspend
or adversely modify any license, permit, patent, trademark or tradename of any
Borrower or any Guarantor which in any such case is material to such Borrower’s
business, or (b) commence proceedings to suspend, revoke, terminate or adversely
modify any such license, permit, trademark, tradename or patent and such
proceedings shall not be dismissed or discharged within sixty (60) days, or (c)
schedule or conduct a hearing on the renewal of any license, permit, trademark,
tradename or patent necessary for the continuation of any Borrower’s or any
Guarantor’s business and the staff of such Governmental Body issues a report
recommending the termination, revocation, suspension or material, adverse
modification of such license, permit, trademark, tradename or patent; or (ii)
any agreement which is necessary or material to the operation of any Borrower’s
or any Guarantor’s business shall be revoked or terminated and not replaced by a
substitute acceptable to Agent within thirty (30) days after the date of such
revocation or termination, and such revocation or termination and
non-replacement would reasonably be expected to have a Material Adverse Effect;
 
 
93

--------------------------------------------------------------------------------

 
 
10.17. Seizures.  Any portion of the Collateral shall be seized or taken by a
Governmental Body, or any Borrower or any Guarantor or the title and rights of
any Borrower, any Guarantor or any Original Owner which is the owner of any
material portion of the Collateral shall have become the subject matter of
claim, litigation, suit or other proceeding which might, in the opinion of
Agent, upon final determination, result in impairment or loss of the security
provided by this Agreement or the Other Documents;
 
10.18. Operations.  The operations of any material portion of the Borrowers’
manufacturing facilities, taken as a whole, are interrupted at any time for more
than fourteen (14) consecutive days, unless the affected Borrower shall (i) be
entitled to receive for such period of interruption, proceeds of business
interruption insurance sufficient to assure that its per diem cash needs during
such period is at least equal to its average per diem cash needs for the
consecutive three month period immediately preceding the initial date of
interruption and (ii) receive such proceeds in the amount described in clause
(i) preceding not later than thirty (30) days following the initial date of any
such interruption; provided, however, that notwithstanding the provisions of
clauses (i) and (ii) of this section, an Event of Default shall be deemed to
have occurred if such Borrower shall be receiving the proceeds of business
interruption insurance for a period of thirty (30) consecutive days; or
 
10.19. Pension Plans.  An event or condition specified in Sections 7.16 or 9.15
hereof shall occur or exist with respect to any Plan, Canadian Pension Plan,
Canadian Benefit Plan or Canadian Union Plan and, as a result of such event or
condition, together with all other such events or conditions, any Borrower or
any member of the Controlled Group shall incur, or in the opinion of Agent be
reasonably likely to incur, a liability to a Plan or the PBGC (or both), or to a
Canadian Pension Plan, Canadian Benefit Plan or Canadian Union Plan which, in
the reasonable judgment of Agent, would have a Material Adverse Effect.
 
XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
 
11.1. Rights and Remedies.
 
(a) Upon the occurrence of: (i) an Event of Default pursuant to Section 10.7 all
Obligations shall be immediately due and payable and this Agreement and the
obligation of Lenders to make Advances shall be deemed terminated; (ii) any of
the other Events of Default and at any time while such Event of Default is
continuing thereafter, at the option of Required Lenders all Obligations shall
be immediately due and payable and Lenders shall have the right to terminate
this Agreement and to terminate the obligation of Lenders to make Advances; and
(iii) a filing of a petition against any Borrower in any involuntary case under
any state, provincial or federal bankruptcy laws, all Obligations shall be
immediately due and payable and the obligation of Lenders to make Advances
hereunder shall be terminated other than as may be required by an appropriate
order of the bankruptcy court having jurisdiction over such Borrower.  Upon the
occurrence and continuance of any Event of Default, Agent shall have the right
to exercise any and all rights and remedies provided for herein, under the Other
Documents, under the Uniform Commercial Code, the PPSA and at law or equity
generally, including the right to foreclose the security interests granted
herein and to realize upon any Collateral by any available judicial procedure
and/or to take possession of and sell any or all of the Collateral with or
without judicial process.  
 
 
94

--------------------------------------------------------------------------------

 
 
Agent may enter any of any Borrower’s premises or other premises without legal
process and without incurring liability to any Borrower therefor, and Agent may
thereupon, or at any time thereafter, in its discretion without notice or
demand, take the Collateral and remove the same to such place as Agent may deem
advisable and Agent may require Borrowers to make the Collateral available to
Agent at a convenient place.  With or without having the Collateral at the time
or place of sale, Agent may sell the Collateral, or any part thereof, at public
or private sale, at any time or place, in one or more sales, at such price or
prices, and upon such terms, either for cash, credit or future delivery, as
Agent may elect.  Except as to that part of the Collateral which is perishable
or threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Agent shall give Borrowers reasonable notification of such
sale or sales, it being agreed that in all events written notice mailed to
Borrowing Agent at least ten (10) days prior to such sale or sales is reasonable
notification.  At any public sale Agent or any Lender may bid for and become the
purchaser, and Agent, any Lender or any other purchaser at any such sale
thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and all such
claims, rights and equities are hereby expressly waived and released by each
Borrower.  In connection with the exercise of the foregoing remedies, including
the sale of Inventory, Agent is granted a perpetual nonrevocable, royalty free,
nonexclusive license and Agent is granted permission to use all of each
Borrower’s (a) trademarks, trade styles, trade names, patents, patent
applications, copyrights, service marks, licenses, franchises and other
proprietary rights which are used or useful in connection with Inventory for the
purpose of marketing, advertising for sale and selling or otherwise disposing of
such Inventory and (b) Equipment for the purpose of completing the manufacture
of unfinished goods.  The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof.  Non cash proceeds will only be applied to the Obligations as they are
converted into cash.  If any deficiency shall arise, Borrowers shall remain
liable to Agent and Lenders therefor.
 
(b) To the extent that Applicable Law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Borrower acknowledges and
agrees that it is not commercially unreasonable for the Agent: (i) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral; (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets;
 
 
95

--------------------------------------------------------------------------------

 
 
(ix) to dispose of assets in wholesale rather than retail markets; (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral; or
(xii) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral.  Each
Borrower acknowledges that the purpose of this Section 11.1(b) is to provide
non-exhaustive indications of what actions or omissions by the Agent would not
be commercially unreasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 11.1(b).  Without limitation upon the foregoing, nothing contained in
this Section 11.1(b) shall be construed to grant any rights to any Borrower or
to impose any duties on Agent that would not have been granted or imposed by
this Agreement or by Applicable Law in the absence of this Section 11.1(b).
 
(c) Agent may seek the appointment of a receiver, receiver-manager or keeper (a
“Receiver”) under the laws of Canada or any Province thereof to take possession
of all or any portion of the Collateral of Borrowers or to operate same and, to
the maximum extent permitted by law, may seek the appointment of such a receiver
without the requirement of prior notice or a hearing.  Any such Receiver shall,
so far as concerns responsibility for his/her acts, be deemed the agent of
Borrowers and not Agent and the Lenders, and Agent and the Lenders shall not be
in any way responsible for any misconduct, negligence or non-feasance on the
part of any such Receiver, his/her servants or employees.  Subject to the
provisions of the instrument appointing him/her, any such Receiver shall have
power to take possession of Collateral of the Borrowers, to preserve Collateral
of the Borrowers or its value, to carry on or concur in carrying on all or any
part of the business of the Borrowers and to sell, lease, license or otherwise
dispose of or concur in selling, leasing, licensing or otherwise disposing of
Collateral of the Borrowers.  To facilitate the foregoing powers, any such
Receiver may, to the exclusion of all others, including the Borrowers, enter
upon, use and occupy all premises owned or occupied by the Borrowers wherein
Collateral of the Borrowers may be situated, maintain Collateral of the
Borrowers upon such premises, borrow money on a secured or unsecured basis and
use Collateral of the Borrowers directly in carrying on the Borrowers’ business
or as security for loans or advances to enable the Receiver to carry on the
Borrowers’ business or otherwise, as such Receiver shall, in its discretion,
determine.  Except as may be otherwise directed by Agent, all money received
from time to time by such Receiver in carrying out his/her appointment shall be
received in trust for and paid over to Agent.  Every such Receiver may, in the
discretion of Agent, be vested with all or any of the rights and powers of Agent
and the Lenders. Agent may, either directly or through its nominees, exercise
any or all powers and rights given to a Receiver by virtue of the foregoing
provisions of this paragraph.
 
11.2. Agent’s Discretion.  Agent shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Agent may at any
time pursue, relinquish, subordinate, or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Agent’s or Lenders’ rights hereunder.
 
 
96

--------------------------------------------------------------------------------

 
 
11.3. Setoff.  Subject to Section 14.12, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence and
during the continuance of an Event of Default hereunder, Agent and such Lender
shall have a right, immediately and without notice of any kind, to apply any
Borrower’s property held by Agent and such Lender to reduce the Obligations.
 
11.4. Rights and Remedies not Exclusive.  The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
 
11.5. Allocation of Payments After Event of Default.  Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by the
Agent on account of the Obligations or any other amounts outstanding under any
of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;
 
SECOND, to payment of any fees owed to the Agent;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;
 
FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;
 
FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);
 
SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and
 
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.
 
 
97

--------------------------------------------------------------------------------

 
 
XII. WAIVERS AND JUDICIAL PROCEEDINGS.
 
12.1. Waiver of Notice.  Each Borrower hereby waives notice of non-payment of
any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.
 
12.2. Delay.  No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.
 
12.3. Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
XIII. EFFECTIVE DATE AND TERMINATION.
 
13.1. Term.  This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until May 26, 2013 (the “Term”) unless sooner
terminated as herein provided.  Borrowers may terminate this Agreement at any
time upon not less than thirty (30) days’ prior written notice upon payment in
full of the Obligations.  In the event the Obligations are prepaid in full prior
to the last day of the Term (the date of such prepayment hereinafter referred to
as the “Early Termination Date”), each Borrower shall pay to Agent for the
benefit of Lenders such Borrower’s ratable share of an early termination fee in
an amount equal to (x) two and one-half percent (2.50%) of the Maximum Loan
Amount if the Early Termination Date occurs on or after the Closing Date to and
including the date immediately preceding the first anniversary of the Closing
Date, and (y) one and one-half percent (1.50%) of the Maximum Loan Amount if the
Early Termination Date occurs on or after the first anniversary of the Closing
Date to and including the date immediately preceding the second anniversary of
the Closing Date.
 
 
98

--------------------------------------------------------------------------------

 
 
13.2. Termination.  The termination of the Agreement shall not affect any
Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated.  The security
interests, Liens and rights granted to Agent and Lenders hereunder and the
financing statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Borrower have been indefeasibly paid and
performed in full after the termination of this Agreement or each Borrower has
furnished Agent and Lenders with an indemnification satisfactory to Agent and
Lenders with respect thereto.  Accordingly, each Borrower waives any rights
which it may have under the Uniform Commercial Code or the  PPSA to demand the
filing of termination statements with respect to the Collateral, and Agent shall
not be required to send such termination statements to each Borrower, or to file
them with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations have been
indefeasibly paid in full in immediately available funds. All representations,
warranties, covenants, waivers and agreements contained herein shall survive
termination hereof until all Obligations are indefeasibly paid and performed in
full.
 
XIV. REGARDING AGENT.
 
14.1. Appointment.  Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents.  Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
3.3(a) and 3.4), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders.  Agent may perform any of its duties hereunder by or through its agents
or employees.  As to any matters not expressly provided for by this Agreement
(including collection of the Note) Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Other Documents or Applicable Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.
 
14.2. Nature of Duties.  Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents.  Neither
Agent nor any of its officers, directors, employees or agents shall be
 
 
99

--------------------------------------------------------------------------------

 
 
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder.  Agent shall not be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower.  The duties of
Agent as respects the Advances to Borrowers shall be mechanical and
administrative in nature; Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement except as expressly set forth
herein.
 
14.3. Lack of Reliance on Agent and Resignation.  Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of each Borrower and each Guarantor in connection with the making and
the continuance of the Advances hereunder and the taking or not taking of any
action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Borrower and each Guarantor.  Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Advances or at any time or times
thereafter except as shall be provided by any Borrower pursuant to the terms
hereof.  Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Borrower or any Guarantor, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the Note, the Other Documents or the
financial condition of any Borrower, or the existence of any Event of Default or
any Default.
 
Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.
 
Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.
 
 
100

--------------------------------------------------------------------------------

 
 
14.4. Certain Rights of Agent.  If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders; and Agent shall not incur liability to
any Person by reason of so refraining.  Without limiting the foregoing, Lenders
shall not have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of the Required Lenders.
 
14.5. Reliance.  Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, order or other document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Documents and its
duties hereunder, upon advice of counsel selected by it.  Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.
 
14.6. Notice of Default.  Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder or under the
Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders.  Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.
 
14.7. Indemnification.  To the extent Agent is not reimbursed and indemnified by
Borrowers, each Lender will reimburse and indemnify Agent in proportion to its
respective portion of the Advances (or, if no Advances are outstanding,
according to its Commitment Percentage), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that, Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).
 
14.8. Agent in its Individual Capacity.  With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender.  Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.
 
 
101

--------------------------------------------------------------------------------

 
 
14.9. Delivery of Documents.  To the extent Agent receives financial statements
required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing Base
Certificates from any Borrower pursuant to the terms of this Agreement which any
Borrower is not obligated to deliver to each Lender, Agent will promptly furnish
such documents and information to Lenders.
 
14.10. Borrowers’ Undertaking to Agent.  Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.
 
14.11. No Reliance on Agent’s Customer Identification Program.  Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Borrower, its Affiliates or its agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.
 
14.12. Other Agreements.  Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Borrower or any deposit accounts of any
Borrower now or hereafter maintained with such Lender.  Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
 
XV. BORROWING AGENCY; GUARANTEE PROVISIONS.
 
15.1. Borrowing Agency Provisions.
 
(a) Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower or Borrowers,
and hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.
 
 
102

--------------------------------------------------------------------------------

 
 
(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request.  Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof.  To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
 
(c) Each Borrower shall make payment upon the maturity of the Obligations by
acceleration or otherwise, and such obligation and liability on the part of each
Borrower shall in no way be affected by any extensions, renewals and forbearance
granted to Agent or any Lender to any Borrower, failure of Agent or any Lender
to give any Borrower notice of borrowing or any other notice, any failure of
Agent or any Lender to pursue or preserve its rights against any Borrower, the
release by Agent or any Lender of any Collateral now or thereafter acquired from
any Borrower, and such agreement by each Borrower to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Agent or
any Lender to the other Borrowers or any Collateral for such Borrower’s
Obligations or the lack thereof.  Each Borrower waives all suretyship defenses.
 
(d) For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by each of Katy and Continental (i) Katy hereof
guarantees and agrees in favor of the Agent, for the ratable benefit of the
Lenders, to be liable for the payment and performance when due, as surety and
guarantor, of all Obligations, and (ii) Continental hereby guarantees and agrees
in favor of the Agent, for the ratable benefit of the Lenders, to be liable for
the payment and performance when due, as surety and guarantor, of all
Obligations of Glit/Gemtex, in the case of both clauses (i) and (ii) hereof,
however such Obligations may arise, whether absolute or contingent, matured or
unmatured, whether arising under this Agreement or otherwise, in each case
without setoff, defense or counterclaim, all of which are hereby irrevocably
waived.
 
(e) For avoidance of doubt, and notwithstanding the provisions of any Other
Document, it is expressly understood and agreed by the Agent and the Lenders
that neither Glit/Gemtex nor any other Foreign Subsidiary (i) shall have any
contingent liability for, and has not guaranteed or otherwise agreed to be
liable or act as surety for, whether directly or indirectly, any Obligations of
Continental and neither Glit/Gemtex nor any Foreign Subsidiary has pledged any
of its Collateral as security for any Obligations of Continental and (ii) shall
be required by the Agent or the Lenders to do any of the foregoing.
 
 
103

--------------------------------------------------------------------------------

 
 
15.2. Waiver of Subrogation.  Each Borrower expressly waives any and all rights
of subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Borrower may now or hereafter have against the other Borrowers
or other Person directly or contingently liable for the Obligations hereunder,
or against or with respect to the other Borrowers’ property (including, without
limitation, any property which is Collateral for the Obligations), arising from
the existence or performance of this Agreement, until termination of this
Agreement and repayment in full of the Obligations.
 
XVI. MISCELLANEOUS.
 
16.1. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, applied to contracts to be
performed wholly within the State of New York; provided, however, that those
provisions of this Agreement which grant or purport to create a security
interest in Collateral in which Glit/Gemtex has rights or which deal with the
enforcement of any rights or remedies against such Collateral shall be governed
by and construed in accordance with the laws of the Province of Ontario and the
federal laws of Canada applicable therein, to the extent that the validity,
perfection and effect of perfection or non-perfection of a security interest in
such Collateral is governed by the laws of the Province of Ontario.  Any
judicial proceeding brought by or against any Borrower with respect to any of
the Obligations, this Agreement, the Other Documents or any related agreement
may be brought in any court of competent jurisdiction in the State of New York,
United States of America, and, by execution and delivery of this Agreement, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement.  Each Borrower hereby waives personal service of any and
all process upon it and consents that all such service of process may be made by
registered mail (return receipt requested) directed to Borrowing Agent at its
address set forth in Section 16.6 and service so made shall be deemed completed
five (5) days after the same shall have been so deposited in the mails of the
United States of America, or, at the Agent’s option, by service upon Borrowing
Agent which each Borrower irrevocably appoints as such Borrower’s Agent for the
purpose of accepting service within the State of New York.  Nothing herein shall
affect the right to serve process in any manner permitted by law or shall limit
the right of Agent or any Lender to bring proceedings against any Borrower in
the courts of any other jurisdiction.  Each Borrower waives any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.  Each Borrower waives the right to remove any judicial proceeding
brought against such Borrower in any state court to any federal court.  Any
judicial proceeding by any Borrower against Agent or any Lender involving,
directly or indirectly, any matter or claim in any way arising out of, related
to or connected with this Agreement or any related agreement, shall be brought
only in a federal or state court located in the City, County and State of New
York.
 
16.2. Entire Understanding.
 
(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Borrower, Agent and each Lender and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof.  Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing,
signed by each Borrower’s, Agent’s and each Lender’s respective officers.  
 
 
104

--------------------------------------------------------------------------------

 
 
Neither this Agreement nor any portion or provisions hereof may be changed,
modified, amended, waived, supplemented, discharged, cancelled or terminated
orally or by any course of dealing, or in any manner other than by an agreement
in writing, signed by the party to be charged.  Each Borrower acknowledges that
it has been advised by counsel in connection with the execution of this
Agreement and Other Documents and is not relying upon oral representations or
statements inconsistent with the terms and provisions of this Agreement.
 
(b) The Required Lenders, Agent with the consent in writing of the Required
Lenders, and Borrowers may, subject to the provisions of this Section 16.2 (b),
from time to time enter into written supplemental agreements to this Agreement
or the Other Documents executed by Borrowers, for the purpose of adding or
deleting any provisions or otherwise changing, varying or waiving in any manner
the rights of Lenders, Agent or Borrowers thereunder or the conditions,
provisions or terms thereof or waiving any Event of Default thereunder, but only
to the extent specified in such written agreements; provided, however, that no
such supplemental agreement shall, without the consent of all Lenders:
 
(i) increase the Commitment Percentage, the maximum dollar commitment of any
Lender or the Maximum Revolving Advance Amount;
 
(ii) extend the maturity of any Note or the scheduled due date for any amount
payable hereunder, or decrease the rate of interest or reduce any fee payable by
Borrowers to Lenders pursuant to this Agreement;
 
(iii) alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b);
 
(iv) release any Collateral during any calendar year (other than Collateral, the
disposition of which is dealt with elsewhere in this Agreement, including
without limitation Section 4.3) having an aggregate value in excess of $500,000;
 
(v) change the rights and duties of Agent;
 
(vi) permit any Revolving Advance to be made if after giving effect thereto the
total of Revolving Advances outstanding hereunder would exceed the Formula
Amount for more than sixty (60) consecutive Business Days or exceed one hundred
and ten percent (110%) of the Formula Amount;
 
(vii) increase the Advance Rates above the Advance Rates in effect on the
Closing Date; or
 
(viii) release any Guarantor, other than in accordance with the terms of this
Agreement.
 
 
105

--------------------------------------------------------------------------------

 
 
Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
 
In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such Lender fails to respond or reply to Agent in writing
within five (5) days of delivery of such request, such Lender shall be deemed to
have consented to the matter that was the subject of the request.  In the event
that Agent requests the consent of a Lender pursuant to this Section 16.2 and
such consent is denied, then PNC may, at its option, require such Lender to
assign its interest in the Advances to PNC or to another Lender or to any other
Person designated by the Agent (the “Designated Lender”), for a price equal to
(i) the then outstanding principal amount thereof plus (ii) accrued and unpaid
interest and fees due such Lender, which interest and fees shall be paid when
collected from Borrowers.  In the event PNC elects to require any Lender to
assign its interest to PNC or to the Designated Lender, PNC will so notify such
Lender in writing within forty five (45) days following such Lender’s denial,
and such Lender will assign its interest to PNC or the Designated Lender no
later than five (5) days following receipt of such notice pursuant to a
Commitment Transfer Supplement executed by such Lender, PNC or the Designated
Lender, as appropriate, and Agent.
 
Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the outstanding Revolving Advances at any time to exceed the Formula
Amount by up to ten percent (10%) of the Formula Amount for up to sixty (60)
consecutive Business Days (the “Out-of-Formula Loans”).  If Agent is willing in
its sole and absolute discretion to make such Out-of-Formula Loans, such
Out-of-Formula Loans shall be payable on demand and shall bear interest at the
Default Rate for Revolving Advances consisting of Domestic Rate Loans; provided
that, if Lenders do make Out-of-Formula Loans, neither Agent nor Lenders shall
be deemed thereby to have changed the limits of Section 2.1(a).  For purposes of
this paragraph, the discretion granted to Agent hereunder shall not preclude
involuntary overadvances that may result from time to time due to the fact that
the Formula Amount was unintentionally exceeded for any reason, including, but
not limited to, Collateral previously deemed to be either “Eligible Receivables”
or “Eligible Inventory”, as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral.  In the event Agent involuntarily permits the outstanding
Revolving Advances to exceed the Formula Amount by more than ten percent (10%),
Agent shall use its efforts to have Borrowers decrease such excess in as
expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess.  Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence.
 
 
106

--------------------------------------------------------------------------------

 
 
In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion, (A)
after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement; provided, that at any time after giving effect to any such
Revolving Advances the outstanding Revolving Advances do not exceed one hundred
and ten percent (110%) of the Formula Amount.
 
16.3. Successors and Assigns; Participations; New Lenders.
 
(a) This Agreement shall be binding upon and inure to the benefit of Borrowers,
Agent, each Lender, all future holders of the Obligations and their respective
successors and assigns, except that no Borrower may assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of Agent and each Lender.
 
(b) Each Borrower acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a “Participant”),
provided that the document or agreement, the terms of which govern such sale
(the “Participation Agreement”), may provide that such Lender shall not, without
the Participant’s consent, agree to any amendment, modification or waiver
described in any of clauses (i), (ii) or (iii) of Section 16.2(b) which affects
the Participant (the “Participant Consent Rights”), but such Participation
Agreement shall not give the Participant a right to consent to or object to any
amendment, modification or waiver in respect of this Agreement, other than the
Participant Consent Rights.  Each Participant may exercise all rights of payment
(including rights of set-off) with respect to the portion of such Advances held
by it or other Obligations payable hereunder as fully as if such Participant
were the direct holder thereof provided that Borrowers shall not be required to
pay to any Participant more than the amount which it would have been required to
pay to Lender which granted an interest in its Advances or other Obligations
payable hereunder to such Participant had such Lender retained such interest in
the Advances hereunder or other Obligations payable hereunder and in no event
shall Borrowers be required to pay any such amount arising from the same
circumstances and with respect to the same Advances or other Obligations payable
hereunder to both such Lender and such Participant.  Each Borrower hereby grants
to any Participant a continuing security interest in any deposits, moneys or
other property actually or constructively held by such Participant as security
for the Participant’s interest in the Advances.
 
(c) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may sell, assign or transfer all or any part of its rights
and obligations under or relating to Revolving Advances and/or Term Loans under
this Agreement and the Other Documents to one or more additional banks or
financial institutions and one or more additional banks or financial
institutions may commit to make Advances hereunder (each a “Purchasing Lender”),
in minimum amounts of not less than $5,000,000, pursuant to a Commitment
Transfer Supplement, executed by a Purchasing Lender, the transferor Lender, and
Agent and delivered to Agent for recording.  Upon such execution, delivery,
acceptance and recording, from and after the transfer effective date determined
pursuant to such Commitment Transfer Supplement,
 
 
107

--------------------------------------------------------------------------------

 
 
(i) Purchasing Lender thereunder shall be a party hereto and, to the extent
provided in such Commitment Transfer Supplement, have the rights and obligations
of a Lender thereunder with a Commitment Percentage as set forth therein, and
(ii) the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Commitment Transfer Supplement creating a novation for that
purpose.  Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.  Each Borrower hereby consents to the
addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.  Borrowers shall execute and deliver
such further documents and do such further acts and things in order to
effectuate the foregoing.
 
(d) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances and/or Term Loans under this Agreement and the Other Documents to an
entity, whether a corporation, partnership, trust, limited liability company or
other entity that (i) is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and (ii) is administered, serviced or managed by the assigning
Lender or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned (“Modified Commitment
Transfer Supplement”), executed by any intermediate purchaser, the Purchasing
CLO, the transferor Lender, and Agent as appropriate and delivered to Agent for
recording.  Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Commitment Transfer
Supplement, (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Commitment Transfer Supplement, have the rights
and obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose.  Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO.  Each Borrower hereby consents to the addition of such
Purchasing CLO.  Borrowers shall execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing.
 
(e) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder.  The entries in the Register shall be conclusive, in the absence
of manifest error, and each Borrower, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement.  The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice.  Agent shall receive a fee in the amount
of $3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.
 
 
108

--------------------------------------------------------------------------------

 
 
(f) Each Borrower authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower.
 
(g) Unless an Event of Default has occurred and is continuing, any sale,
transfer, or assignment made by a Lender pursuant to Section 16.3(c) or (d)
hereof shall only be made if prior notice thereof shall have been given to
Borrowers, and Borrowers and Agent shall have had an opportunity to discuss and
resolve any disagreements they may have as to the identity of any prospective
transferee.
 
16.4. Application of Payments.  Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations.  To the extent that any Borrower
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Borrower’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.
 
16.5. Indemnity.  Each Borrower shall indemnify Agent, each Lender and each of
their respective officers, directors, Affiliates, attorneys, employees and
agents from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, and reasonable costs, expenses and
disbursements of any kind or nature whatsoever (including reasonable fees and
disbursements of counsel) which may be imposed on, incurred by, or asserted
against Agent or any Lender in any claim, litigation, proceeding or
investigation instituted or conducted by any Governmental Body or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not Agent or any Lender is a party
thereto, except to the extent that any of the foregoing arises out of the gross
negligence or willful misconduct of the party being indemnified (as determined
by a court of competent jurisdiction in a final and non-appealable
judgment).  Without limiting the generality of the foregoing, this indemnity
shall extend to any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, and reasonable costs, expenses and disbursements of
any kind or nature whatsoever (including reasonable fees and disbursements of
counsel) asserted against or incurred by any of the indemnitees described above
in this Section 16.5 by any Person under any Environmental Laws or similar laws
by reason of any Borrower’s or any other Person’s failure to comply with laws
applicable to solid or hazardous waste materials, including Hazardous Substances
and Hazardous Waste, or other Toxic Substances.  Additionally, if any taxes
(excluding taxes imposed upon or measured solely by the net income of Agent and
Lenders, but including any intangibles taxes, stamp tax, recording tax or
franchise tax) shall be payable by Agent, Lenders or Borrowers on account of the
execution or delivery of this Agreement, or the execution, delivery, issuance or
recording of any of the Other Documents, or the creation or repayment of any of
the Obligations hereunder, by reason of any Applicable Law now or hereafter in
effect, Borrowers will pay (or will promptly reimburse Agent and Lenders for
payment of) all such taxes, including interest and penalties thereon, and will
indemnify and hold the indemnitees described above in this Section 16.5 harmless
from and against all liability in connection therewith, and with respect to any
such taxes of the kind described in Section 3.10 hereof, to the extent provided
in such Section.
 
 
109

--------------------------------------------------------------------------------

 
 
16.6. Notice.  Any notice or request hereunder may be given to Borrowing Agent
or any Borrower or to Agent or any Lender at their respective addresses set
forth below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section.  Any notice,
request, demand, direction or other communication (for purposes of this Section
16.6 only, a “Notice”) to be given to or made upon any party hereto under any
provision of this Loan Agreement shall be given or made by telephone or in
writing (which includes by means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 16.6) in
accordance with this Section 16.6.  Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Section 16.6 hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 16.6.  Any Notice shall be effective:
 
(a) In the case of hand-delivery, when delivered;
 
(b) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;
 
(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, a Website
Posting or an overnight courier delivery of a confirmatory Notice (received at
or before noon on such next Business Day);
 
(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;
 
(e) In the case of electronic transmission, when actually received;
 
(f) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 16.6; and
 
(g) If given by any other means (including by overnight courier), when actually
received.
 
 
110

--------------------------------------------------------------------------------

 
 
Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.
 
(A)           If to Agent or PNC at:
 
PNC Bank, National Association
340 Madison Avenue
New York, New York 10007
Attention:  Glenn Kreutzer
Telephone:  (212) 752-6093
Facsimile:  (212) 303-0060
 
with a copy to:
 
PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention:  Lisa Pierce
Telephone:  (412) 762-6442
Facsimile:  (412) 762-8672
 
with an additional copy to:
 
Blank Rome LLP
405 Lexington Avenue
New York, New York 10174
Attn:  Robert Stein, Esq.
Telephone:  (212) 885-5206
Facsimile:  (212) 332-3750
 
(B)           If to a Lender other than Agent, as specified on the signature
pages hereof
 
(C)           If to Borrowing Agent or any Borrower:
 
c/o Katy Industries, Inc.
305 Rock Industrial Park Drive
Bridgeton, MO  63044
Attention:  James Shaffer
Telephone:  (314) 656-4388 (direct dial)
                      (314) 739-8585 (main number)
Facsimile:  (314) 656-4395


with a copies to:
 
 
111

--------------------------------------------------------------------------------

 
 
KKTY Holding Company, L.L.C.
c/o Kohlberg Management IV, LLC
11 Radio Circle
Mount Kisco, NY  10549
Attention:  Christopher Anderson
Telephone:  (914) 242-2396
Facsimile:  (914) 241-7476
 
and
 
Ropes & Gray LLP
One International Place
Boston, MA  02110
Attention:  Thomas B. Draper, Esq.
Telephone:  (617) 951-7430
Facsimile:  (617) 951-7050
 
16.7. Survival.  The obligations of Borrowers under Sections 2.2(f), 3.7, 3.8,
3.9, 4.19(h), and 16.5 and the obligations of Lenders under Section 14.7, shall
survive termination of this Agreement and the Other Documents and payment in
full of the Obligations.
 
16.8. Severability.  If any part of this Agreement is contrary to, prohibited
by, or deemed invalid under Applicable Laws or regulations, such provision shall
be inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
 
16.9. Expenses.  All reasonable costs and expenses, including attorneys’ fees
and disbursements incurred by Agent on its behalf or on behalf of Lenders (a) in
all efforts made to enforce payment of any Obligation or effect collection of
any Collateral or enforcement of this Agreement or any of the Other Documents,
or (b) in connection with the entering into, modification, amendment and
administration of this Agreement or any of the Other Documents or any consents
or waivers hereunder or thereunder and all related agreements, documents and
instruments, or (c) in instituting, maintaining, preserving, enforcing and
foreclosing on Agent’s security interest in or Lien on any of the Collateral, or
maintaining, preserving or enforcing any of Agent’s or any Lender’s rights
hereunder or under any of the Other Documents and under all related agreements,
documents and instruments, whether through judicial proceedings or otherwise, or
(d) in defending or prosecuting any actions or proceedings arising out of or
relating to Agent’s or any Lender’s transactions with any Borrower, Katy or any
Guarantor or (e) in connection with any advice given to Agent or any Lender with
respect to its rights and obligations under this Agreement or any of the Other
Documents and all related agreements, documents and instruments, may be charged
to Borrowers’ Account and shall be part of the Obligations.
 
16.10. Injunctive Relief.  Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
 
 
112

--------------------------------------------------------------------------------

 
 
16.11. Consequential Damages.  Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Borrower, Katy or any Guarantor
(or any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.
 
16.12. Captions.  The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.
 
16.13. Counterparts; Facsimile Signatures.  This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement.  Any signature delivered by a party
by facsimile or electronic transmission shall be deemed to be an original
signature hereto.
 
16.14. Construction.  The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
 
16.15. Confidentiality; Sharing Information.   Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) on a
confidential basis to its examiners, Affiliates, outside auditors, counsel and
other professional advisors, (b) on a confidential basis to Agent, any Lender or
to any prospective Transferees, and (c) as required or requested by any
Governmental Body or representative thereof or pursuant to legal process;
provided, further that (i) unless specifically prohibited by Applicable Law,
Agent, each Lender and each Transferee shall use its reasonable best efforts
prior to disclosure thereof, to notify the applicable Borrower of the applicable
request for disclosure of such non-public information (A) by a Governmental Body
or representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
Agent, any Lender or any Transferee be obligated to return any materials
furnished by any Borrower other than those documents and instruments in
possession of Agent or any Lender in order to perfect its Lien on the Collateral
once the Obligations have been paid in full and this Agreement has been
terminated.  Each Borrower acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
such Borrower or one or more of its Affiliates (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Borrower hereby authorizes each Lender to
share any information delivered to such Lender by such Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder.  Such authorization shall
survive the repayment of the other Obligations and the termination of this
Agreement.
 
 
113

--------------------------------------------------------------------------------

 
 
16.16. Publicity.  Each Borrower and each Lender hereby authorizes Agent to make
appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its sole and absolute discretion deem appropriate.
 
16.17. Certifications From Banks and Participants; USA PATRIOT Act.  Each Lender
or assignee or participant of a Lender that is not incorporated under the Laws
of the United States of America or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA PATRIOT Act and
the applicable regulations because it is both (i) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA PATRIOT Act.
 

 
 
114

--------------------------------------------------------------------------------

 

Each of the parties has signed this Agreement as of the day and year first above
written.
 
ATTEST:
CONTINENTAL COMMERCIAL
PRODUCTS, LLC
 
_________________________
By:  /s/ Brian Nichols
Name:  Brian Nichols
Title:  Assistant Secretary
 
ATTEST:
GLIT/GEMTEX, LTD.
 
_________________________
By:  /s/ Brian Nichols
Name:  Brian Nichols
Title:  Assistant Secretary
 
 
KATY INDUSTRIES, INC.
 
 
By:  /s/ Brian Nichols
Name:  Brian Nichols
Title:  Assistant Secretary
 
 
PNC BANK, NATIONAL ASSOCIATION,
As Lender and as Agent
 
 
By:  /s/ Basem Pharaon
Name:  Basem Pharaon
Title:  Vice President
 
Commitment Percentage:  100%

 
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK CANADA BRANCH,
As Lender
 
 
By:  /s/ Geoffrey Hiscock
Name:  Geoffrey Hiscock
Title:  Vice President
Commitment Percentage:  _______%




 
 
 
 
 
 

--------------------------------------------------------------------------------

 